Exhibit 10.1
Execution Version


        
________________________________________________________________________
Capital One, National Association
AMENDED AND RESTATED TERM LOAN AGREEMENT
dated as of

October 13, 2017

among


GPT OPERATING PARTNERSHIP, LP,
as a Borrower


GPT PROPERTY TRUST LP,
as a Borrower


GRAMERCY PROPERTY TRUST,
as Company
The Lenders Party Hereto and
CAPITAL ONE, NATIONAL ASSOCIATION,
as Administrative Agent


CAPITAL ONE, NATIONAL ASSOCIATION,
as Sole Lead Arranger and Sole Bookrunner


TD BANK, N.A.,
as Syndication Agent




U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent










2192464.10

--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version



--------------------------------------------------------------------------------





2192464.10

--------------------------------------------------------------------------------


TABLE OF CONTENTS


PAGE




DEFINITIONS
1

Defined Terms
1

Classification of Loans and Borrowings
29

Terms Generally
29

Accounting Terms; GAAP
29

Amendment and Restatement of the Existing Credit Agreement
30

THE CREDITS
30

Commitments.
30

Loans and Borrowings
31

Requests for Borrowings
32

Incremental Facilities
32

Intentionally Omitted.
34

Intentionally Omitted.
34

Funding of Borrowings
34

Interest Elections
35

Termination and Reduction of Commitments
36

Repayment of Loans; Evidence of Debt
36

Prepayment of Loans
37

Fees.
37

Interest
38



-i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
PAGE




Alternate Rate of Interest
38

Increased Costs
39

Break Funding Payments
40

Taxes
40

Payments Generally; Pro Rata Treatment; Sharing of Set-offs
44

Mitigation Obligations; Replacement of Lenders
46

Defaulting Lenders.
47

Legacy OP Release
47

REPRESENTATIONS AND WARRANTIES
48

Organization; Powers
49

Authorization; Enforceability
49

Governmental Approvals; No Conflicts
49

Financial Condition; No Material Adverse Change
49

Properties
49

Litigation and Environmental Matters
50

Compliance with Laws and Agreements
50

Investment Company Status
50

Taxes
50

ERISA
51

Disclosure
51



-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
PAGE




Anti-Corruption Laws and Sanctions
51

Federal Reserve Board Regulations
51

Subsidiaries
52

Solvency
52

REIT Status
52

Insurance
52

CONDITIONS
52

Effective Date
52

Each Credit Event
54

AFFIRMATIVE COVENANTS
54

Financial Statements; Ratings Change and Other Information
55

Notices of Material Events
56

Existence; Conduct of Business; REIT Status
56

Payment of Obligations
57

Maintenance of Properties; Insurance
57

Books and Records; Inspection Rights
57

Compliance with Laws
57

Use of Proceeds
57

Accuracy Of Information
58

Notices of Asset Sales, Encumbrances or Dispositions
58



-iii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
PAGE




Additional Unencumbered Properties
58

Releases of the Guaranty
59

NEGATIVE COVENANTS
59

Indebtedness
59

Liens
60

Fundamental Changes; Changes in Business; Asset Sales
60

Swap Agreements
61

Restricted Payments
61

Transactions with Affiliates
61

Restrictive Agreements
61

Sale and Leaseback
62

Changes in Fiscal Periods
62

Payments and Modifications of Subordinate Debt
62

Financial Covenants
62

EVENTS OF DEFAULT
63

THE ADMINISTRATIVE AGENT
66

MISCELLANEOUS
68

Notices
68

Waivers; Amendments
70



-iv-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
PAGE




Expenses; Indemnity; Damage Waiver
71

Successors and Assigns
72

Survival
76

Counterparts; Integration; Effectiveness; Electronic Execution
76

Severability
76

Right of Setoff
77

Governing Law; Jurisdiction; Consent to Service of Process
77

WAIVER OF JURY TRIAL
77

Headings
78

Confidentiality
78

Material Non-Public Information.
78

Authorization to Distribute Certain Materials to Public-Siders.
79

Interest Rate Limitation
79

USA PATRIOT Act
80

No Advisory or Fiduciary Responsibility
80

Acknowledgement and Consent to Bail-In of EEA Financial Institutions
81

Joint and Several Liability
81







-v-

--------------------------------------------------------------------------------






SCHEDULES:
Schedule CDOS -- CDO Subsidiaries
Schedule EGL -- Eligible Ground Leases
Schedule ES -- Excluded Subsidiaries
Schedule SJV -- Specified Joint Ventures
Schedule 2.01 -- Lenders; Commitments
Schedule 3.05 -- Unencumbered Properties
Schedule 3.06 -- Disclosed Matters
Schedule 3.14 -- Subsidiaries
Schedule 6.07 -- Existing Restrictions


EXHIBITS:
Exhibit A -- Form of Assignment and Assumption
Exhibit B -- Form of Borrowing Request
Exhibit C-1 -- U.S. Tax Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit C-2 -- U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)
Exhibit C-3 -- U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit C-4 -- U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit D -- Form of Note
Exhibit E -- Form of Compliance Certificate







--------------------------------------------------------------------------------






THIS AMENDED AND RESTATED TERM LOAN AGREEMENT AMENDS AND RESTATES THAT CERTAIN
TERM LOAN AGREEMENT DATED DECEMBER 17, 2015 (AS AMENDED AND IN EFFECT
IMMEDIATELY PRIOR TO THE DATE HEREOF, THE “EXISTING CREDIT AGREEMENT”), ENTERED
INTO BY AND AMONG GPT OPERATING PARTNERSHIP LP, A DELAWARE LIMITED PARTNERSHIP
(F/K/A CSP OPERATING PARTNERSHIP LP), GPT PROPERTY TRUST LP, A DELAWARE LIMITED
PARTNERSHIP, GRAMERCY PROPERTY TRUST, A MARYLAND REAL ESTATE INVESTMENT TRUST
(F/K/A CHAMBERS STREET PROPERTIES), THE LENDERS FROM TIME TO TIME PARTY THERETO,
AND CAPITAL ONE, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT.
AMENDED AND RESTATED TERM LOAN AGREEMENT (as amended, restated, extended,
supplemented or otherwise modified from time to time, this “Agreement”), dated
as of October 13, 2017, among GPT OPERATING PARTNERSHIP LP, a Delaware limited
partnership (f/k/a CSP Operating Partnership LP) (“GPT OP”), GPT PROPERTY TRUST
LP, a Delaware limited partnership (“Legacy OP”), GRAMERCY PROPERTY TRUST, a
Maryland real estate investment trust (f/k/a Chambers Street Properties)
(“Company”), the LENDERS party hereto, and CAPITAL ONE, NATIONAL ASSOCIATION, as
Administrative Agent.
The parties hereto agree as follows:


1

--------------------------------------------------------------------------------






ARTICLE I
DEFINITIONS

SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Additional Credit Extension Amendment” means an amendment to this Agreement
providing for any New Term Loans which shall be consistent with the applicable
provisions of this Agreement relating to New Term Loans and otherwise reasonably
satisfactory to the Administrative Agent, the Company and the Borrowers.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.
“Adjusted Net Operating Income” means, for any period for any Real Estate Asset,
(a) the Net Operating Income (or the Ownership Share of the Net Operating Income
from a Real Estate Asset owned by an Investment Affiliate) from such Real Estate
Asset minus (b) a reserve for capital expenditures and replacements equal to
$0.10 per square foot per annum for such Real Estate Asset (or the Ownership
Share of such reserve for a Real Estate Asset owned by an Investment Affiliate).
“Administrative Agent” means Capital One, National Association, in its capacity
as administrative agent for the Lenders hereunder, and any successor thereto
appointed pursuant to Article VIII. Unless the context requires otherwise, the
term “Administrative Agent” shall include any Affiliate of Capital One, National
Association through which Capital One, National Association shall perform any of
its obligations in such capacity hereunder.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Party” has the meaning assigned to it in Section 9.01(d).
“Agreement” has the meaning assigned to it in the recitals.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate if a
Eurodollar Borrowing with a one month Interest Period was being made on such day
(or if such day is not a Business Day, the


2

--------------------------------------------------------------------------------





immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate
at approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company, the Borrowers and their Subsidiaries
from time to time concerning or relating to bribery or corruption.
“Applicable Credit Rating” means, until a rating is assigned to the Company’s or
a Borrower’s Index Debt by Moody’s, S&P, or Fitch, a rating assigned to the
Company, and, after a rating is assigned to the Company’s or a Borrower’s Index
Debt by Moody’s, S&P, or Fitch, a rating assigned to the Company’s or a
Borrower’s Index Debt by Moody’s, S&P or Fitch.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, as the case may be, the applicable rate per annum determined solely by the
Applicable Credit Ratings in the table below:
RATINGS LEVEL
MOODY’S/ S&P/FITCH APPLICABLE CREDIT RATING
EURODOLLAR - APPLICABLE RATE
ABR- APPLICABLE RATE
Level I Rating
A3/A- or higher
0.90%
0.0%
Level II Rating
Baa1/BBB+
0.95%
0.0%
Level III Rating
Baa2/BBB
1.10%
0.10%
Level IV Rating
Baa3/BBB-
1.350%
0.350%
Level V Rating
Below Baa3/BBB - or unrated
1.750%
0.750%



For purposes of the definition of “Applicable Rate”, if at any time the Company
or a Borrower has two (2) Applicable Credit Ratings, the Applicable Rate shall
be the rate per annum applicable to the highest Applicable Credit Rating;
provided that if the highest Applicable Credit Rating and the lowest Applicable
Credit Rating are more than one ratings category apart, the Applicable Rate
shall be the rate per annum applicable to the Applicable Credit Rating that is
one ratings category below the highest Applicable Credit Rating. If at any time
the Company or a Borrower has three (3) Applicable Credit Ratings, and such
Applicable Credit Ratings are split, then: (A) if the difference between the
highest and the lowest such Applicable Credit Ratings is one ratings category
(e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable Rate shall be
the rate per annum that would be applicable if the highest of the Applicable
Credit Ratings were used; and (B) if the difference between such Applicable
Credit Ratings is two ratings categories (e.g. Baa1 by Moody’s and BBB- by S&P
or Fitch) or more, the Applicable


3

--------------------------------------------------------------------------------





Rate shall be the rate per annum that would be applicable if the average of the
two (2) highest Applicable Credit Ratings were used; provided that if such
average is not a recognized rating category, then the Applicable Rate shall be
the rate per annum that would be applicable if the second highest Applicable
Credit Rating of the three were used. If at any time the Company or a Borrower
has only one Applicable Credit Rating (and such Credit Rating is from Moody’s or
S&P), the Applicable Rate shall be the rate per annum applicable to such
Applicable Credit Rating. If the Company or a Borrower does not have an
Applicable Credit Rating from either Moody’s or S&P, the Applicable Rate shall
be the rate per annum applicable to an Applicable Credit Rating of “below
BBB-/Baa3 or unrated” in the tables above.
Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s, S&P
or Fitch shall change, or if such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrowers and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.
Any adjustment in the Applicable Rate shall be applicable to all existing Loans.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Authorized Officer” means any of the Chief Executive Officer, President,
Financial Officer or General Counsel of the general partner of a Borrower.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


4

--------------------------------------------------------------------------------





“Bank of America Portfolio” means the portfolio of properties leased to Bank of
America, N.A. under a master lease which as of the Effective Date consist of the
properties identified on Schedule 3.05 as the Bank of America Portfolio.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
or has become the subject of a Bail-In Action; provided that a Bankruptcy Event
shall not result solely by virtue of any ownership interest, or the acquisition
of any ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, unless such ownership interest results in or provides
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permits such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means each of GPT Operating Partnership LP, a Delaware limited
partnership (f/k/a CSP Operating Partnership LP) and GPT Property Trust LP, a
Delaware limited partnership.
“Borrowing” means each portion of the Term Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.
“Borrowing Request” means a request in substantially the form of Exhibit B
hereto by the Borrowers for a Borrowing in accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


5

--------------------------------------------------------------------------------





“Capitalization Rate” means (a) 7.25% for each Real Estate Asset that is part of
the Bank of America Portfolio and (b) 7.50% for all other Real Estate Assets.
“Capitalized Loan Fees” means, with respect to any Person, and with respect to
any period, any upfront, closing or similar fees paid by in connection with the
incurrence or refinancing of Indebtedness during such period that are
capitalized on the balance sheet of such Person.
“Cash Equivalents” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after the date of
issuance and having, at the time of the acquisition thereof, a rating of at
least A1 from S&P or at least P1 from Moody’s;
(c)    investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(d)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 365 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any Lender or any domestic office of any commercial bank organized
under the laws of the United States of America or any State thereof which has a
combined capital and surplus and undivided profits of not less than
$500,000,000;
(e)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
(f)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.
“CDO” means a structured asset-backed security commonly known as a
“collateralized debt obligation”.
“CDO Subsidiaries” means Excluded Subsidiaries that constitute the Company’s CDO
entities and are listed on Schedule CDOS attached hereto.
“Change in Control” means: (a) for any reason whatsoever any “person” or “group”
(within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934 and the
rules


6

--------------------------------------------------------------------------------





of the SEC thereunder as in effect on the Effective Date) shall beneficially own
a percentage of the then outstanding Equity Interests of the Company having the
power, directly or indirectly, to vote for the election of directors (or their
equivalent) of the Company (“Voting Equity Interests”) that is more than 35% of
the outstanding Voting Equity Interests of the Company; or any “person” or
“group” otherwise acquires the power to direct, directly or indirectly, the
management or policies of the Company; or (b) during any period of 12
consecutive months, individuals who at the beginning of any such 12-month period
constituted the Board of Directors of the Company (together with any new
directors whose election by such board of directors or whose nomination for
election by the shareholders of the Company was approved by a vote of a majority
of the directors then still in office who were either directors at the beginning
of such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of the Company then in office; (c) the Company shall cease to be the
sole general partner of a Borrower or shall cease to have the sole and exclusive
power to exercise all management and control over a Borrower (in all cases
subject to Section 6.03); or (d) the Company shall cease to directly or
indirectly own at least 60% of the limited partnership interests in a Borrower
(in all cases subject to Section 6.03).
“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement of (a) the adoption of any law, rule, regulation or treaty, (b)
any change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender (or, for purposes of Section 2.15(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date such Lender became a party to this
Agreement; provided that, notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law” regardless of the date enacted, adopted or issued.
“Code” means the Internal Revenue Code of 1986, as amended.
“Columbus Merger Sub” has the meaning assigned to it in Section 2.21(b)(iv).
“Commitment” means, with respect to each Lender, its Term Loan Commitment.
“Communications” has the meaning assigned to it in Section 9.01(d).
“Company” has the meaning specified in the introductory paragraph hereto.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


7

--------------------------------------------------------------------------------





“Consolidated EBITDA” means, for any period, without duplication, an amount
equal to the net income or loss of the Company and its Subsidiaries (other than
CDO Subsidiaries) on a consolidated basis determined in accordance with GAAP
(before minority interests and excluding losses attributable to the sale or
other disposition of assets and the adjustment for so-called “straight-line rent
accounting” and excluding all items attributable to CDO Subsidiaries) for such
period plus (x) the following, without duplication, to the extent deducted in
computing such consolidated net income or loss for such period: (i) Consolidated
Interest Expense for such period, (ii) the provision for Federal, state, local
and foreign income taxes payable, (iii) depreciation and amortization for such
period, (iv) other non-cash charges for such period, (v) acquisition costs for
such period with respect to all Real Estate Assets acquired by the Company or
any of its consolidated Subsidiaries, (vi) all losses attributable to the sale
or other disposition of assets in such period, (vii) non-recurring fees and
expenses incurred during such period in connection with the execution and
delivery of this Agreement, the JPM Credit Agreement and the Note Purchase
Agreement, and (viii) all losses attributable to the early extinguishment of
Indebtedness, and minus, without duplication (y)(i) a reserve for capital
expenditures and replacements equal to $0.10 per square foot per annum for Real
Estate Assets, (ii) all gains attributable to the sale or other disposition of
assets or debt restructurings in such period, and (iii) all gains attributable
to the early extinguishment of Indebtedness; provided that to the extent not
already included in the foregoing calculation, Consolidated EBITDA shall be
adjusted to include the Ownership Share of the net income or loss of all
Investment Affiliates for such period, determined and adjusted in the same
manner as provided above in this definition with respect to the net income or
loss of the Company and its Subsidiaries on a consolidated basis; provided
further that if during any period for which Consolidated EBITDA is being
determined there are New Acquisitions which are subject to leases that contain
free rent or other rent reduction provisions that are in effect at any time
during such period, then for purposes of determining Consolidated EBITDA for
such period, the rental or other income attributable to such leases while such
free rent or rent reduction period is in effect (but in no event longer than
6-months for any such lease) shall be determined on a straight-line rent
accounting basis.
“Consolidated Fixed Charges” means, for any period, without duplication, the sum
of (a) Consolidated Interest Expense of the type described in clause (a) of the
definition thereof for such period plus (b) the aggregate amount of scheduled
principal payments attributable to Total Indebtedness (excluding optional
prepayments and scheduled principal payments due on maturity of any such
Indebtedness) required to be made during such period by the Company or any of
its consolidated Subsidiaries plus (c) dividends on the Company’s preferred
stock required to be made during such period pursuant to the Company’s
organizational documents plus (d) all rental payments due and payable with
respect to such period under ground leases of any properties at which the
Company or any of its consolidated Subsidiaries are tenants plus (e) to the
extent not included in clauses (a), (b) and (d), the Ownership Share of all
interest expense and other amounts of the type referred to in such clauses of
any Investment Affiliate.


8

--------------------------------------------------------------------------------





“Consolidated Interest Expense” means, for any period, the sum (without
duplication) for such period for the Company and its Subsidiaries (excluding CDO
Subsidiaries) on a consolidated basis of: (a) total interest expense, whether
paid or accrued, of the Company and its Subsidiaries, including fees payable in
connection with the Term Facility, charges in respect of letters of credit and
the portion of any Capital Lease Obligations allocable to interest expense
(excluding amortization or write-off of debt discount and expense, except as
provided in clause (b) below), (b) amortization of costs related to interest
rate protection contracts and rate buydowns, (c) capitalized interest, (d)
amortization of Capitalized Loan Fees, (e) interest incurred on any liability or
obligation that constitutes a Contingent Obligation and (f) to the extent not
included in clauses (a) through (e), the Ownership Share of all interest expense
and other amounts of the type referred to in such clauses of any Investment
Affiliate.
“Consolidated Tangible Net Worth” means, at any date of determination, (i)
stockholders’ equity of the Company and its Subsidiaries (excluding CDO
Subsidiaries) on a consolidated basis at such time, determined in accordance
with GAAP, plus (ii) accumulated depreciation and amortization, minus (iii)
goodwill and intangible assets, other than lease intangibles.
“Contingent Obligations” means, as to any Person, without duplication, (a) any
contingent obligation of such Person required to be included in such Person’s
balance sheet in accordance with GAAP, and (b) any obligation required to be
included in the disclosure contained in the footnotes to such Person’s financial
statements in accordance with GAAP, guaranteeing partially or in whole any
Nonrecourse Indebtedness, lease, dividend or other obligation, exclusive of (i)
contractual indemnities (including, without limitation, any indemnity or
price-adjustment provision relating to the purchase or sale of securities or
other assets) and (ii) guarantees of non-monetary obligations (other than
guarantees of completion), in each case under clauses (i) and (ii) which have
not yet been called on or quantified, of such Person or of any other Person. The
amount of any Contingent Obligation described in clause (b) above in this
definition shall be deemed to be (A) with respect to a guaranty of interest,
interest and principal, or operating income, the sum of all payments required to
be made thereunder (which in the case of an operating income guaranty shall be
deemed to be equal to the debt service for the note secured thereby), calculated
at the interest rate applicable to such Indebtedness, through (x) in the case of
an interest or interest and principal guaranty, the stated date of maturity of
the obligation (and commencing on the date interest could first be payable
thereunder), or (y) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (B) with respect to all
guarantees not covered by the preceding clause (A), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and in the footnotes to the
most recent financial statements required to be delivered pursuant to Sections
5.01(a) and 5.01(b). Notwithstanding anything contained herein to the contrary,
guarantees of completion or other performance shall not be deemed to be
Contingent


9

--------------------------------------------------------------------------------





Obligations unless and until a claim for payment has been made thereunder, at
which time any such guaranty of completion or other performance shall be deemed
to be a Contingent Obligation in an amount equal to any such claim. Subject to
the preceding sentence, (1) in the case of a joint and several guaranty given by
such Person and another Person (but only to the extent such guaranty is Recourse
Indebtedness, directly or indirectly to such Person or any of its Subsidiaries),
the amount of such guaranty shall be deemed to be 100% thereof unless and only
to the extent that (i) such other Person has delivered cash or Cash Equivalents
to secure all or any part of such Person’s obligations under such joint and
several guaranty (in which case the amount of such guaranty shall be reduced by
the amount of such cash or Cash Equivalents) or (ii) such other Person holds an
Investment Grade Rating from any of Fitch, Moody’s or S&P, or has
creditworthiness otherwise reasonably acceptable to the Administrative Agent (in
which case the amount of such guaranty shall be zero), and (2) in the case of a
guaranty (whether or not joint and several) of an obligation otherwise
constituting Indebtedness of such Person, the amount of such guaranty shall be
deemed to be only that amount in excess of the amount of the obligation
constituting Indebtedness of such Person. Notwithstanding anything contained
herein to the contrary, “Contingent Obligations” shall not be deemed to include
guarantees of loan commitments or of construction loans to the extent the same
have not been drawn.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent or any other Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii) pay over to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified a Borrower or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans under


10

--------------------------------------------------------------------------------





this Agreement; provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.
“Development Property” means a Real Estate Asset owned by the Company, any of
its Wholly-Owned Subsidiaries or any Investment Affiliate on which the
construction of an office, industrial and/or retail building has commenced,
other than any Real Estate Asset with respect to which any interruption of
construction has lasted for more than one hundred and twenty (120) consecutive
days and is then continuing. Such Real Estate Asset shall be treated as a
Development Property until construction is completed and a certificate of
occupancy (or its equivalent in the applicable jurisdiction) has been issued.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interests of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for Equity Interests which are not Disqualified Equity Interests)
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof (in each case, other than solely as a result of, a
change of control or asset sale), in whole or in part, in each case prior to the
date that is 91 days after the Maturity Date; provided, however, that if such
Equity Interests are issued to any plan for the benefit of employees of the
Company or its direct or indirect Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased in order to
satisfy applicable statutory or regulatory obligations.
“dollars” or “$” refers to lawful money of the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


11

--------------------------------------------------------------------------------





“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security systems.
“Eligible Assignee” means (i) a Lender (other than a Defaulting Lender) or any
Affiliate or Approved Fund thereof; (ii) a commercial bank having total assets
in excess of $2,500,000,000; (iii) the central bank of any country which is a
member of the Organization for Economic Cooperation and Development; or (iv) a
finance company or other entity reasonably acceptable to the Administrative
Agent, which is regularly engaged in making, purchasing or investing in loans
and having total assets in excess of $300,000,000 or is otherwise reasonably
acceptable to the Administrative Agent. For the avoidance of doubt, no
Ineligible Institution is an Eligible Assignee.
“Eligible Ground Lease” means each ground lease existing on the date of this
Agreement and listed on Schedule EGL and each ground lease entered into or
acquired after the date hereof that would constitute a financeable ground lease
to a prudent institutional lender in the business of making commercial real
estate loans and, accordingly, provide customary protections for a potential
leasehold mortgagee including a remaining term, including any optional extension
terms exercisable unilaterally by the tenant, of no less than 35 years from the
Effective Date; provided that such ground lease may have a remaining term of
less than 35 years if the tenant has a unilateral option to purchase the fee
interest at the end of the lease term for a de minimis purchase price.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of a Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual


12

--------------------------------------------------------------------------------





arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by a Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by a Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by a
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by a Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from a Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Subsidiaries” means the respective Subsidiaries of the Borrowers
listed on Schedule ES attached hereto, as such Schedule ES may be updated by an
Authorized Officer of


13

--------------------------------------------------------------------------------





each Borrower to include (a) any Subsidiary acquired pursuant to an acquisition
permitted hereunder which is financed with Secured Indebtedness that is
permitted by this Agreement and each Subsidiary thereof that guarantees such
Secured Indebtedness (in each case to the extent that guaranteeing the
Obligations is prohibited by such Secured Indebtedness), (b) any Subsidiary of
an Excluded Subsidiary, (c) any Subsidiary that is not a Wholly-Owned Subsidiary
of a Borrower, and is either acquired pursuant to an acquisition permitted
hereunder or formed in a manner not expressly prohibited hereunder, and is
prohibited by its organizational documents from giving a guaranty of the
Obligations and (d) any Subsidiary of a Borrower organized in a jurisdiction
other than the United States or any state thereof; provided that each such
Subsidiary shall cease to be an Excluded Subsidiary hereunder if such Secured
Indebtedness is repaid or becomes unsecured or if such Subsidiary ceases to
guarantee such Secured Indebtedness or if such Subsidiary ceases to be
prohibited from giving a guaranty, as applicable.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment requested by a
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.
“Existing Lenders” means the lenders that were party to the Existing Credit
Agreement immediately prior to the Effective Date.
“Existing Loans” has the meaning specified in Section 2.01.
“Existing Credit Agreement” has the meaning specified in the introductory
paragraph hereto.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.


14

--------------------------------------------------------------------------------





“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Fee Letter” means that certain Fee Letter, dated as of September 27, 2017, by
and between the Borrowers and Capital One, National Association, as the same may
be amended, amended and restated, restated, supplemented, modified or otherwise
in effect from time to time.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the general partner of a Borrower or the
Company, as applicable.
“Fitch” means Fitch, Inc.
“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“GPT OP” has the meaning specified in the introductory paragraph hereto.
“Gramercy” means Gramercy Property Trust Inc., a Maryland corporation.
“Guaranty” means the Amended and Restated Guaranty dated as of the date hereof
from the Company in favor of the Administrative Agent for the benefit of the
Lenders.
“Guarantor” means the Company.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person that was a Lender or an Affiliate of a Lender at
the time it entered into a Swap Agreement (regardless of whether such Person
subsequently ceases to be a Lender or an Affiliate of a Lender).


15

--------------------------------------------------------------------------------





“Holding Subsidiary” has the meaning assigned to it in Section 2.21(b)(iv).
“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate”.
“Increased Amount Date” has the meaning assigned to such term in Section 2.04.
“Included Swap Exposure” means, as of any date of determination, the
mark-to-market value of any Swap Agreement provided by any Hedge Bank to a
Borrower or the Company or any of its Subsidiaries, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such agreements.
“Indebtedness” means, with respect to any Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services (other than trade payables and accrued expenses incurred by such Person
in the ordinary course of business) and only to the extent such obligations
constitute indebtedness for purposes of GAAP, (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under
acceptance, letter of credit or similar facilities, (g) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Disqualified Equity Interests of such Person (other than
(i) obligations existing on the Effective Date that any direct or indirect
parent of such Person has the right (subject to satisfaction of applicable
securities law requirements, including the filing of registration statements) to
satisfy by delivery of its Equity Interests, (ii) obligations that any direct or
indirect parent of such Person is given the right to satisfy by delivery of its
Equity Interests and (iii) obligations with respect to preferred stock of the
Company), (h) all Contingent Obligations of such Person in respect of the
foregoing clauses (a) through (g), (i) all obligations of the kind referred to
in clause (a) through (h) above secured by any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, and (j) the “mark to market” liability of such Person in respect of
Swap Agreements. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor. The amount of any Indebtedness under clause (i) above shall
be limited to the lesser of the amount of such Indebtedness that is Nonrecourse
Indebtedness or the fair market value of the assets securing such Indebtedness
that is Nonrecourse Indebtedness, as reasonably determined by the Company. The
amount of Indebtedness of any Person shall be calculated at the outstanding
principal


16

--------------------------------------------------------------------------------





amount based on the contract and not reflecting purchase accounting or other
adjustments pursuant to GAAP.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company or a Borrower that is not guaranteed by any other Person (other
than the Company or a Borrower) or subject to any other credit enhancement.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Company or any of its Affiliates, (d) a company, partnership, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof or (e) a company, partnership, investment
vehicle or trust which has a controlling interest in any company, partnership,
trust or other entity which (i) is a competitor of the Company or a Borrower or
(ii) invests, as one of its primary lines of business, in real estate assets
similar to the Real Estate Assets.
“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
“Interest Period” means with respect to any Eurodollar Borrowing, (a) initially,
(1) for Borrowings made on the Effective Date, the period commencing on (and
including) the Effective Date and ending on (but excluding) December 1, 2017 and
(2) for other Borrowings, the period commencing on the date of such Borrowing
and ending on (but excluding) the first day of the month immediately following
the date of such Borrowing, and, (b) thereafter, the period commencing on the
last day of the previous Interest Period and ending on the numerically
corresponding day in the calendar month that is one, two, three, or six months
thereafter, as the Borrowers may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period and (iii) no Interest Period shall extend beyond
the Maturity Date. For purposes hereof, the date of a Borrowing


17

--------------------------------------------------------------------------------





initially shall be the date on which such Borrowing is made and, thereafter,
shall be the effective date of the most recent conversion or continuation of
such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“Investment Affiliate” means any (a) unconsolidated Subsidiary, (b)
Unconsolidated Affiliate or (c) Joint Venture of (i) the Company, (ii) a
Borrower and/or (iii) any of their consolidated Subsidiaries, including
Specified Joint Ventures but excluding CDO Subsidiaries. For the avoidance of
doubt, “Investment Affiliate” shall not include any consolidated Subsidiaries of
the Company or a Borrower.
“Investment Grade Rating” means an Applicable Credit Rating of Baa3 or better
from Moody’s, BBB- or better from S&P, or BBB- or better from Fitch.
“IRS” means the United States Internal Revenue Service.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that, in no
event shall any corporate Subsidiary of any Person be considered to be a Joint
Venture to which such Person is a party.
“JPM Credit Agreement” means that certain Revolving Credit and Term Loan
Agreement, dated as of December 17, 2015, among the Borrowers, the Company, the
lenders party thereto, JPMorgan Chase Bank, N.A., as administrative agent, Bank
of America, N.A., as syndication agent, J.P. Morgan Securities LLC and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as joint bookrunners and joint lead
arrangers, Wells Fargo Securities, LLC, U.S. Bank National Association, and
Royal Bank of Canada, as joint lead arrangers, and Royal Bank of Canada, U.S.
Bank National Association, Wells Fargo Bank, N.A., The Bank of New York Mellon,
Citibank, N.A., Citizens Bank, N.A., Morgan Stanley Senior Funding, Inc.,
SunTrust Bank, and The Bank of Nova Scotia, as documentation agents, as the same
may be amended, amended and restated, restated, supplemented, modified or
otherwise in effect from time to time (subject to any restrictions in Section
6.01(c)).
“Lead Arranger” means Capital One, National Association, in its capacity as the
sole lead arranger and sole bookrunner hereunder.
“Legacy OP” has the meaning specified in the introductory paragraph hereto.


18

--------------------------------------------------------------------------------





“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.04 or an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for deposits in dollars for a period equal in length to such Interest
Period as displayed on the Reuters screen page that displays such rate
(currently Reuters Screen Page LIBOR01 or LIBOR02) (or, in the event such rate
does not appear on a Reuters page or screen, on any successor or substitute page
on such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case the “LIBO
Screen Rate”)) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period; provided that, if the LIBO Screen
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of any applicable portion of the Obligations that has not been
identified by the Borrowers to Administrative Agent in writing as being subject
to a Swap Agreement that provides a hedge against interest; and provided,
further, that if the LIBO Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be
the Interpolated Rate; provided that, if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of any applicable
portion of the Obligations that has not been identified by the Borrowers to
Administrative Agent in writing as being subject to a Swap Agreement that
provides a hedge against interest.
“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement (including without limitation, schedules
and exhibits hereto), the Notes, the Guaranty, the Fee Letter, and any other
agreements entered into in connection herewith or therewith by a Borrower or any
other Loan Party with or in favor of the Administrative Agent and/or the
Lenders, including any amendments, modifications or supplements hereto or
thereto or waivers hereof or thereof.
“Loan Parties” means the Borrowers and the Guarantor.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.


19

--------------------------------------------------------------------------------





“Major Acquisition” means (a) a single transaction for the purpose of or
resulting, directly or indirectly, in the acquisition (including, without
limitation, a merger or consolidation or any other combination with another
Person) by one or more of the Company and its Wholly-Owned Subsidiaries of
properties or assets of a Person for a gross purchase price equal to or in
excess of 10% of Total Asset Value (without giving effect to such acquisition)
or (b) one or more transactions for the purpose of or resulting, directly or
indirectly, in the acquisition (including, without limitation, a merger or
consolidation or any other combination with another Person) by one or more of
the Company and its Wholly-Owned Subsidiaries of properties or assets of a
Person in any two consecutive fiscal quarters for an aggregate gross purchase
price equal to or in excess of 10% of Total Asset Value (without giving effect
to such acquisitions).
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company, the Borrowers and the
Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform any
of its obligations under this Agreement or any other Loan Document or (c) the
validity or enforceability of this Agreement or any other Loan Document or the
rights of or remedies available to the Administrative Agent and the Lenders
under this Agreement or any other Loan Document.
“Material Indebtedness” means Indebtedness (other than the Loans) and
obligations in respect of one or more Swap Agreements, of any one or more of the
Company, the Borrowers and their Subsidiaries (other than CDO Subsidiaries) in
an aggregate principal amount exceeding (x) $35,000,000, in the case of Recourse
Indebtedness, and (y) $150,000,000, in the case of Nonrecourse Indebtedness.
“Material Subsidiary” means (a) each Subsidiary of the Company that directly or
indirectly owns or leases an Unencumbered Property or owns a Mortgage Note that
is included in the calculation of Unencumbered Asset Value and (b) each other
Subsidiary of the Company that has assets that constitute more than 10% of Total
Asset Value, other than an Excluded Subsidiary.
“Maturity Date” means January 9, 2023.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage Note” means a note receivable held by a Borrower or one of its
Subsidiaries that is secured by a mortgage Lien on real property.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Negative Pledge” means a provision of any document, instrument or agreement
(including any charter, by-laws or other organizational documents), other than
this Agreement or any other Loan Document, that prohibits, restricts or limits,
or purports to prohibit, restrict or limit, the creation or assumption of any
Lien on any assets of a Person as security for the Indebtedness of such Person
or any other Person, or entitles another Person to obtain or claim the


20

--------------------------------------------------------------------------------





benefit of a Lien on any assets of such Person; provided, however, that the
following shall not constitute a Negative Pledge: (a) an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, (b) restrictions and conditions imposed by law
or by this Agreement, (c) restrictions and conditions existing on the date
hereof identified on Schedule 6.07 (but shall not apply to any amendment or
modification expanding the scope of any such restriction or condition), (d)
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary or assets pending such sale (provided that such
restrictions and conditions apply only to the Subsidiary or assets that are to
be sold and such sale is permitted hereunder), (e) restrictions or conditions
imposed by any agreement relating to Secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (f) customary provisions in leases and other
contracts restricting the assignment or transfer thereof, (g) customary
provisions in joint venture agreements with respect to a Joint Venture
restricting the transfer or encumbrance of Equity Interests in such Joint
Venture or the assets owned by such Joint Venture and (h) (i) restrictions or
conditions contained in agreements evidencing Indebtedness of the Company or any
of its Subsidiaries which are no more restrictive on the Company or any of its
Subsidiaries than those contained in this Agreement or (ii) any document,
instrument or agreement which requires such Person or its Subsidiaries to
guarantee such Indebtedness or to grant Liens to secure such Indebtedness, in
each case as a result of its guaranty of the Obligations or grant of a Lien to
secure such Obligations or the Guaranty (provided that the required grant of a
Lien is limited to the same collateral as secures the Obligations or the
Guaranty).
“Net Operating Income” means, with respect to any Real Estate Asset for any
period, property rental and other income attributable to such Real Estate Asset
minus the sum of (a) all expenses and other proper charges incurred in
connection with the operation of such Real Estate Asset (including, without
limitation, real estate taxes, payments under ground leases and bad debt
expenses but excluding expenses normally covered by a management fee) during
such period and (b) the greater of (x) the actual management fee paid during
such period with respect to such Real Estate Asset and (y) an imputed management
fee in an amount equal to 2% of the gross revenues for such Real Estate Asset
during such period, but, in any case, calculated before (i.e. without regard to)
payment of or provision for debt service charges for such period, income taxes
for such period, capital expenses for such period, and depreciation,
amortization, and other non-cash expenses for such period, all as determined in
accordance with GAAP (except that (i) any rent leveling adjustments and (ii) any
SFAS 141 amortization shall be excluded from rental income); provided that Net
Operating Income shall be adjusted to exclude the CDO Subsidiaries.
“New Acquisition” means any Real Estate Asset acquired by the Company, any of
its Wholly-Owned Subsidiaries or any Investment Affiliates within one year of
any date of determination.
“New Term Loan Commitments” has the meaning assigned to such term in Section
2.04.


21

--------------------------------------------------------------------------------





“New Term Loan Lender” has the meaning assigned to such term in Section 2.04.
“New Term Loan” has the meaning assigned to such term in Section 2.04.
“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money (or the portion thereof) in respect of which recourse for payment
(except for customary exceptions for fraud, misapplication of funds,
environmental indemnities, violation of “special purpose entity” covenants,
bankruptcy, insolvency, receivership or other similar events and other similar
exceptions to recourse liability until a claim is made with respect thereto, and
then in the event of any such claim, only a portion of such Indebtedness in an
amount equal to the amount of such claim shall no longer constitute “Nonrecourse
Indebtedness” for the period that such portion is subject to such claim) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.
“Note” means any promissory note delivered by the Borrowers pursuant to Section
2.10(e).
“Note Purchase Agreement” means, collectively, that certain (a) Note Purchase
and Guarantee Agreement, dated as of December 17, 2015, by and among the
Borrowers, the Company and the purchasers party thereto, and (b) Note Purchase
and Guarantee Agreement, dated as of December 15, 2016, by and among the
Borrowers, the Company, and the Purchasers, in each case, as the same may be
amended, amended and restated, restated, supplemented or otherwise modified from
time to time (subject to any restrictions in Section 6.01(c)).
“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to a Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities (including any Included Swap
Obligations) of the Borrowers to the Administrative Agent, any Lender or any
Hedge Bank, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, any Swap Agreement, or
any other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrowers pursuant hereto) or otherwise.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


22

--------------------------------------------------------------------------------





“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Ownership Share” means, with respect to any Investment Affiliate, the greater
of (a) the relative nominal direct and indirect ownership interest (calculated
as a percentage) by the Company or any of its Wholly-Owned Subsidiaries in such
Investment Affiliate or (b) the relative direct and indirect economic interest
(calculated as a percentage) of the Company or any of its Wholly-Owned
Subsidiaries in such Investment Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Investment
Affiliate.
“parent” has the meaning assigned to it in the definition of “Subsidiary”.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Patriot Act” has the meaning assigned to such term in Section 9.16.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;


23

--------------------------------------------------------------------------------





(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary; and
(g)    the interests of lessees and lessors under leases or subleases of, and
the interest of managers or operators with respect to, real or personal property
made in the ordinary course of business; provided that the term “Permitted
Encumbrances” shall not include any Lien securing Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which a Borrower or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Capital One, National Association as its prime rate in effect at its
principal offices located in New York City; each change in the Prime Rate shall
be effective from and including the date such change is publicly announced as
being effective.
“Public-Sider” means a Lender or any representative of such Lender that does not
want to receive material non-public information within the meaning of the
federal and state securities laws.
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then directly and wholly-owned by the Company, any of
its Wholly-Owned Subsidiaries or any Investment Affiliate in any real property
in the United States or a Specified Foreign Jurisdiction.
“Recipient” means (a) the Administrative Agent, or (b) any Lender, as
applicable.
“Recourse Indebtedness” means any Indebtedness that is not Nonrecourse
Indebtedness.
“Register” has the meaning assigned to such term in Section 9.04(b).
“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of §856, et seq. of the Code or any
successor provisions.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents and advisors of such Person and such Person’s Affiliates.
“Removal Effective Date” has the meaning assigned to such term in ARTICLE VIII.


24

--------------------------------------------------------------------------------





“Required Lenders” means, at any time, Lenders having Term Loan Exposures
representing more than 50% of the sum of the total Term Loan Exposures at such
time; provided that, in the event any of the Lenders shall be a Defaulting
Lender, then for so long as such Lender is a Defaulting Lender, “Required
Lenders” means Lenders (excluding all Defaulting Lenders) having Term Loan
Exposures representing more than 50% of the sum of the total Term Loan Exposures
of such Lenders (excluding all Defaulting Lenders) at such time; provided
further that, in the event there are only two (2) Lenders, then for so long as
there are only two (2) Lenders, “Required Lenders” means all Lenders that are
not Defaulting Lenders at such time.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in a Borrower or any option, warrant or other right to
acquire any such Equity Interests in such Borrower.
“S&P” means Standard & Poor’s.
“Sanctioned Country” means at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any European
Union member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
or Her Majesty’s Treasury of the United Kingdom.
“SEC” means the Securities and Exchange Commission of the United States of
America.
“Secured Indebtedness” means the portion of Total Indebtedness which is secured
by a Lien on any properties or assets.
“Solvent” when used with respect to the Loan Parties, taken as a whole, means
that, as of any date of determination, (a) the fair saleable value of their
assets is in excess of the total amount of their liabilities (including, without
limitation, contingent liabilities); (b) the present fair saleable value of
their assets is greater than the probable liability on their existing debts as
such debts become absolute and matured; (c) they are then able and expect to be
able to pay their debts (including, without limitation, contingent debts and
other commitments) as they mature;


25

--------------------------------------------------------------------------------





and (d) they have capital sufficient to carry on their business as conducted and
as proposed to be conducted.
“Specified Joint Ventures” means the Joint Ventures of the Company or any of its
Wholly-Owned Subsidiaries that exist on the Effective Date, which are set forth
on Schedule SJV.
“Specified Foreign Jurisdiction” means any of Canada, the United Kingdom,
Germany, Spain, France, Japan, Australia, the Netherlands, Poland, Switzerland,
Finland or Puerto Rico.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Person serving as the Administrative Agent
is subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentage shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless the context requires
otherwise, “Subsidiary” means any Subsidiary of the Company.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers or the
Subsidiaries shall be a Swap Agreement.


26

--------------------------------------------------------------------------------





“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Facility” means the Term Loan Commitments and the Term Loans made
thereunder.
“Term Loan” means a Loan made pursuant to Section 2.01 and Section 2.03, and
includes any New Term Loans made pursuant to Section 2.04.
“Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Lender to make Term Loans hereunder, including any New Term
Loan Commitments. The initial amount of each Lender’s Term Loan Commitment is
set forth on Schedule 2.01. The initial aggregate amount of the Lenders’ Term
Loan Commitments is $360,000,000.
“Term Loan Commitment Expiry Date” has the meaning assigned to such term in
Section 2.01(c).
“Term Loan Exposure” means, with respect to any Term Loan Lender at any time,
the outstanding principal amount of such Lender’s Term Loans.
“Term Loan Lender” means a Lender with a Term Loan Commitment or Term Loan
Exposure.
“Total Asset Value” means the sum of the following, without duplication: (a) for
each Real Estate Asset that is wholly-owned by the Company or any of its
Wholly-Owned Subsidiaries and that is a New Acquisition, the acquisition cost
for such property; plus (b) for each Real Estate Asset located in the United
States that is wholly-owned by the Company or any of its Wholly-Owned
Subsidiaries (other than a New Acquisition or a Development Property), an amount
equal to the quotient of (i)(x) the Adjusted Net Operating Income for such Real
Estate Asset determined for the most recently ended fiscal quarter, times (y)
four, divided by (ii) the applicable Capitalization Rate; plus (c) for each Real
Estate Asset not located in the United States that is wholly-owned by the
Company or any of its Wholly-Owned Subsidiaries (other than a New Acquisition or
a Development Property), the book value (after impairments and before
depreciation) of such Real Estate Asset; plus (d) for each Real Estate Asset
that is wholly-owned by the Company or any of its Wholly-Owned Subsidiaries and
that is a Development Property (other than a New Acquisition), the book value
(after impairments) for such property; plus (e) unrestricted cash and Cash
Equivalents of the Company and its Wholly-Owned Subsidiaries; plus (f) the book
value (after impairments) of Mortgage Notes receivable held by the Company or
any of its Wholly-Owned Subsidiaries so long as such Mortgage Note is not more
than sixty (60) days past due or otherwise in payment default after giving
effect to applicable cure periods; plus (g) with respect to any asset of the
type described in clauses (a), (c), (d), (e) or (f) of this definition that is
wholly-owned by an Investment Affiliate, the Ownership Share of the value of
such asset (but excluding, in the case of Unconsolidated Affiliates, assets of


27

--------------------------------------------------------------------------------





the type described in clause (e)); plus (h) with respect to any asset of the
type described in clause (b) of this definition that is wholly-owned by an
Investment Affiliate, an amount equal to the quotient of (i)(x) the Adjusted Net
Operating Income for such Real Estate Asset determined for the most recently
ended fiscal quarter, times (y) four, divided by (ii) the applicable
Capitalization Rate; provided that notwithstanding anything to the contrary set
forth herein, (x) no additional investments in CDOs after the Effective Date or
assets of any CDO Subsidiary shall be included in the calculation of Total Asset
Value, and (y) the amount of Total Asset Value attributable to all (1)
Investment Affiliates (excluding any investments in CDOs that exist on the
Effective Date) shall not exceed 10% of Total Asset Value, (2) Real Estate
Assets that are not office, industrial and/or retail properties shall not exceed
10% of Total Asset Value, (3) Development Properties shall not exceed 10% of
Total Asset Value, (4) unimproved land that is not a Development Property shall
not exceed 10% of Total Asset Value, (5) Mortgage Notes shall not exceed 10% of
Total Asset Value, (6) assets not located in the United States shall not exceed
20% of Total Asset Value (which, in the case of any asset of the type described
in clause (f) above, shall include the location of the property securing such
Mortgage Note), and (7) assets described in clauses (1) through (6) above, in
the aggregate, shall not exceed 25% of Total Asset Value.
“Total Indebtedness” means, without duplication, all Indebtedness of the Company
and its consolidated Subsidiaries (other than CDO Subsidiaries) and the
Ownership Share of all Indebtedness of Investment Affiliates.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans, and the
use of the proceeds thereof.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an investment, which investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
For purposes of this definition, CB Richard Ellis Strategic Partners Asia II,
L.P. and CB Richard Ellis Group Strategic Partners Asia II-A, L.P. shall be
deemed not to be Unconsolidated Affiliates.
“Unencumbered Adjusted Net Operating Income” means, for any period, the total
Adjusted Net Operating Income attributable to all Unencumbered Properties for
such period.
“Unencumbered Asset Value” means the sum of the following, without duplication:
(a) for each Unencumbered Property that is a New Acquisition, the acquisition
cost for such property; plus (b) for each Unencumbered Property (other than a
New Acquisition) located in the United States, an amount equal to the quotient
of (i)(x) the Adjusted Net Operating Income for


28

--------------------------------------------------------------------------------





such Unencumbered Property determined for the most recently ended fiscal
quarter, times (y) four, divided by (ii) the applicable Capitalization Rate;
plus (c) for each Unencumbered Property (other than a New Acquisition) not
located in the United States, the book value (after impairments and before
depreciation) of such Unencumbered Property; plus (d) the book value (after
impairments) of first priority Mortgage Notes receivable held by the Company or
any of its Wholly-Owned Subsidiaries so long as (i) such Mortgage Note is not
subject to any Liens or Negative Pledges, (ii) such Mortgage Note is not more
than sixty (60) days past due or otherwise in payment default after giving
effect to applicable cure periods, and (iii) the property securing such Mortgage
Note meets the criteria for an Unencumbered Property (other than clause (a) of
the definition thereof); plus (e) unrestricted cash and Cash Equivalents of the
Company and its Wholly-Owned Subsidiaries; plus (f) 50% of the book value of
each Real Estate Asset that meets the criteria for an Unencumbered Property
(other than clause (g) of the definition thereof) which is unoccupied (excluding
such Unencumbered Property if (i) a monetary default has occurred and has
continued under a binding lease with respect to such Unencumbered Property or
(ii) for more than the 12 consecutive month period prior to any date of
determination, such Unencumbered Property has been unoccupied by tenants which
are not affiliated with the Company); provided that (A) not more than 20% of
Unencumbered Asset Value may be attributable to any single Unencumbered
Property, (B) not more than 20% of Unencumbered Asset Value may be attributable
to Unencumbered Properties for which the same Person is the tenant, (C) not more
than 10% of Unencumbered Asset Value may be attributable to Unencumbered
Properties that are subject to a ground lease, (D) not more than 10% of
Unencumbered Asset Value may be attributable to first priority Mortgage Notes
receivable, (E) not more than 10% of Unencumbered Asset Value may be
attributable to assets described in clauses (e) and (f) above, (F) not more than
15% of Unencumbered Asset Value may be attributable to Specified Joint Ventures,
(G) not more than 15% of Unencumbered Asset Value may be attributable to
Unencumbered Properties not located in the United States (which, in the case of
any asset of the type described in clause (d) above, shall include the location
of the property securing such Mortgage Note), and (H) not more than 25% of
Unencumbered Asset Value may be attributable to Development Properties,
unimproved land, and assets described in clauses (C), (F) and (G). With respect
to any Unencumbered Property owned by a Specified Joint Venture and the
calculations required by clause (a), (c) and (f) above, only the Ownership Share
of the acquisition cost or book value, respectively, of such Unencumbered
Property shall be included in the calculation of Unencumbered Asset Value.
“Unencumbered Property” means a Real Estate Asset that meets each of the
following criteria (with each such Real Estate Asset that meets such criteria
being an Unencumbered Property):
(a)    The Real Estate Asset is 100% fee owned or ground leased under an
Eligible Ground Lease by the Company, any Wholly-Owned Subsidiaries of the
Company or any Specified Joint Venture.


29

--------------------------------------------------------------------------------





(b)    In the case of a Real Estate Asset that is not owned by a Specified Joint
Venture or any Wholly-Owned Subsidiaries of any Specified Joint Venture, the
Real Estate Asset is either (x) improved with one or more completed office,
industrial and/or retail buildings, (y) a Development Property or (z) unimproved
land.
(c)    The Real Estate Asset is not otherwise directly or indirectly subject to
any Lien (other than Permitted Encumbrances) or any Negative Pledge or other
agreement that prohibits the creation of a Lien.
(d)    The Real Estate Asset is not subject to any Environmental Liability or
otherwise in violation of Environmental Laws, in each case, that would
materially impair the value of such Real Estate Asset.
(e)    The Real Estate Asset is free of any material structural defects.
(f)    The Real Estate Asset is located in the United States or a Specified
Foreign Jurisdiction.
(g)    The Real Estate Asset is subject to one or more net leases with tenants
(or similar leases under which the tenant is generally responsible for paying or
reimbursing the landlord for taxes and insurance).
(h)    In the case of a Real Estate Asset owned by any Specified Joint Venture:
(i) the Real Estate Asset is either (x) improved with one or more completed
office, industrial and/or retail buildings or (y) at all times a Real Estate
Asset of the same type it was on the Effective Date; (ii) the relative
percentage ownership of the Company or any of its Wholly-Owned Subsidiaries in
the voting Equity Interests of the owner or lessee of such Real Estate Asset
does not decrease from such relative percentage ownership interest held by the
Company or any of its Wholly-Owned Subsidiaries on the Effective Date; and (iii)
neither any Subsidiary of any Specified Joint Ventures that is a direct owner of
such Real Estate Asset nor any Subsidiary of the Company that directly or
indirectly owns Equity Interests in such direct owner has guaranteed the
Indebtedness of any other Person or incurred, acquired, or suffered to exist any
Recourse Indebtedness, unless such direct owner becomes a guarantor under the
Term Facility and delivers to the Administrative Agent (w) a guaranty, in a form
reasonably acceptable to the Administrative Agent, guaranteeing Obligations of
the Borrowers hereunder, (x) customary opinion of counsel to such Person, in a
form reasonably acceptable to the Administrative Agent, (y) copies of formation
documents of such Person and (z) resolutions authorizing such Person’s
execution, delivery and performance of such guaranty.
“Unsecured Indebtedness” means the outstanding principal amount of Total
Indebtedness that is not secured by a Lien on any property, Equity Interests or
other assets.
“Unsecured Interest Expense” means for any period, the amount of Consolidated
Interest Expense during such period on all Unsecured Indebtedness. Unsecured
Interest Expense, for any period, shall be equal to the greater of (i) the
actual Consolidated Interest


30

--------------------------------------------------------------------------------





Expense on all Unsecured Indebtedness during such period, and (ii) the
Consolidated Interest Expense that would be payable on all Unsecured
Indebtedness during such period using an assumed interest rate of 5.0% per
annum.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Wholly-Owned Subsidiary” of a Person means any Subsidiary of which all of the
outstanding voting Equity Interests shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

SECTION 1.03.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) any reference
to any law or regulation herein shall, unless otherwise specified, refer to such


31

--------------------------------------------------------------------------------





law or regulation as amended, modified or supplemented from time to time and (f)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 1.04.     Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrowers notify the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Company, the Borrowers or any
Subsidiary at “fair value”, as defined therein.

SECTION 1.05.     Amendment and Restatement of the Existing Credit Agreement.
The parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 4.01, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation, payment and reborrowing or
termination of the “Obligations” (as defined in the Existing Credit Agreement).
All “Term Loans” made and “Obligations” incurred under the Existing Credit
Agreement (including any accrued and unpaid interest thereunder) which are
outstanding on the Effective Date, if any, shall continue as Term Loans and
Obligations under (and shall be governed by the terms of) this Agreement and the
other Loan Documents. Without limiting the foregoing, upon the effectiveness
hereof, all references in the “Loan Documents” (as defined in the Existing
Credit Agreement) to (a) the “Administrative Agent”, the “Agreement” and the
“Loan Documents” shall be deemed to refer to the Administrative Agent, this
Agreement and the Loan Documents, respectively, and (b) the “Term Loans” and
“Obligations” shall be deemed to refer to the Term Loans and Obligations,
respectively.

ARTICLE II    
THE CREDITS


32

--------------------------------------------------------------------------------






SECTION 2.01.    Commitments.
(a)    Existing Loans. The Existing Lenders made term loans to the Borrowers
under the Existing Credit Agreement that remain outstanding as of the Effective
Date (such outstanding loans being herein referred to as the “Existing Loans”)
in an aggregate principal amount equal to $175,000,000. Subject to the terms and
conditions of this Agreement, the Borrowers and each Lender agree that on the
Effective Date, (a) the Existing Loans shall be reevidenced as loans under this
Agreement and shall constitute Term Loans hereunder for all purposes and (b) the
terms of the Existing Loans shall be restated in their entirety and shall be
evidenced by this Agreement.
(b)    Effective Date Loans; Reallocation of Term Loan Commitments. On the
Effective Date, the parties hereto agree that the amount of each Term Loan
Lender’s Term Loan Commitment is as set forth on Schedule 2.01. To effect such
allocations, (1) each Existing Lender who is a party hereto and whose Term Loan
Commitment on the Effective Date exceeds its “Term Loan Exposure” (as defined in
the Existing Agreement) immediately prior to the effectiveness of this Agreement
and (2) each Lender providing a new Term Loan Commitment hereunder, shall make a
Term Loan in such amount as is necessary so that the aggregate principal amount
of Term Loan Exposure held by such Lender as of the Effective Date (after giving
effect to the re-evidencing of the Existing Loans pursuant to Section 2.1(a))
shall equal such Lender’s Term Loan Commitment as of the Effective Date. The
Administrative Agent shall make such applicable amounts of the proceeds of such
Term Loans available to the Existing Lenders that are not a party to this
Agreement (each, a “Terminating Lender”) as is necessary so that each
Terminating Lender receives payment in full of all outstanding obligations owing
to it under the Existing Agreement on the Effective Date simultaneously with the
funding of the Term Loans under this Agreement. Except for Notes to be provided
to the Lenders party hereto, no other documents, instruments or assignment fees
shall be, or shall be required to be, executed or paid in connection with such
assignments and allocations (all of which are hereby waived, as necessary).
(c)    Expiration of Commitments. The Term Loan Commitments of the Lenders to
make Term Loans (other than the New Term Loan Commitments, which shall be
governed by Section 2.04) shall expire on the earlier of (i) the date specified
in Section 4.01 in the event that the conditions set forth in Section 4.01 are
not satisfied (or waived pursuant to Section 9.02) at or prior to 3:00 p.m. New
York City time on such date, and (ii) the date of the Borrowing of the Term
Loans pursuant to Section 2.01(b) (the “Term Loan Commitment Expiry Date”). Any
portion of the Term Loans that is repaid may not be reborrowed.

SECTION 2.02.     Loans and Borrowings. Each Term Loan shall be made as part of
a Borrowing consisting of Term Loans made by the Term Loan Lenders with a Term
Loan Commitment ratably in accordance with their respective Term Loan
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of


33

--------------------------------------------------------------------------------





its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.
(a)    Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrowers may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrowers to repay such Loan in accordance with the terms of this Agreement.
(b)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000. Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of eight (8) Eurodollar Borrowings outstanding.
(c)    Notwithstanding any other provision of this Agreement, the Borrowers
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

SECTION 2.03.     Requests for Borrowings. Except with respect to Terms Loans to
be deemed made on the Effective Date pursuant to Section 2.01(a), to request a
Borrowing, the Borrowers shall notify the Administrative Agent of such request
by telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00
a.m., New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one Business Day before the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request and signed by an Authorized Officer of each Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and account number to which funds are to be disbursed, which
shall comply with the requirements of Section 2.07.


34

--------------------------------------------------------------------------------





If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04.    Incremental Facilities. On one or more occasions at any time
after the Effective Date, the Borrowers may by written notice to the
Administrative Agent elect to request the establishment of one or more new term
loan commitments (the “New Term Loan Commitments”), by up to an aggregate amount
not to exceed $140,000,000 for all New Term Loan Commitments. Each such notice
shall specify the date (each, an “Increased Amount Date”) on which the Borrowers
propose that such New Term Loan Commitments shall be effective, which shall be a
date not less than ten (10) Business Days after the date on which such notice is
delivered to the Administrative Agent. The Administrative Agent and/or its
Affiliates shall use commercially reasonable efforts, with the assistance of the
Borrowers, to arrange a syndicate of Lenders or other Persons that are Eligible
Assignees willing to hold the requested New Term Loan Commitments; provided that
(x) any New Term Loan Commitments on any Increased Amount Date shall be in the
minimum aggregate amount of $5,000,000, and in integral multiples of $5,000,000
in excess thereof, (y) any Lender approached to provide all or a portion of the
New Term Loan Commitments may elect or decline, in its sole discretion, to
provide a New Term Loan Commitment; provided that the Lenders will first be
afforded the opportunity to provide the New Term Loan Commitments on a pro rata
basis, and if any Lender so approached fails to respond, such Lender shall be
deemed to have declined to provide such New Term Loan Commitments, and (z) any
Lender or other Person that is an Eligible Assignee (each, a “New Term Loan
Lender”, as applicable) to whom any portion of such New Term Loan Commitment
shall be allocated shall be subject to the approval of the Borrowers and the
Administrative Agent (such approval not to be unreasonably withheld or delayed),
unless such New Term Loan Lender is an existing Lender.
The terms and provisions of any New Term Loan Commitments and any New Term Loans
shall be identical to those for existing Term Loans, as agreed by the
Administrative Agent and the Borrowers.
The effectiveness of any New Term Loan Commitments and the availability of any
borrowings under any such New Term Loan Commitment shall be subject to the
satisfaction of the following conditions precedent: (x) after giving pro forma
effect to such New Term Loan Commitments and the borrowings and the use of
proceeds thereof, (i) no Default or Event of Default shall exist and (ii) as of
the last day of the most recent month for which financial statements have been
delivered pursuant to Section 5.01, the Borrowers would have been in compliance
with the financial covenants set forth in Section 6.11; (y) the representations
and warranties made or deemed made by the Borrowers in any Loan Document shall
be true and correct in all material respects (other than any representation or
warranty qualified as to


35

--------------------------------------------------------------------------------





“materiality”, “Material Adverse Effect” or similar language, which shall be
true and correct in all respects) on the effective date of such New Term Loan
Commitments except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (other
than any representation or warranty qualified as to “materiality”, “Material
Adverse Effect” or similar language, which shall be true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents; and
(z) the Administrative Agent shall have received each of the following, in form
and substance reasonably satisfactory to the Administrative Agent: (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of (A) all corporate or other necessary action
taken by the Borrowers to authorize such New Term Loan Commitments and (B) all
corporate, partnership, member, or other necessary action taken by the Guarantor
authorizing the guaranty of such New Term Loan Commitments; and (ii) a customary
opinion of counsel to the Borrowers and the Guarantor (which may be in
substantially the same form as delivered on the Effective Date and may be
delivered by internal counsel of the Borrowers), and addressed to the
Administrative Agent and the Lenders, and (iii) if requested by any Lender, new
notes executed by the Borrowers, payable to any new Lender, and replacement
notes executed by the Borrowers, payable to any existing Lenders.
Notwithstanding anything herein to the contrary, on or prior to October 31,
2017, one or more banks and other financial institutions that are Eligible
Assignees (except Eligible Assignees described in clause (i) of the definition
of Eligible Assignee) and are not Lenders as of the Effective Date, may provide
New Term Loan Commitments in the aggregate amount of up to $40,000,000 without
further notice to the other Lenders or opportunity for the other Lenders to
provide any portion of such New Term Loan Commitments, which opportunity and
notice period the Lenders hereby irrevocably waive. The effectiveness of such
New Term Loan Commitment shall be subject to the satisfaction of the conditions
set forth in this Section 2.04; provided that the condition set forth in clause
(z)(i) of the immediately preceding paragraph shall be deemed satisfied with
respect thereto on the Effective Date.
On any Increased Amount Date on which any New Term Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (i)
each New Term Loan Lender shall make a Loan to the Borrowers (a “New Term Loan”)
in an amount equal to its New Term Loan Commitment, and (ii) each New Term Loan
Lender shall become a Lender hereunder with respect to the New Term Loan
Commitment and the New Term Loans made pursuant thereto.
The Administrative Agent shall notify the Lenders promptly upon receipt of the
Borrowers’ notice of each Increased Amount Date and in respect thereof, the New
Term Loan Commitments and the New Term Loan Lenders, as applicable.
The upfront fees payable to the New Term Loan Lenders shall be determined by the
Borrowers and the applicable New Term Loan Lenders.


36

--------------------------------------------------------------------------------





The New Term Loan Commitments shall be effected pursuant to one or more
Additional Credit Extension Amendments executed and delivered by the Borrowers,
the New Term Loan Lender, as applicable, and the Administrative Agent, and each
of which shall be recorded in the Register. Each Additional Credit Extension
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as are consistent with this
Section 2.04 and may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.04.

SECTION 2.05.    Intentionally Omitted.

SECTION 2.06.    Intentionally Omitted.

SECTION 2.07.    Funding of Borrowings. Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrowers by promptly crediting the amounts so received, in like funds to
an account of a Borrower maintained with the Administrative Agent in New York
City or such other account as is designated by the Borrowers in the applicable
Borrowing Request.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrowers
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrowers, the interest
rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing as of the date of such Borrowing.

SECTION 2.08.     Interest Elections. Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrowers may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrowers may elect different options with respect to
different


37

--------------------------------------------------------------------------------





portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
(a)    To make an election pursuant to this Section, the Borrowers shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrowers were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by an Authorized Officer of
each Borrower.
(b)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.
(c)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(d)    If the Borrowers fail to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein and
subject to the next sentence, at the end of such Interest Period such Borrowing
shall be continued as an Eurodollar Borrowing with a one month Interest Period.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders,


38

--------------------------------------------------------------------------------





so notifies the Borrowers, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing under the Term Facility may be converted to or
continued as a Eurodollar Borrowing, and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.09.    Termination and Reduction of Commitments. Unless previously
terminated, the Term Loan Commitments shall terminate on the Term Loan
Commitment Expiry Date as provided in Section 2.01(c).
(a)    Intentionally Omitted.
(b)    Intentionally Omitted.

SECTION 2.10.    Repayment of Loans; Evidence of Debt. The Borrowers hereby
unconditionally promise to pay to the Administrative Agent for the account of
each Term Loan Lender, the then unpaid principal amount of each Term Loan on the
Maturity Date.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(b)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof, and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(c)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the Obligations of the Borrowers.
(d)    Any Lender may request that Loans made by it be evidenced by one or more
promissory notes in substantially the forms of Exhibit D hereto, as applicable.
In such event, the Borrowers shall prepare, execute and deliver to such Lender
one or more promissory notes payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns).
Thereafter, the Loans evidenced by such promissory note(s) and interest thereon
shall at all times (including after assignment pursuant to Section 9.04), unless
such assignee elects not to receive a Note, be represented by one or more
promissory notes in such form payable to the order of the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).


39

--------------------------------------------------------------------------------






SECTION 2.11.    Prepayment of Loans. The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty, and subject to prior notice in accordance with paragraph (c)
of this Section.
(a)    Intentionally Omitted.
(b)    The Borrowers shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid. Promptly following receipt of
any such notice relating to a Borrowing, the Administrative Agent shall advise
the applicable Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the applicable Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13 and all amounts, if any, payable
pursuant to Section 2.16. Any portion of the Term Loan that is prepaid may not
be reborrowed.

SECTION 2.12.    Fees.
(a)     Intentionally Omitted.
(b)    Intentionally Omitted.
(c)    The Borrowers agree to pay to the Administrative Agent, for its own
account and for the account of the Lenders, as applicable, fees payable in the
amounts and at the times set forth in the Fee Letter.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
facility fees and participation fees, to the applicable Lenders. Fees paid shall
not be refundable under any circumstances.

SECTION 2.13.    Interest. The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
(a)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(b)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrowers hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as


40

--------------------------------------------------------------------------------





well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.
(c)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.
(d)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate or the Federal
Funds Effective Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and, unless repaid, such Borrowing shall be made as an ABR Borrowing and (ii) if
any Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be
made as an ABR Borrowing.

SECTION 2.15.    Increased Costs. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the


41

--------------------------------------------------------------------------------





account of, or credit extended by, any Lender (except any such reserve
requirement to the extent reflected in the Adjusted LIBO Rate);
(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender or participation therein; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurodollar Loan or of maintaining its obligation to make any such Loan or to
reduce the amount of any sum received or receivable by such Lender or such other
Recipient hereunder, whether of principal, interest or otherwise, then the
Borrowers will pay to such Lender or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrowers will
pay to such Lender such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrowers and shall be conclusive absent manifest error. The Borrowers shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrowers of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is


42

--------------------------------------------------------------------------------





retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert into, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(c) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of (x) the operation of Section 2.04 or (y) a request by the
Borrowers pursuant to Section 2.19, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

SECTION 2.17.    Taxes. Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.


43

--------------------------------------------------------------------------------





(a)    Payment of Other Taxes by the Borrowers. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.
(b)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(c)    Indemnification by the Borrowers. The Loan Parties shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrowers by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(e)    Status of Lenders. (1) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition,


44

--------------------------------------------------------------------------------





any Lender, if reasonably requested by the Borrowers or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the applicable Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(i)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;


45

--------------------------------------------------------------------------------





(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-2 or
Exhibit C-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by


46

--------------------------------------------------------------------------------





law and at such time or times reasonably requested by the Borrowers or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrowers or the Administrative Agent
as may be necessary for the Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to, or apply for
or seek any refund of any Taxes for or on behalf of, the indemnifying party or
any other Person.
(g)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


47

--------------------------------------------------------------------------------





(h)    Defined Terms. For purposes of this Section 2.17, the term “applicable
law” includes FATCA.
(i)    FATCA Acknowledgement. For purposes of determining withholding Taxes
imposed under FATCA, the Borrowers and the Administrative Agent shall treat (and
the Lenders hereby authorize the Administrative Agent to treat) the Loans as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
The Borrowers shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without set off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in dollars and (ii) to the Administrative Agent at its offices
at Capital One, National Association, 299 Park Ave., 31st Fl., New York, NY
10171, except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall
be made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments denominated in the same currency received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars. Each payment (including each prepayment) by
the Borrowers on account of principal of and interest on the Term Loans shall be
made pro rata according to the respective outstanding principal amounts of the
Term Loans then held by the Term Loan Lenders.
(a)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(b)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and


48

--------------------------------------------------------------------------------





accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrowers
consent to the foregoing and agree, to the extent they may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrowers rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrowers in the amount of such participation.
(c)    Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrowers will not make
such payment, the Administrative Agent may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(d)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b) [agent loan pre-funding], Section 2.18(d) [agent
pre-funding of borrower repayments] or Section 9.03(c) [lender indemnity], then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clause (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. If any Lender
requests compensation under Section 2.15, or if a Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such


49

--------------------------------------------------------------------------------





Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
(a)    If (w) any Lender requests compensation under Section 2.15, or (x) a
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or (y) any Lender becomes Defaulting Lender, or (z) any Lender has
refused to consent to any proposed amendment, modification, waiver, termination
or consent with respect to any provision of this Agreement or any other Loan
Document that, pursuant to Section 9.02, requires the consent of all Lenders or
each Lender affected thereby and with respect to which Lenders constituting the
Required Lenders have consented to such proposed amendment, modification,
waiver, termination or consent, then the Borrowers may, at their sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15 or
2.17) and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts), (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.15
or payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments, and (iv) in the case of
any such assignment resulting from a Lender’s refusal to consent to a proposed
amendment, modification, waiver, termination or consent, the assignee shall
approve the proposed amendment, modification, waiver, termination or consent. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

SECTION 2.20.    Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)    Intentionally Omitted; and
(b)    the Commitments and Term Loan Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any


50

--------------------------------------------------------------------------------





action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender affected
thereby;
(c)    Intentionally Omitted.
(d)    Intentionally Omitted.

SECTION 2.21.    Legacy OP Release.
(a)    At the election of the Borrower and by written notice to the
Administrative Agent, Legacy OP, may be released and discharged from all of its
obligations and liabilities as a Borrower under this Agreement and the Notes and
shall be released and discharged from its obligations hereunder and thereunder
without the need for the execution or delivery of any other document by the
Borrowers, so long as (i) if Legacy OP is a borrower, issuer or guarantor of, or
otherwise liable for or in respect of any Indebtedness other than the
Obligations, including, without limitation, any Indebtedness under the JPM
Credit Agreement or the Note Purchase Agreement, then Legacy OP shall have been
released and discharged (or will be released and discharged concurrently with
its release under this Agreement and the Notes) from any obligation for or in
respect of any such Indebtedness, (ii) at the time of, and after giving effect
to, such release and discharge, no Default or Event of Default shall be
existing, (iii) if in connection with Legacy OP being released and discharged
under any Indebtedness other than the Obligations, (A) any fee or other form of
consideration is given to any holder of such Indebtedness for such release, the
Lenders shall receive equivalent consideration (on a pro rata basis)
concurrently with the release of Legacy OP from its obligations as a Borrower
hereunder, or (B) any amendments are made to the documents evidencing such
Indebtedness, then, at the option of the Lenders, the Borrower and Guarantor
shall agree to make corresponding amendments to any equivalent provisions of the
Loan Documents pursuant to documentation that is reasonably acceptable to the
Administrative Agent concurrently with the amendments to such documents
evidencing such other Indebtedness, (iv) the Administrative Agent shall have
received a certificate of an Authorized Officer certifying as to the matters set
forth in sub-clauses (i) through (iii) of this clause (a), (v) the Guarantor
confirms its obligations under the Guaranty in writing at such time pursuant to
documentation that is reasonably acceptable to the Administrative Agent, and
(vi) GPT OP, confirms its obligations as a Borrower under this Agreement and the
Notes in writing at such time pursuant to documentation that is reasonably
acceptable to the Administrative Agent.
(b)    Upon the release and discharge of Legacy OP as a Borrower in accordance
with clause (a) above, from and after such date:
(i)    except as set forth in clause (c) below, any reference to “Borrower” or
“Borrowers” in this Agreement shall be deemed to be a reference to GPT OP;
(ii)    any deemed change to refer to GPT OP as the sole “Borrower” pursuant to
clause (i) above shall be deemed to include any necessary changes from


51

--------------------------------------------------------------------------------





the plural forms of verbs, adverbs and pronouns contained in the applicable
language to the corresponding singular forms of such verbs, adverbs and pronouns
so the applicable language is grammatically correct;
(iii)    any reference to Legacy OP in each outstanding Note and other Loan
Document shall be deemed deleted in full and each reference to “Borrower” or
“Loan Party” contained therein shall be construed in the same manner as set
forth in subclauses (i) and (ii) above; and
(iv)    Section 6.01 shall be deemed to be amended to provide that from and
after such date neither Legacy OP nor its general partner, Columbus Merger Sub,
LLC, a Delaware limited liability company (“Columbus Merger Sub”), nor any
Subsidiary of Legacy OP that does not own any real property (each, a “Holding
Subsidiary”), may incur, guaranty, or be otherwise liable for any Indebtedness.
(c)    Notwithstanding the release and discharge of Legacy OP as Borrower in
accordance with clause (a), any reference to “the Borrowers”, “either Borrower”,
“the applicable Borrower”, “a Borrower” or “such Borrower” in Section 2.01 and
Article IV of this Agreement shall be deemed to include Legacy OP.

ARTICLE III    
REPRESENTATIONS AND WARRANTIES
Each of the Company and the Borrowers represents and warrants to the Lenders
that:

SECTION 3.01.    Organization; Powers. Each of the Company and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to own
or lease its properties and to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

SECTION 3.02.    Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate, partnership, limited liability company or other
organizational powers and have been duly authorized by all necessary corporate,
partnership, limited liability company or other organizational action. Each of
this Agreement and the other Loan Documents to which a Loan Party is a party has
been duly executed and delivered by such Loan Party and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and


52

--------------------------------------------------------------------------------





effect, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of the Company or any of its
Subsidiaries or any order judgment or decree of any Governmental Authority, (c)
will not violate or result in a default under any indenture, agreement or other
instrument binding upon the Company or any of its Subsidiaries or its assets, or
give rise to a right thereunder to require any payment to be made by the Company
or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Company or any of its Subsidiaries.

SECTION 3.04.    Financial Condition; No Material Adverse Change. The Company
has heretofore furnished to the Lenders the consolidated balance sheet and
statements of income, stockholders equity and cash flows of the Company and its
Subsidiaries (i) as of and for the fiscal year ended December 31, 2016, reported
on by Ernst & Young LLP, independent public accountants, and (ii) as of and for
the fiscal quarter and the portion of the fiscal year ended June 30, 2017,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial condition and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.
(a)    Since December 31, 2016, no event, development or circumstance has
occurred which has had, or would reasonably be expected to have, a Material
Adverse Effect.

SECTION 3.05.    Properties. Each of the Company and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for Permitted Encumbrances, Liens permitted by
Section 6.02, or minor defects in title that do not interfere with its ability
to conduct its business as currently conducted or to utilize such properties for
their intended purposes. Each of the Real Estate Assets included as Unencumbered
Properties for purposes of this Agreement satisfies the requirements for an
Unencumbered Property set forth in the definition thereof. As of the Effective
Date, Schedule 3.05 sets forth a list of each Unencumbered Property and whether
such Unencumbered Property is subject to an Eligible Ground Lease.
(a)    Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06.    Litigation and Environmental Matters. There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company, threatened in writing
against the Company or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that involve this Agreement or the


53

--------------------------------------------------------------------------------





Transactions. As of the date of this Agreement, the Company and its Subsidiaries
have no material Contingent Obligations that are not disclosed in the financial
statements referred to in Section 3.04 or listed as a Disclosed Matter.
(a)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, none of the Company or any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
knows of any basis for any Environmental Liability.
(b)    Since the date of this Agreement to the knowledge of the Company, there
has been no change in the status of the Disclosed Matters that, individually or
in the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

SECTION 3.07.    Compliance with Laws and Agreements. Each of the Company and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default or Event of Default
has occurred and is continuing.

SECTION 3.08.    Investment Company Status. None of the Company or any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09.    Taxes. Each of the Company and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10.    ERISA. None of the Company or any of its Subsidiaries or any of
their respective ERISA Affiliates (i) maintains, contributes to or has any
obligation with respect to, or during the preceding five plan years has
maintained, contributed to or had any obligation with respect to, any Plan or
(ii) has any liability to the PBGC, the Internal Revenue Service or any trust
established under Title IV of ERISA. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.


54

--------------------------------------------------------------------------------






SECTION 3.11.    Disclosure. No written reports, financial statements,
certificates or other written information furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other written information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading in any material respect; provided that, with respect to
projected financial information and forward looking statements, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time, it being understood that
projections as to future events and forward looking statements are not viewed as
facts and that the actual results may vary from such projections or forward
looking statements and such variances may be material.

SECTION 3.12.    Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Company, its Subsidiaries and their respective officers and employees and to the
knowledge of the Company its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Company, any Subsidiary or, to the knowledge of the Company or such
Subsidiary, any of their respective directors, officers or employees, or (b) to
the knowledge of the Company, any agent of the Company or any Subsidiary that
will act in any capacity in connection with or benefit from the credit
facilities established hereby, is a Sanctioned Person. No Borrowing, use of
proceeds or other Transaction will violate Anti-Corruption Laws or applicable
Sanctions.

SECTION 3.13.    Federal Reserve Board Regulations. None of the Loan Parties is
engaged or will engage, principally or as one of its important activities, in
the business of extending credit for the purposes of “purchasing” or “carrying”
any “Margin Stock” within the respective meanings of such terms under
Regulations U, T and X of the Board. No part of the proceeds of the Loans will
be used for “purchasing” or “carrying” “Margin Stock” as so defined for any
purpose which violates, or which would be inconsistent with, the provisions of,
any applicable laws or regulations of any Governmental Authority (including,
without limitation, the Regulations of the Board).

SECTION 3.14.    Subsidiaries. As of the Effective Date, (a) Schedule 3.14 sets
forth the name and jurisdiction of incorporation of each Material Subsidiary
(other than Excluded Subsidiaries) and material Investment Affiliate of the
Company and (b) except as disclosed on Schedule 3.14, there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments of any nature relating to any Equity Interests owned by the Company
or any Subsidiary in any Subsidiary or Investment Affiliate.


55

--------------------------------------------------------------------------------






SECTION 3.15.    Solvency. The Loan Parties, taken as a whole, are, and after
giving effect to the incurrence of all Loans and Obligations being incurred in
connection herewith will be, Solvent.

SECTION 3.16.    REIT Status. The Company (i) is a REIT, (ii) has not revoked
its election to be a REIT, (iii) has not engaged in any “prohibited
transactions” as defined in Section 857(b)(6)(B)(iii) of the Code (or any
successor provision thereto), and (iv) for its current “tax year” (as defined in
the Code) is, and for all prior tax years subsequent to its election to be a
real estate investment trust has been, entitled to a dividends paid deduction
which meets the requirements of Section 857(a) of the Code.

SECTION 3.17.    Insurance. The Company and its Subsidiaries maintain (either
directly or indirectly by causing its tenants to maintain) insurance on their
material real estate assets with financially sound and reputable insurance
companies (or through self-insurance provisions), in such amounts, with such
deductibles and covering such properties and risks as is prudent in the
reasonable business judgment of the Company.

ARTICLE IV    
CONDITIONS

SECTION 4.01.    Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
party thereto either (i) a counterpart of this Agreement and each other Loan
Document signed on behalf of such party or (ii) written evidence satisfactory to
the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement or such Loan Document) that such party has
signed a counterpart of this Agreement or such Loan Document.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Morgan, Lewis & Bockius LLP, counsel for the Borrowers and the other
Loan Parties in form and substance reasonably acceptable to the Administrative
Agent and covering such other matters relating to the Borrowers, the Company,
this Agreement or the Transactions as the Required Lenders shall reasonably
request. The Borrowers hereby request such counsel to deliver such opinion.
(c)    The Administrative Agent shall have received the following items from the
Borrowers:
(i)    Certificates of good standing for each Loan Party from the states of
organization of such Loan Party, certified by the appropriate governmental
officer and dated not more than thirty (30) days prior to the Effective Date;


56

--------------------------------------------------------------------------------





(ii)    Copies of the formation documents of each Loan Party certified by an
officer of such Loan Party, together with all amendments thereto;
(iii)    Incumbency certificates, executed by officers of each Loan Party, which
shall identify by name and title and bear the signature of the Persons
authorized to sign the Loan Documents on behalf of such Loan Party (and to make
borrowings and request other extensions of credit hereunder on behalf of the
Borrowers, in the case of the Borrowers), upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Borrowers;
(iv)    Copies, certified by a Secretary or an Assistant Secretary of each Loan
Party of the resolutions (and resolutions of other bodies, if any are reasonably
deemed necessary by counsel for the Administrative Agent) authorizing the
Transactions, with respect to the Borrowers, and the execution, delivery and
performance of the Loan Documents to be executed and delivered by the other Loan
Parties;
(v)    The most recent annual audited and quarterly unaudited financial
statements of the Company and its Subsidiaries;
(vi)    UCC financing statement, judgment, and tax lien searches with respect to
each Loan Party from its state of organization;
(vii)    If a Borrowing (other than pursuant to Section 2.01(a)) is to be made
on the Effective Date, written money transfer instructions in form and substance
reasonably acceptable to the Administrative Agent, addressed to the
Administrative Agent and signed by an officer of each Borrower, together with
such other related money transfer authorizations as the Administrative Agent may
have reasonably requested;
(viii)    Compliance certificate substantially in the form of Exhibit E,
executed by a Financial Officer of each Borrower, demonstrating compliance with
the financial covenants set forth in Section 6.11 on a pro-forma basis as of the
Effective Date based on the condensed consolidated financial statements for the
fiscal quarter ended June 30, 2017 and after giving effect to the Transactions
(assuming a borrowing of all amounts intended to be borrowed on the Effective
Date and the application of proceeds of such borrowings to the repayment of
Indebtedness intended to be repaid therefrom); and
(ix)    A certificate, dated the Effective Date and signed by the President, a
Vice President or a Financial Officer of each Borrower, confirming compliance
with the conditions set forth in paragraphs (a) and (b) of Section 4.02.


57

--------------------------------------------------------------------------------





(d)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced on or before the date hereof, reimbursement or payment of all out of
pocket expenses required to be reimbursed or paid by the Borrowers hereunder.
(e)    The Administrative Agent and the Lenders shall have received all
documentation and other information about the Loan Parties and their
Subsidiaries as shall have been reasonably requested by the Administrative Agent
or such Lender that it shall have reasonably determined is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.
The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing is subject to the satisfaction of the following
conditions:
(a)    The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects (other than any
representation or warranty qualified as to “materiality”, “Material Adverse
Effect” or similar language, which shall be true and correct in all respects) on
and as of the date of such Borrowing (except to the extent that any such
representation and warranty expressly relates to an earlier date, in which case
such representation and warranty shall be true and correct as of such earlier
date).
(b)    At the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing.
(c)    Except with respect to a Borrowing under Section 2.01(a) on the Effective
Date, Administrative Agent shall have received a Borrowing Request in accordance
with Section 2.03.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrowers on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.

ARTICLE V    
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder shall
have been paid in full (other than indemnities and other contingent obligations
not then due and payable and as to which no claim has been made), each of the
Company and the Borrowers covenants and agrees with the Lenders that:


58

--------------------------------------------------------------------------------






SECTION 5.01.    Financial Statements; Ratings Change and Other Information. The
Company will furnish to the Administrative Agent and each Lender, including
their Public-Siders:
(a)    within ninety (90) days after the end of each fiscal year of the Company,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures as of the end of and for the
previous fiscal year, all reported on by Ernst & Young LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification, commentary or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
(b)    within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Company, its unaudited consolidated
balance sheet and related unaudited statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(c)    Subject to Section 9.14, the Company further agrees to clearly label the
financial statements described in clauses (a) and (b) with a notice stating:
“Confidential Financial Statements to be Provided to All Lenders, Including
Public-Siders” before delivering them to the Administrative Agent.
(d)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a compliance certificate in the form attached hereto as Exhibit E
signed by a Financial Officer of each Borrower (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (ii)
setting forth reasonably detailed calculations demonstrating compliance with
Section 6.11, together with any updates to Schedules CDOS, EGL, ES and 3.05 and
financial reporting to support the financial covenant calculations and (iii)
stating whether any change in GAAP or in the application thereof has occurred
since the date of the audited financial statements referred to in Section 3.04
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate;
(e)    concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating


59

--------------------------------------------------------------------------------





whether they obtained knowledge during the course of their examination of such
financial statements of any Default (which certificate may be limited to the
extent required by accounting rules or guidelines);
(f)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any of its Subsidiaries with the SEC, or any Governmental Authority succeeding
to any or all of the functions of said Commission, or with any national
securities exchange, as the case may be; provided that any statements, reports,
notices, press releases or other information referred to in this Section 5.01(f)
that are either (x) filed with any securities exchange or with the SEC or any
governmental or private regulatory authority and publicly available or (y)
available to the public on the Company’s web site shall be deemed delivered to
the Administrative Agent hereunder.
(g)    promptly after Moody’s, S&P or Fitch shall have announced a change in the
rating established or deemed to have been established for the Company or the
Index Debt, as applicable, written notice of such rating change; and
(h)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

SECTION 5.02.    Notices of Material Events. The Borrowers will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party
that, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers and their Subsidiaries in an aggregate amount
exceeding $1,000,000; and
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of each Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

SECTION 5.03.    Existence; Conduct of Business; REIT Status. The Company will,
and will cause each of its Material Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses,


60

--------------------------------------------------------------------------------





permits, privileges and franchises except in cases (other than the maintenance
of the legal existence of any Loan Party) where failure to do so could not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03. The Company will maintain its REIT
status under the Code. The Company will own substantially all of its properties
and assets and conduct substantially all of its business activities through the
Borrowers and their Subsidiaries.

SECTION 5.04.    Payment of Obligations. The Company will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05.    Maintenance of Properties; Insurance. The Company will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain (either directly or indirectly
by causing its tenants to maintain), with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

SECTION 5.06.    Books and Records; Inspection Rights. The Company will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Company will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.

SECTION 5.07.    Compliance with Laws. The Company will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including Environmental
Laws), except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. The
Company will maintain in effect and enforce policies and procedures designed to
ensure compliance by its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08.    Use of Proceeds. The proceeds of the Loans will be used only
for property acquisitions, repayment of other Indebtedness, capital expenditures
and other general corporate purposes of the Borrowers and their Subsidiaries
(other than CDO Subsidiaries) in the


61

--------------------------------------------------------------------------------





ordinary course of business. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X. The Borrowers
and the Company shall not use, and shall procure that their respective
Subsidiaries and their respective directors, officers, employees and agents
shall not use, the proceeds of any Borrowing (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

SECTION 5.09.    Accuracy Of Information. Each Loan Party will ensure that any
information, including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with this Agreement or any
amendment or modification hereof or waiver hereunder contains no material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading in any material respect, and the furnishing of such
information shall be deemed to be representation and warranty by such Loan Party
on the date thereof as to the matters specified in this Section 5.09.

SECTION 5.10.    Notices of Asset Sales, Encumbrances or Dispositions.
Concurrently with any delivery of financial statements under clause (a) or (b)
of Section 5.01, the Borrowers shall deliver to the Administrative Agent and the
Lenders written notice of a sale, encumbrance with a Lien to secure Indebtedness
or other transfer of (x) any Unencumbered Property or (y) any other Real Estate
Asset, in each case for consideration in excess of $50,000,000 and which is
permitted by this Agreement. In addition, simultaneously with delivery of any
such notice, the Borrowers shall deliver to the Administrative Agent (A) a
certificate of an Authorized Officer of each Borrower certifying that no Default
or Event of Default (including any non-compliance with the financial covenants
contained herein) has occurred and is continuing or would occur on a pro forma
basis after giving effect to the sale, encumbrance or other transfer, which
certificate shall include calculations in reasonable detail demonstrating
compliance with the financial covenants on a pro-forma basis, including as to
the calculation of Unencumbered Asset Value and (B) an updated schedule of all
Unencumbered Properties.
To the extent such transaction would result in a Default or an Event of Default,
the Borrowers shall deliver to the Administrative Agent and the Lenders written
notice thereof not less than two (2) Business Days prior thereto and apply the
proceeds of such transaction (together with such additional amounts as may be
required) to prepay the Obligations in an amount, as determined by the
Administrative Agent, equal to that which would be required to reduce the
Obligations so that no Default or Event of Default would exist.

SECTION 5.11.    Additional Unencumbered Properties. Upon the addition of any
new Real Estate Asset as an Unencumbered Property after the Effective Date,
within the time


62

--------------------------------------------------------------------------------





period required by Section 5.11(c) below, the Company shall deliver to the
Administrative Agent (a) a certificate of an Authorized Officer of the Company
certifying that such Real Estate Asset satisfies the eligibility criteria set
forth in the definition of “Unencumbered Property”, and certifying as to
compliance with the financial covenants on a pro-forma basis after giving effect
to the addition of such Real Estate Asset as an Unencumbered Property, which
certificate shall include calculations in reasonable detail demonstrating such
compliance, including as to the calculation of Unencumbered Asset Value, and (b)
updated Schedule 3.05 of all Unencumbered Properties. From and after the date of
delivery of such certificate and schedule and so long as such Real Estate Asset
continues to satisfy the eligibility criteria set forth in the definition of
“Unencumbered Property”, such Real Estate Asset shall be treated as a
Unencumbered Property hereunder.
(a)    Upon the inclusion of any new Mortgage Note in the computation of
Unencumbered Asset Value, within the time period required by Section 5.11(c)
below, the Company shall deliver to the Administrative Agent an updated schedule
of all Mortgage Notes included in the computation of Unencumbered Asset Value.
(b)    For each such Unencumbered Property or Mortgage Note created, acquired or
added, the Company shall deliver the items described in and required by clauses
(a) and (b) above concurrently with (or, at the discretion of the Company, prior
to) the first delivery of financial statements under such clauses (a) or (b) of
Section 5.01 following creation, acquisition or addition. Thereafter, the
Company will, and will cause each of its Subsidiaries to, cooperate with the
Lenders and the Administrative Agent and execute such further instruments and
documents as the Lenders or the Administrative Agent shall reasonably request to
carry out to their satisfaction the Transactions.

SECTION 5.12.    Releases of the Guaranty. At such time as the Loans and the
other Obligations shall have been paid in full and the Commitments have been
terminated, the Guarantor shall be released from its obligations under the
Guaranty (other than those expressly stated to survive such termination), all
without delivery of any instrument or performance of any act by any Person and
the Administrative Agent is hereby irrevocably authorized by each Lender
(without requirement of notice to or consent of any Lender except as expressly
required by Section 9.02) to take any action requested by the Borrowers having
the effect of releasing any guarantee obligations under the Guaranty.

ARTICLE VI    
NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder have
been paid in full (other than indemnities and other contingent obligations not
then due and payable and as to which no claim has been made), each of the
Company and the Borrowers covenants and agrees with the Lenders that:


63

--------------------------------------------------------------------------------






SECTION 6.01.    Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness other
than the following:
(a)    Indebtedness arising under or incurred in connection with the JPM Credit
Agreement;
(b)    Indebtedness arising under or incurred in connection with the Note
Purchase Agreement;
(c)    any refinancings, modifications, renewals and extensions of any
Indebtedness described in clause (a) or (b) above; provided that (i) the
principal amount of such Indebtedness shall not be increased from that amount
outstanding at the time of such refinancing, modification, renewal or extension;
(ii) the maturity of such Indebtedness shall not be shortened; and (iii) the
terms relating to collateral (if any) and subordination (if any) of any such
refinancing, modification, renewing or extending Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
not less favorable in any material respect to the Company and its Subsidiaries
or the Lenders than the terms of any agreement or instrument governing the
Indebtedness being so refinanced, modified, renewed or extended; and
(d)     any other Indebtedness that will not cause a breach of the financial
covenants set forth in Section 6.11 or otherwise cause a Default or Event of
Default.

SECTION 6.02.    Liens. The Company will not, and will not permit any its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except:
(a)    Permitted Encumbrances;
(b)    Liens securing Secured Indebtedness, the incurrence of which will not
cause a breach of the financial covenants set forth in Section 6.11; and
(c)    other Liens on a property which is not an Unencumbered Property, so long
as such Liens would not have a Material Adverse Effect or constitute or result
in a Default or an Event of Default under this Agreement.
Notwithstanding the foregoing provisions of this Section 6.02, the failure of
any Unencumbered Property to comply with the requirements set forth in the
definition of “Unencumbered Property” shall result in such Unencumbered
Property’s no longer qualifying as Unencumbered Property under this Agreement,
but such disqualification shall not by itself constitute a Default or Event of
Default, unless such non-qualification otherwise constitutes or results in a
Default or Event of Default.

SECTION 6.03.    Fundamental Changes; Changes in Business; Asset Sales. The
Company will not, and will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially


64

--------------------------------------------------------------------------------





all of its assets, (including all or substantially all of the Equity Interests
in any of its Subsidiaries) (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, (1) if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Person may merge into or consolidate with the Company or a
Borrower in a transaction in which the Company or a Borrower is the surviving
entity, (ii) any Person may merge into or consolidate with any Subsidiary in a
transaction in which the surviving entity is a Subsidiary, (iii) any Subsidiary
may sell, transfer, lease or otherwise dispose of its assets to the another
Subsidiary and (iv) any Subsidiary may liquidate or dissolve or merge into or
consolidate with, or sell, transfer, lease or otherwise dispose of its assets to
another Person if (x) the Company determines in good faith that such
liquidation, dissolution, merger, consolidation or disposition is in the best
interests of the Company and is not materially disadvantageous to the Lenders
and (y) no Default or Event of Default has occurred and is continuing, or would
occur after giving effect thereto, (2) any Subsidiary may merge into or
consolidate with the Company or a Wholly-Owned Subsidiary so long as, if the
Company or a Borrower is a party thereto, the Company or a Borrower is the
surviving entity, (3) any Subsidiary may sell, transfer, lease or otherwise
dispose of its assets to the Company or a Borrower, and (4) any Subsidiary
(other than a Borrower, unless such sale, transfer, lease or other disposition
is to another Borrower) may sell, transfer, lease or otherwise dispose of its
assets to a Wholly-Owned Subsidiary.
(a)    The Company will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Company and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.
(b)    The Company will not, and will not permit any Subsidiary to, sell,
encumber, transfer or otherwise dispose of any asset except (i) if the Company
complies with Section 5.10 to the extent applicable, and after giving effect
thereto the Company is in compliance with the financial covenants set forth in
Section 6.11 and no other Default or Event of Default exists or would result
therefrom and (ii) any sale, transfer, lease or disposition permitted by clause
(a)(2), (3) or (4) above.

SECTION 6.04.    Swap Agreements. The Company will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Company or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Company or any of its Subsidiaries), and (b) Swap Agreements entered into
in order to effectively cap, collar or exchange interest rates (from floating to
fixed rates, from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Company or any Subsidiary.

SECTION 6.05.    Restricted Payments. If a Default or an Event of Default has
occurred and is continuing, no Loan Party will declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, except the Borrowers
may make Restricted Payments to


65

--------------------------------------------------------------------------------





the Company for any fiscal year of the Company in an amount equal to the amount
required to be distributed by the Company to its shareholders with respect to
such fiscal year in order to maintain REIT status of the Company and its
Subsidiaries that are REITs and avoid entity-level and excise taxes, and the
Company may distribute such amounts to its shareholders.

SECTION 6.06.    Transactions with Affiliates. The Company will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, transactions
between or among the Company and its Subsidiaries not involving any other
Affiliate, (c) payment of compensation and benefits arising out of employment
and consulting relationships in the ordinary course of business, (d) any
transfer between any Subsidiaries of the Company permitted pursuant to Section
6.03(a), and (e) any Restricted Payment permitted by Section 6.05.

SECTION 6.07.    Restrictive Agreements. The Company will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that (a) contains a Negative
Pledge or (b) prohibits, restricts or imposes any condition upon the ability of
any Subsidiary to pay dividends or other distributions with respect to any
shares of its capital stock or to make or repay loans or advances to the Company
or any Subsidiary or to guarantee Indebtedness of the Company or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.07 (but shall not apply to any amendment or modification expanding
the scope of any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary or assets pending such sale (provided that such
restrictions and conditions apply only to the Subsidiary or assets that are to
be sold and such sale is permitted hereunder), (iv) the foregoing shall not
apply to customary provisions in joint venture agreements with respect to a
Joint Venture restricting the transfer or encumbrance of Equity Interests in
such Joint Venture or the assets owned by such Joint Venture and (v) the
foregoing shall not apply to (A) restrictions or conditions contained in
agreements evidencing Indebtedness of the Company or any of its Subsidiaries
which are no more restrictive on the Company or any of its Subsidiaries than
those contained in this Agreement or (B) any document, instrument or agreement
which requires such Person or its Subsidiaries to guarantee such Indebtedness or
to grant Liens to secure such Indebtedness, in each case as a result of its
guaranty of the Obligations or grant of a Lien to secure such Obligations or the
Guaranty (provided that the required grant of a Lien is limited to the same
collateral as secures the Obligations or the Guaranty).

SECTION 6.08.    Sale and Leaseback. The Company will not, and will not permit
any Subsidiary to, enter into any arrangement, directly or indirectly, whereby
the Company, a Borrower or such Subsidiary shall sell or transfer any property
owned by it in order then or


66

--------------------------------------------------------------------------------





thereafter to lease such property or lease other property that the Company or
such Subsidiary intends to use for substantially the same purpose as the
property being sold or transferred.

SECTION 6.09.    Changes in Fiscal Periods. The Company will not (i) permit the
fiscal years of the Company and its Subsidiaries to end on a day other than
December 31 or (ii) change the Company’s or its Subsidiaries’ method of
determining fiscal quarters.

SECTION 6.10.    Payments and Modifications of Subordinate Debt. The Company
will not, and will not permit any Subsidiary to, make or offer to make any
payment, prepayment, repurchase or redemption of or otherwise optionally or
voluntarily defease or segregate funds (whether scheduled or voluntary) with
respect to principal or interest on any Indebtedness which is subordinate to the
Obligations if a Default or an Event of Default has occurred and is continuing
or would result therefrom.

SECTION 6.11.    Financial Covenants. The Company will not at any time permit:
(a)    Total Leverage Ratio. The ratio of Total Indebtedness to Total Asset
Value to exceed 60%; provided that such ratio may exceed 60% in order to permit
the Company or any of its Wholly-Owned Subsidiaries to consummate a Major
Acquisition so long as (i) such ratio does not exceed 60% as of the end of more
than two (2) consecutive fiscal quarters in any fiscal year and (ii) such ratio
does not exceed 65% as of any such date of determination.
(b)    Secured Leverage Ratio. The ratio of the aggregate amount of all Secured
Indebtedness to Total Asset Value to exceed 40%.
(c)    Fixed Charge Coverage Ratio. For any period of four (4) consecutive
fiscal quarters, the ratio of Consolidated EBITDA for such period to
Consolidated Fixed Charges for such period to be less than 1.50 to 1.0.
(d)    Consolidated Adjusted Net Worth. Consolidated Tangible Net Worth to be
less than the sum of (i) $2,240,000,000 plus (ii) 75% of net cash proceeds from
issuances of Equity Interests by the Company and its Subsidiaries to third
parties after September 30, 2015.
(e)    Unsecured Leverage Ratio. The ratio of Unsecured Indebtedness to
Unencumbered Asset Value to exceed 60%; provided that such ratio may exceed 60%
in order to permit the Company or any of its Wholly-Owned Subsidiaries to
consummate a Major Acquisition so long as (i) such ratio does not exceed 60% as
of the end of more than two (2) consecutive fiscal quarters in any fiscal year
and (ii) such ratio does not exceed 65% as of any such date of determination.
(f)    Unsecured Interest Coverage Ratio. The ratio of Unencumbered Adjusted Net
Operating Income for any period of four (4) consecutive fiscal quarters of the
Company to Unsecured Interest Expense for such period to be less than 2.0 to
1.0.

ARTICLE VII    
EVENTS OF DEFAULT


67

--------------------------------------------------------------------------------





If any of the following events (“Events of Default”) shall occur:
(a)    a Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
(b)    a Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five (5) days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with this Agreement and the other
Loan Documents or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, shall prove to have been
incorrect in any material respect when made or deemed made or when furnished;
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), Section 5.03 (with respect to the
Company’s existence) or Section 5.08 or in Article VI;
(e)    the Company or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than those specified in clause (a), (b) or (d) of this Article),
and such failure shall continue unremedied for a period of thirty (30) days
after notice thereof from the Administrative Agent to the Borrowers (which
notice will be given at the request of any Lender);
(f)    the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company, a Borrower or any Material Subsidiary or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in


68

--------------------------------------------------------------------------------





effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company, a Borrower or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;
(i)    the Company, a Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company, a Borrower or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;
(j)    the Company, a Borrower or any Material Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 shall be rendered against the Company, any Subsidiary
(other than CDO Subsidiaries) or any combination thereof and the same shall
remain undischarged for a period of thirty (30) consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Company or any
such Subsidiary to enforce any such judgment, which action is not stayed or
bonded pending appeal;
(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Company, and its
Subsidiaries in an aggregate amount exceeding $20,000,000; or
(m)    a Borrower or any other Loan Party shall disavow, revoke or terminate (or
attempt to terminate) any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of this
Agreement, the Guaranty or any other Loan Document; or this Agreement, the
Guaranty or any other Loan Document shall cease to be in full force and effect
(except as a result of the express terms thereof);
(n)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to a Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrowers, take either
or both of the following actions, at the same or different times: terminate


69

--------------------------------------------------------------------------------





the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to a Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.
In the event that following the occurrence or during the continuance of any
Event of Default, the Administrative Agent or any Lender, as the case may be,
receives any monies in connection with the enforcement of any the Loan
Documents, such monies shall be distributed for application as follows:
(a)First, to the payment of, or (as the case may be) the reimbursement of the
Administrative Agent for or in respect of, all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in connection with the collection of such monies by the
Administrative Agent, for the exercise, protection or enforcement by the
Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Agreement or any of the other
Loan Documents or in support of any provision of adequate indemnity to the
Administrative Agent against any taxes or liens which by law shall have, or may
have, priority over the rights of the Administrative Agent to such monies;
(b)Second, to pay any fees or expense reimbursements then due to the Lenders
from the Loan Parties;
(c)Third, to pay interest then due and payable on the Loans, ratably;
(d)Fourth, to prepay (i) principal on the Loans and (ii) obligations and
liabilities owing to Hedge Banks under Swap Agreements in accordance with the
terms thereof, ratably based on the amounts payable to the Lenders and Hedge
Banks described in this clause Fourth (provided that proceeds of the Guaranty
shall not be applied to pay obligations and liabilities owing to Hedge Banks
under Swap Agreements to the extent such obligations and liabilities are
Excluded Swap Obligation (as defined in the Guaranty));
(e)Fifth, to payment of any amounts owing with respect to indemnification
provisions of the Loan Documents;
(f)Sixth, to the payment of any other Obligation due to the Administrative Agent
or any Lender; and


70

--------------------------------------------------------------------------------





(g)Seventh, to the Borrowers or whoever may be legally entitled thereto.

ARTICLE VIII    
THE ADMINISTRATIVE AGENT
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrowers or
any of their Subsidiaries that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrowers or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or


71

--------------------------------------------------------------------------------





other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible to any Lender for the negligence or misconduct of
any sub-agent except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in paragraphs 6 and 8 of this Article VIII, the Administrative Agent
may resign at any time by notifying the Lenders and the Borrowers. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.
If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrowers and such
Person remove such Person as Administrative Agent and, so long as no Event of
Default has occurred and is continuing, in consultation with and with the
approval of the Borrowers, appoint a successor. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date. With effect from the Removal Effective Date (i) the removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) except for any indemnity
payments owed to the removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and


72

--------------------------------------------------------------------------------





each Issuing Bank directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the Administrative Agent’s resignation or removal hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder. Each Lender shall,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrowers and their Affiliates) as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a Lender or assign or otherwise transfer its rights,
interests and obligations hereunder.

ARTICLE IX    
MISCELLANEOUS

SECTION 9.01.    Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:
(i)    if to the Borrowers or the Company, to it at c/o Gramercy Property Trust
Inc., 90 Park Avenue, 32nd Floor, New York, NY 10016, Attention of Jon W. Clark
(Telecopy No.212-297-1090; Email: jclark@gptreit.com);
(ii)    if to the Administrative Agent, to Capital One, National Association,
299 Park Ave., 31st Fl., New York, NY 10171, Attention of Thomas


73

--------------------------------------------------------------------------------





Kornobis (Telecopy No. 888-246-3710; Email: Thomas.Kornobis@capitalone.com); and
(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by using Electronic Systems pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrowers may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.
(d)    Electronic Systems.
(i)    Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak,
ClearPar or a substantially similar Electronic System.


74

--------------------------------------------------------------------------------





(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available”. The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrowers or the other Loan Parties, any
Lender, or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the any Loan Party’s or the Administrative Agent’s transmission of
communications through an Electronic System. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through an Electronic System.

SECTION 9.02.    Waivers; Amendments. No failure or delay by the Administrative
Agent, or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrowers therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.
(a)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of


75

--------------------------------------------------------------------------------





payment of the principal amount of any Loan, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.18(b)
or (c) or the last paragraph of Article VII in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender, or (vi) release the Company from its obligations under
the Guaranty without the written consent of each Lender; provided further that
(x) no agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent hereunder without the prior written consent of the
Administrative Agent, and (y) no such agreement shall amend or modify Section
2.20 without the prior written consent of the Administrative Agent.

SECTION 9.03.    Expenses; Indemnity; Damage Waiver. The Borrowers shall pay (i)
all reasonable out of pocket expenses incurred by the Administrative Agent, the
Lead Arranger and their Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or in connection with the
Loans made hereunder, including all such out-of pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.
(a)    The Borrowers and the Company shall indemnify the Administrative Agent,
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the Company
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Company or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim,


76

--------------------------------------------------------------------------------





litigation, investigation or proceeding is brought by the Company, its
Affiliates, its creditors or any other third Person and whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. This Section 9.03(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims or damages arising
from any non-Tax claim.
(b)    To the extent that a Borrower or the Company fails to pay any amount
required to be paid by it to the Administrative Agent under paragraph (a) or (b)
of this Section, each Lender severally agrees to pay to the Administrative
Agent, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, in its capacity as such.
(c)    To the extent permitted by applicable law, no party hereto shall assert,
and each such party hereby waives, any claim against any other party hereto on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or the use of the proceeds
thereof; provided that, nothing in this clause (d) shall relieve any of the
Borrowers or the Company of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party. No Indemnitee referred to in paragraph
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the Transactions,
except to the extent such damages are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.
(d)    All amounts due under this Section shall be payable not later than ten
(10) days after written demand therefor.

SECTION 9.04.    Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted such
assignment or transfer by a Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors


77

--------------------------------------------------------------------------------





and assigns permitted hereby, Participants (to the extent provided in paragraph
(c) of this Section) and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
(a)    (1) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:
(A)    the Borrowers; provided that, the Borrowers shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; provided further that no consent of the Borrowers shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee; and
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 unless
each of the Borrowers and the Administrative Agent otherwise consent; provided
that no such consent of the Borrowers shall be required if an Event of Default
has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and


78

--------------------------------------------------------------------------------





(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts at such assignee to whom all
syndicate-level information (which may contain material non-public information
about the Loan Parties and their Related Parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent, and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and


79

--------------------------------------------------------------------------------





Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.07(b),
Section 2.18(d) or Section 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
(b)    Any Lender may, without the consent of the Borrowers or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”), other than an Ineligible Institution, in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged; (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (C) the Borrowers, the Administrative
Agent, and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f), it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 2.19 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrowers’ request and expense, to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other


80

--------------------------------------------------------------------------------





obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans, or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(c)    Any Lender may at any time pledge or assign, or grant a security interest
in, all or any portion of its rights under this Agreement to secure obligations
of such Lender, including without limitation any pledge or assignment, or grant
of a security interest, to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment, or grant of a
security interest; provided that no such pledge or assignment, or grant of a
security interest, shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee or grantee for such Lender as a party
hereto.

SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the


81

--------------------------------------------------------------------------------





Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
(a)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution”,
“signed”, “signature”, “delivery”, and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrowers
against any of and all the obligations of the Borrowers now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(a)    Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan, and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any


82

--------------------------------------------------------------------------------





judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against a Borrower or its properties in the courts of any
jurisdiction.
(b)    Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12.    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the


83

--------------------------------------------------------------------------------





confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) to the extent necessary or desirable to establish,
enforce or assert any claims or defenses in connection with any legal proceeding
by or against the Administrative Agent or any Lender, (g) subject to an
agreement containing provisions substantially the same as those of this Section,
to (x) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (y) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to a Borrower and its obligations, (h) with the consent of
the Borrowers, or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent or any Lender on a non-confidential basis
from a source other than a Borrower or (z) is independently developed by the
Administrative Agent or any Lender without use of or reference to the
Information and (j) to any rating agency in connection with rating the Company
or its Subsidiaries or the Term Facility. For the purposes of this Section,
“Information” means all information received from a Borrower relating to a
Borrower or its business, other than any such information that is available to
the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by a Borrower; provided that, in the case of information received
from a Borrower after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 9.13.    Material Non-Public Information.
(a)    EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION 9.12)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING A BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(b)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY A BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-


84

--------------------------------------------------------------------------------





PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWERS AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

SECTION 9.14.    Authorization to Distribute Certain Materials to Public-Siders.
(a)    If a Borrower does not file this Agreement with the SEC, then the
Borrowers hereby authorize the Administrative Agent to distribute the execution
version of this Agreement and the Loan Documents to all Lenders, including their
Public-Siders. The Borrowers acknowledge its understanding that Public-Siders
and their firms may be trading in any of the Loan Parties’ respective securities
while in possession of the Loan Documents.
(b)    Each Borrower represents and warrants that none of the information in the
Loan Documents constitutes or contains material non-public information within
the meaning of the federal and state securities laws. To the extent that any of
the executed Loan Documents constitutes at any time a material non-public
information within the meaning of the federal and state securities laws after
the date hereof, the Company agrees that it will promptly make such information
publicly available by press release or public filing with the SEC.

SECTION 9.15.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.16.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) hereby notifies the Borrowers and the
Guarantor that pursuant to the requirements of the Patriot Act, it is required
to obtain, verify and record information that identifies the Borrowers and the
Guarantor, which information includes the name and address of the Borrowers and
the Guarantor and other information that will allow such Lender to identify the
Borrowers and the Guarantor in accordance with the Patriot Act.


85

--------------------------------------------------------------------------------






SECTION 9.17.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Loan Parties acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Lead
Arranger, the Syndication Agent, the Documentation Agent, and the Lenders are
arm’s-length commercial transactions between the Loan Parties and their
respective Affiliates, on the one hand, and the Administrative Agent, the Lead
Arranger, the Syndication Agent, the Documentation Agent, and the Lenders, on
the other hand, (B) each of the Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the Lead
Arranger, the Syndication Agent, the Documentation Agent, and each Lender is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Lead Arranger, the Syndication Agent, the Documentation Agent, nor any Lender
has any obligation to any of the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Lead Arranger, the Syndication Agent, the
Documentation Agent, and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their Affiliates, and none of the Administrative
Agent, the Lead Arranger, the Syndication Agent, the Documentation Agent, nor
any Lender has any obligation to disclose any of such interests to any Loan
Party or any of their respective Affiliates. To the fullest extent permitted by
law, each Loan Party hereby waives and releases any claims that it may have
against the Administrative Agent, the Lead Arranger, the Syndication Agent, the
Documentation Agent, or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby. Anything herein to the contrary notwithstanding, none of
the Lead Arranger, the Syndication Agent, or the Documentation Agent listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

SECTION 9.18.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


86

--------------------------------------------------------------------------------





(a)    Application. The application of any Write-Down and Conversion Powers by
an EEA Resolution Authority to any such liabilities arising hereunder which may
be payable to it by any party hereto that is an EEA Financial Institution; and
(b)    Effect. The effects of any Bail-in Action on any such liability,
including, if applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 9.19.    Joint and Several Liability. Each Borrower acknowledges,
agrees, represents and warrants that the Lenders have been induced to make the
Loans to the Borrowers in part based upon the assurances by each Borrower that
each Borrower desires that all Obligations under the Loan Documents be honored
and enforced as separate obligations of each Borrower, should the Administrative
Agent and the Lenders desire to do so. Notwithstanding the foregoing, the
Borrowers shall be jointly and severally liable to the Administrative Agent and
the Lenders for all representations, warranties, covenants, obligations and
indemnities, including, without limitation, the Loans and the other Obligations,
and the Administrative Agent and the Lenders may at their option enforce the
entire amount of the Loans and the other Obligations against any one or more of
the Borrowers. The Administrative Agent and the Lenders may exercise remedies
against each Borrower and its property separately, whether or not the
Administrative Agent and the Lenders exercise any against another Borrower or
its property. The Administrative Agent and the Lenders may enforce any
Borrower’s obligations without enforcing any other Borrower’s obligations. Any
failure or inability of the Administrative Agent or the Lenders to enforce any
Borrower’s obligations shall not in any way limit the right to enforce the
obligations of another Borrower.


[Signature Pages Follow]






87

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


 
GPT OPERATING PARTNERSHIP, LP
By: GRAMERCY PROPERTY TRUST, its General Partner


By: /s/ Benjamin P. Harris   
Name: Benjamin P. Harris
Title: President
 
 
 
GPT PROPERTY TRUST LP
By: COLUMBUS MERGER SUB, LLC, its General Partner


By: /s/ Benjamin P. Harris   
Name: Benjamin P. Harris
Title: President
 
 
 
GRAMERCY PROPERTY TRUST


By: /s/ Benjamin P. Harris   
Name: Benjamin P. Harris
Title: President







[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------







 
CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender


By: /s/ Frederick H. Denecke   
Name: Frederick H. Denecke
Title: Senior Vice President



[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------







 
TD BANK, N.A., as a Lender 


By: /s/ Benjamin Kruger   
Name: Benjamin Kruger
Title: Vice President









[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------







 
U.S. BANK NATIONAL ASSOCIATION, as a Lender


By: /s/ David Heffer    
Name: David Heffer
Title: Senior Vice President







[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------






 
SUNTRUST BANK, as a Lender


By: /s/ Courtney W. Jones   
Name: Courtney W. Jones
Title: Vice President











[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------







 
THE HUNTINGTON NATIONAL BANK, as a Lender


By: /s/ Michael D. Mitro
Name: Michael D. Mitro
Title: Senior Vice President





[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------







 
THE BANK OF NOVA SCOTIA, as a Lender


By: /s/ Chad Hale
Name: Chad Hale
Title: Director & Execution Head, REGAL











[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------






SCHEDULE CDOS
CDO SUBSIDIARIES
Gramercy Investment Trust, a Maryland Real Estate Investment Trust, and Gramercy
Investment Trust II, a Maryland Real Estate Investment Trust, together with any
direct or indirect subsidiaries thereof, including without limitation, Gramercy
Real Estate CDO 2005-1 LTD, a Cayman Islands exempt entity, Gramercy Real Estate
CDO 2006-1 LTD, a Cayman Islands exempt entity, and Gramercy Real Estate CDO
2007-1 LTD, a Cayman Islands exempt entity.








Schedules to Term Loan Agreement - 1

--------------------------------------------------------------------------------






SCHEDULE EGL
ELIGIBLE GROUND LEASES
Lessor
Property Name
Address Line
City
State
Zip
Lease Type
GPT BALL GROUND OWNER LLC
Ball Ground
137 Leo Taylor
Ball Ground
GA
30107
Ground Lease
GPT BLACK CREEK OWNER LLC
Black Creek
951 I Center Boulevard
Black Creek
GA
31308
Ground Lease
GPT GIG BOA PORTFOLIO OWNER LLC
Camelback – BOA Center
1825 E. Buckeye Road
Phoenix
AZ
85034
Ground Lease - Full Site
GPT GIG BOA PORTFOLIO OWNER LLC
Catalina – BOA
1825 E. Buckeye Road
Phoenix
AZ
85034
Ground Lease - Full Site
GPT GIG BOA PORTFOLIO OWNER LLC
Maricopa – Bank Ami
1825 E. Buckeye Road
Phoenix
AZ
85034
Ground Lease - Full Site
GPT GIG BOA PORTFOLIO OWNER LLC
McDowell – BOA
1825 E. Buckeye Road
Phoenix
AZ
85034
Ground Lease - Full Site
GPT GIG BOA PORTFOLIO OWNER LLC
South Mountain - BOA
1825 E. Buckeye Road
Phoenix
AZ
85034
Ground Lease - Full Site
GPT GIG BOA PORTFOLIO OWNER LLC
South Glenstone -Mn Bldng
2940 S. Glenstone Ave
Springfield
MO
65804
Ground Lease - Parking
GPT GIG BOA PORTFOLIO OWNER LLC
Pomona Main
444 S. Garey Avenue
Pomona
CA
91766
Ground Lease
GPT GIG BOA PORTFOLIO OWNER LLC
West Sunshine – Mn Bldng
710 W. Sunshine Street
Springfield
MO
65807
Ground Lease
GPT HAMLET OWNER LP
Hamlet
148 Sportsman Drive
Hamlet
NC
28345
Ground Lease





Schedules to Term Loan Agreement - 2

--------------------------------------------------------------------------------





Lessor
Property Name
Address Line
City
State
Zip
Lease Type
GPT INDUSTRIAL GROUP I LP
Holmes Road
6100 E. Holmes Road
Memphis
TN
38141
Ground Lease
GPT MIDWAY II OWNER LLC
Midway II
500 Sunbury Road
Midway
GA
31320
Ground Lease
GPT MIDWAY OWNER LLC
Midway
1421 Sunbury Road
Midway
GA
31320
Ground Lease
GPT OAKLEY BOULEVARD OWNER LLC
Oakley Boulevard
1595 Oakley Industrial Boulevard
Fairburn
GA
301213
Ground Lease
GPT RIVERSIDE OWNER LLC
Riverside
1851 Riverside Parkway
Douglasville
GA
30135
Ground Lease
GPT SOUTH ROCK BOULEVARD OWNER LLC
South Rock
1185 S. Rock Boulevard
Reno
NV
89502
Ground Lease
GPT TPG SOUTH RIVER PARKWAY OWNER LLC
South River
8375 S. River Parkway
Tempe
AZ
85284
Ground Lease
GPT TRADE AVENUE OWNER LLC
Trade Avenue
1040 Trade Avenue
Irving
TX
75261
Ground Lease
GPT WESTRIDGE PARKWAY OWNER LLC
Westridge Parkway
493 Westridge Parkway
McDonough
GA
30253
Ground Lease
RT SKY HARBOR, LLC
Sky Harbor Operations
1820 E Sky Harbor
Phoenix
AZ
85034
Ground Lease









Schedules to Term Loan Agreement - 3

--------------------------------------------------------------------------------






SCHEDULE ES
EXCLUDED SUBSIDIARIES
Entity
Type of Entity
Jurisdiction
First States Management Corp., LP
Limited Partnership
Delaware
GKK Realty Advisors LLC
Limited Liability Company
Delaware
GKK Stars Management GP LLC
Limited Liability Company
Delaware
GPT 400 Trade Zone Boulevard Owner LLC
Limited Liability Company
Delaware
GPT 8650 Commerce Drive Owner LLC
Limited Liability Company
Delaware
GPT Airwest Boulevard Owner LLC
Limited Liability Company
Delaware
GPT Allentown Owner GP LLC
Limited Liability Company
Delaware
GPT Allentown Owner LP
Limited Partnership
Delaware
GPT Ames Owner LLC
Limited Liability Company
Delaware
GPT Blue Grass Road Owner GP LLC
Limited Liability Company
Delaware
GPT Blue Grass Road Owner LP
Limited Partnership
Delaware
GPT Bridgeview Owner LLC
Limited Liability Company
Delaware
GPT Buford Owner LLC
Limited Liability Company
Delaware
GPT CCC Owner GP LLC
Limited Liability Company
Delaware
GPT CCC Owner LP
Limited Partnership
Delaware
GPT Chisholm Trail Lender LLC
Limited Liability Company
Delaware
GPT Chisholm Trail Owner LLC
Limited Liability Company
Delaware
GPT Des Plaines Owner LLC
Limited Liability Company
Delaware
GPT Express Lane Owner LLC
Limited Liability Company
Delaware
GPT Fermi Drive Owner GP LLC
Limited Liability Company
Delaware
GPT Fermi Drive Owner LP
Limited Partnership
Delaware
GPT Gambrills Cove Road Owner LLC
Limited Liability Company
Delaware
GPT Greenwood Owner LLC
Limited Liability Company
Delaware
GPT Hackettstown Owner LLC
Limited Liability Company
Delaware
GPT Hutchins Owner LLC
Limited Liability Company
Delaware
GPT Industrial Group Owner I GP LLC
Limited Liability Company
Delaware
GPT Industrial Group Owner I LP
Limited Partnership
Delaware
GPT KIK USA Owner GP LLC
Limited Liability Company
Delaware
GPT KIK USA Owner LP
Limited Partnership
Delaware





Schedules to Term Loan Agreement - 4

--------------------------------------------------------------------------------





Entity
Type of Entity
Jurisdiction
GPT Lawrence Owner LLC
Limited Liability Company
Delaware
GPT Le Saint Drive Owner LLC
Limited Liability Company
Delaware
GPT Logistics Boulevard Owner LLC
Limited Liability Company
Delaware
GPT Management Co. LLC
Limited Liability Company
Delaware
GPT Mt. Comfort Owner LLC
Limited Liability Company
Delaware
GPT Realty Management GP LLC
Limited Liability Company
Delaware
GPT Realty Management LP
Limited Partnership
Delaware
GPT Revere Lane Owner LLC
Limited Liability Company
Delaware
GPT South Cactus Avenue Owner GP LLC
Limited Liability Company
Delaware
GPT South Cactus Avenue Owner LP
Limited Liability Company
Delaware
GPT South Miami Boulevard Owner GP LLC
Limited Liability Company
Delaware
GPT South Miami Boulevard Owner LP
Limited Partnership
Delaware
GPT Stanley Road Owner LLC
Limited Liability Company
Delaware
GPT Stateline Road Owner LLC
Limited Liability Company
Delaware
GPT Superior Drive Mezz Owner LLC
Limited Liability Company
Delaware
GPT Superior Drive Owner LLC
Limited Liability Company
Delaware
GPT Trade Avenue Owner LLC
Limited Liability Company
Delaware
GPT Trade Port Drive Owner LLC
Limited Liability Company
Delaware
GPT Trading Corp.
Corporation
Delaware
GPT Waco Owner LLC
Limited Liability Company
Delaware
GPT West Taylor Road Mezz Owner LLC
Limited Liability Company
Delaware
GPT West Taylor Road Owner LLC
Limited Liability Company
Delaware
GPT Westridge Parkway Owner LLC
Limited Liability Company
Delaware
GPT Yuma Owner LLC
Limited Liability Company
Delaware
Gramercy Europe Limited
UK Company
United Kingdom
RT Diamond Lake II, LLC
Limited Liability Company
Delaware
RT Easton III, LLC
Limited Liability Company
Delaware
RT Elkton, LLC
Limited Liability Company
Delaware
RT Fairforest Building 5, LLC
Limited Liability Company
Delaware
RT Fairforest Building 6, LLC
Limited liability Company
Delaware
RT Gold Spike Drive, LLC
Limited Liability Company
Delaware
RT Hebron, LLC
Limited Liability Company
Delaware





Schedules to Term Loan Agreement - 5

--------------------------------------------------------------------------------





Entity
Type of Entity
Jurisdiction
RT Kings Mountain I GP, LLC
Limited Liability Company
Delaware
RT Kings Mountain I, LP
Limited Partnership
Delaware
RT Kings Mountain II GP, LLC
Limited Liability Company
Delaware
RT Kings Mountain II, LP
Limited Partnership
Delaware
RT Mount Holly Building, LLC
Limited Liability Company
Delaware
RT North Rhett I, LLC
Limited liability Company
Delaware
RT North Rhett II, LLC
Limited liability Company
Delaware
RT North Rhett IV, LLC
Limited liability Company
Delaware
RT Orangeburg Park Building, LLC
Limited Liability Company
Delaware
RT Parkcenter Circle, LLC
Limited Liability Company
Delaware
RT Parkway, LLC
Limited Liability Company
Delaware
RT Rocket Road GP LLC
Limited Liability Company
Delaware
RT Rocket Road, LP
Limited Partnership
Delaware
RT Tolleson Commerce Park II, LLC
Limited Liability Company
Delaware
RT Union Cross I GP LLC
Limited Liability Company
Delaware
RT Union Cross I, LP
Limited Partnership
Delaware
RT Union Cross II GP LLC
Limited Liability Company
Delaware
RT Union Cross II, LP
Limited Partnership
Delaware
RT Woodcliff Lake, LLC
Limited Liability Company
Delaware



Gramercy Investment Trust, a Maryland Real Estate Investment Trust, and Gramercy
Investment Trust II, a Maryland Real Estate Investment Trust, together with any
direct or indirect subsidiaries thereof, including without limitation, Gramercy
Real Estate CDO 2005-1 LTD, a Cayman Islands exempt entity, Gramercy Real Estate
CDO 2006-1 LTD, a Cayman Islands exempt entity, and Gramercy Real Estate CDO
2007-1 LTD, a Cayman Islands exempt entity.








Schedules to Term Loan Agreement - 6

--------------------------------------------------------------------------------






SCHEDULE SJV
SPECIFIED JOINT VENTURES
JOINT VENTURE NAME
INVESTMENT AFFILIATE
GPT OWNERSHIP ENTITY
TYPE OF ENTITY
JURISDICTION OF ORGANIZATION
Morristown Office
GPT P/H Morristown Office Holdings LLC
GPT Morristown Office Member LLC
Limited Liability Company
Delaware
Philips Building
200 Franklin Trust
GPT Property Trust LP
Statutory Trust
Delaware
GPT TPG
GPT TPG Single Tenant Venture LLC
GPT Operating Partnership LP
Limited Liability Company
Delaware
Gramercy Europe
Gramercy Property Europe plc
Gramercy European Fund Owner LLC
Private Limited Company
Jersey (UK Crown Dependency)
Goodman JV (Jersey)
Goodman Princeton Holdings (Jersey) Limited
RT Princeton UK Holdings, LLC
Private Limited Company
Jersey (UK Crown Dependency)
Goodman JV (Lux)
Goodman Princeton Holdings (Lux) S.À R.L.
RT Princeton CE Holdings, LLC
Société Á Responsabilité Limitée
(Limited Liability Company)
Luxembourg













Schedules to Term Loan Agreement - 7

--------------------------------------------------------------------------------








SCHEDULE 2.01
LENDERS: COMMITMENTS


Lender Name
 
Commitment Amount
Applicable Percentage
Capital One, National Association
 
$117,000,000
32.500%
TD Bank, N.A.
 
$97,500,000
27.083333330%
U.S. Bank National Association
 
$60,000,000
16.666666670%
SunTrust Bank
 
$31,500,000
8.750%
The Bank of Nova Scotia
 
$31,500,000
8.750%
The Huntington National Bank
 
$22,500,000
6.250%
TOTAL:
 
$360,000,000.00
100%









Schedules to Term Loan Agreement - 8

--------------------------------------------------------------------------------







SCHEDULE 3.05
UNENCUMBERED PROPERTIES1 
OWNER
PROPERTY NAME
ADDRESS LINE
CITY
STATE
ZIP
2301 ELLIS INDUSTRIAL, INC.
Hillwood
2301 Ellis Court
New Lennox
IL
60451
485 MISSION INDUSTRIAL, INC
Hillwood
485-493 Mission Street
Carol Stream
IL
60188
DH ANSON, LLC
Allpoints at Anson
4237-4255 Anson Blvd.
Whitestown
IN
46075
DH JACKSONVILLE, LLC
12200 Presidents Court
12200 President's Court
Jacksonville
FL
32219
DH TAMPA, LLC
Fairfield Distribution Center IX
4543-4561 Oak Fair Blvd
Tampa
FL
33610
DH WEST JEFFERSON, LLC
125 Enterprise Parkway
125 Enterprise Parkway
West Jefferson
OH
43162
DH WILMER, LLC
201 Sunridge Blvd
201 Sunridge Blvd.
Wilmer
TX
75172
DP WESTLAKE AT CONWAY, LLC
West Lake at Conway
1925 West Field Court
Lake Forest
IL
60045
EASTPOINT DISTRIBUTION, LLC
Hillwood
8311 Eastpointe Dr; 8181 & 8201 Eastpointe; and 1801 and 1851 Big Town
Mesquite
TX
75227
GIJV IL 6, LLC
BEDFORD
6131 W. 74th St.
Bedford Park
IL
60638
GIJV IL 7, LLC
BEDFORD
6100, 6112, 6220 W. 73rd Street
Bedford Park
IL
60638
GOODMAN PRINCETON HOLDINGS (JERSEY) LIMITED
Amber Park Industrial
1 High View Road
South Normanton
UK
 
GOODMAN PRINCETON HOLDINGS (JERSEY) LIMITED
Brackmills Industrial Estate
Salthouse Road
Northampton
UK
 
GPT 1000 TERMINAL ROAD OWNER LLC
Chain Link Services/Marco Display
1000 Terminal Road
Fort Worth
TX
76106
GPT 190th STREET OWNER LLC
Cenveno Corporation
6520 South 190th Street
Kent
WA
98032
GPT 28TH AVENUE AURORA OWNER LLC
CEVA - 28th Avenue
18300 E 28th Avenue
Aurora
CO
80011





Schedules to Term Loan Agreement - 9

--------------------------------------------------------------------------------





OWNER
PROPERTY NAME
ADDRESS LINE
CITY
STATE
ZIP
GPT 3883 STEVE REYNOLDS BOULEVARD OWNER LLC
Deutz Corporation
3883 Steve Reynolds Boulevard
Norcross
GA
30093
GPT 3950 STEVE REYNOLDS BOULEVARD OWNER LLC
GranQuartz LP
3950 Steve Reynolds Boulevard
Norcross
GA
30093
GPT 74TH STREET OWNER LLC
LKQ - Medley
8100-8130 NW 74th Street
Medley
FL
33166
GPT 7TH STREET OWNER LP
CORE PLUS
10888 7th Street
Rancho Cucamonga
CA
91730
GPT 85TH AVENUE OWNER LP
Impossible Foods
550 85th Avenue
Oakland
CA
94621
GPT 8955 HACKS CROSS OWNER LLC
Hillwood
8955 Hacks Cross Road
Olive Branch
MS
38654
GPT 8989 HACKS CROSS OWNER LLC
Hillwood
8989 Hacks Cross Road
Olive Branch
MS
38654
GPT 900 TERMINAL ROAD OWNER LLC
Railhead
900 Terminal Road
Fort Worth
TX
76106
GPT ALAMEDA DRIVE OWNER LLC
University of Phoenix (Vacant Land)
1650 West Alameda Drive
Tempe
AZ
85282
GPT ALCOA OWNER LP
Mikawaya Inc
5563 Alcoa Avenue
Vernon
CA
90058
GPT ARLINGTON HEIGHTS OWNER LLC
Sysco
600-615 East Brook Drive
Arlington Heights
IL
60005
GPT ARROWOOD OWNER LP
Time Warner
3140 West Arrowood Road
Charlotte
NC
28273
GPT ATLANTIC BOULEVARD OWNER LLC
Scannell
6265 Atlantic Blvd.
Norcross
GA
30071
GPT AUSTIN OWNER LLC
Austin - Angelica Corporation
1307 Smith Rd
Austin
TX
78721
GPT B STREET OWNER LLC
Gerdau Ameristeel WC
2306 B Street
Auburn
WA
98001
GPT BALL GROUND OWNER LLC
L.A. T Sportswear Holdings, LLC
137 Leo Taylor Lane
Ball Ground
GA
30107
GPT BARTLETT DRIVE OWNER LLC
United Natural Foods
600 East Bartlett Drive
York
PA
17406
GPT BEDFORD PARK OWNER LLC
Superior Manufacturing
5655 W 73rd Street
Bedford Park
IL
60499
GPT BELCAMP OWNER LLC
Sephora USA, LLC
4622 Mercedes Drive
Belcamp
MD
21017
GPT BELLMAWR OWNER LLC
Bellmawr - Fedex Philly
75 Haag Avenue
Bellmawr
NJ
8031





Schedules to Term Loan Agreement - 10

--------------------------------------------------------------------------------





OWNER
PROPERTY NAME
ADDRESS LINE
CITY
STATE
ZIP
GPT BLACK CREEK OWNER LLC
Ameriwood
951 Interstate Center Boulevard
Black Creek
GA
31308
GPT BLOOMINGDALE OWNER LLC
Compass Group USA
171 Covington Drive
Bloomingdale
IL
60108
GPT BOLINGBROOK OWNER LLC
Valid USA
325 Marmon Drive
Bolingbrook
IL
60440
GPT BROOKSHIRE ROAD OWNER LLC
BMW Manufacturing (Beacon Portfolio)
545 Brookshire Road
Greer
SC
29651
GPT BUFFALO GROVE OWNER LLC
CrossCom National
900 Deerfield Parkway
Buffalo Grove
IL
60089
GPT BURR RIDGE OWNER LLC
Harry Holland & Son
7050 High Grove Boulevard
Burr Ridge
IL
60527
GPT BUSINESS CENTER DRIVE OWNER LLC
LifeTime Fitness
1757 Business Center Drive
Reston
VA
20190
GPT BYHALIA OWNER LLC
Post Brands
39 East Wingo Road
Byhalla
MS
38611
GPT CABOT PARKWAY OWNER LLC
Prosys
5985 Cabot Parkway
Alpharetta
GA
30005
GPT CALABASH BRANCH OWNER LP
Calabash Branch
10267 Beach Drive SW
Calabash
NC
28467
GPT CANTON SUBOWNER LLC
LifeTime Fitness
1700 Haggerty Road North
Canton
MI
48187
GPT CHARTER STREET OWNER LLC
Micro Electronics
2701 Charter Street
Columbus
OH
43228
GPT CHICAGO DEPOT OWNER LLC
Chicago - 2555 S Blue Island Avenue
2555  South Blue Island Avenue
Chicago
IL
60608
GPT CHICAGO MANNHEIM OWNER LLC
Chicago - 3800 North Mannheim
3800 North Mannheim Rd
Franklin Park
IL
60131
GPT CINNAMINSON OWNER LLC
Domtar
2900 Cindel Drive
Cinnaminson
NJ
8077
GPT COLUMBIA ROAD OWNER LLC
Fedes - Columbia Road
3201 Columbia Road
Richfield
OH
44286
GPT COMMERCE CITY OWNER LLC
Home Depot
9410 Heinz Way
Commerce City
CO
80640
GPT CONNECTION DRIVE OWNER LLC
Nokia - Connection Drive
6000 Connection Drive
Dallas
TX
75039
GPT CORPORATE DRIVE-DIXON OWNER LLC
Spectrum - Corporate Drive
200 Corporate Drive
Dixon
IL
61021





Schedules to Term Loan Agreement - 11

--------------------------------------------------------------------------------





OWNER
PROPERTY NAME
ADDRESS LINE
CITY
STATE
ZIP
GPT CURTIS BAY OWNER LLC
Fila U.S.A. Inc.
7630 Gambrills Cove Bay
Curtis Bay
MD
21226
GPT DANIA BEACH OWNER LLC
Port Everglades (Vacant Land)
1900 NE 7th Avenue
Dania Beach
FL
33004
GPT DEAN FOREST ROAD OWNER LLC
Alliance Tire Company
2509 Dean Forest Road
Garden City
GA
31408
GPT DEER PARK TERMINAL OWNER LLC
Deer Park - YRC Terminal
50 Burt Drive
Deer Park
NY
11729
GPT DOOLITTLE DRIVE OWNER LP
Northrop - Doolittle Drive
3701 Doolittle Drive
Redondo Beach
CA
90278
GPT E DEBBIE LANE OWNER LLC
LifeTime Fitness
1551 E. Debbie Lane
Mansfield
TX
76063
GPT EAST BRUNSWICK TERMINAL OWNER LLC
East Brunswick Terminal - Conway
50 Edgeboro Road
East Brunswick
NJ
8816
GPT ELGIN OWNER LLC
Elgin – 195 Corporate Drive
195 Corporate Drive
Elgin
IL
60123
GPT ELK GROVE OWNER LLC
Elk Grove - Lunt Ave.
2401-2501  Lunt Avenue
Elk Grove Village
IL
60007
GPT ELKRIDGE TERMINAL OWNER LLC
Elkridge - New Penn Terminal
6351 South Hanover Road
Elkridge
MD
21075
GPT EMMAUS BRANCH OWNER LP
Emmaus Branch
235 Main Street
Emmaus
PA
18049
GPT EXPLORATION DRIVE OWNER LLC
Specialty Bakery
5202 Expoloration Drive
Indianapolis
IN
46241
GPT FORT WAYNE OWNER LLC
XPO Logistics Worldwide, Inc.
12301 Bluffton Road
Fort Wayne
IN
46809
GPT FRIDLEY OWNER LLC
BAE Systems, Inc.
4800 East River Road
Fridley
MN
55421
GPT FULTON DRIVE OWNER LP
Pacific Coast Steel Inc.
5160 Fulton Drive
Fairfield
CA
94534
GPT GALESBURG OWNER LLC
Galesburg - 1201 Enterprise Avenue
1201 Enterprise Ave
Galesburg
IL
61401
GPT GARLAND OWNER LLC
Garland - Apex
3000 West Kingsley Road
Garland
TX
75041
GPT GIG BOA PORTFOLIO OWNER LLC
Camelback*
1825 E. Buckeye Road
Phoenix
AZ
85034
GPT GIG BOA PORTFOLIO OWNER LLC
Catalina*
1825 E. Buckeye Road
Phoenix
AZ
85034
GPT GIG BOA PORTFOLIO OWNER LLC
Maricopa*
1825 E. Buckeye Road
Phoenix
AZ
85034
GPT GIG BOA PORTFOLIO OWNER LLC
McDowell*
1825 E. Buckeye Road
Phoenix
AZ
85034
GPT GIG BOA PORTFOLIO OWNER LLC
Mesa Main - Main Building
63 W. Main Street
Mesa
AZ
85201





Schedules to Term Loan Agreement - 12

--------------------------------------------------------------------------------





OWNER
PROPERTY NAME
ADDRESS LINE
CITY
STATE
ZIP
GPT GIG BOA PORTFOLIO OWNER LLC
South Mountain*
1825 E. Buckeye Road
Phoenix
AZ
85034
GPT GIG BOA PORTFOLIO OWNER LLC
East Baskerfield
1201 Baker Street
Bakersfield
CA
93305
GPT GIG BOA PORTFOLIO OWNER LLC
El Segundo
835 N. Sepulveda Boulevard
El Segundo
CA
90245
GPT GIG BOA PORTFOLIO OWNER LLC
Escondido Main
220 S. Escondido Blvd.
Escondido
CA
92025
GPT GIG BOA PORTFOLIO OWNER LLC
Gardena Main
1450 W. Redondo Beach Blvd.
Gardena
CA
90247
GPT GIG BOA PORTFOLIO OWNER LLC
Glendale Main
345 N. Brand Blvd.
Glendale
CA
91203
GPT GIG BOA PORTFOLIO OWNER LLC
Inland Empire Cash
1275 S. Dupont Avenue
Ontario
CA
91761
GPT GIG BOA PORTFOLIO OWNER LLC
Lincoln Heights
2400 N. Broadway
Los Angeles
CA
90031
GPT GIG BOA PORTFOLIO OWNER LLC
North Hollywood
5025 Lankershim Blvd.
North Hollywood
CA
91601
GPT GIG BOA PORTFOLIO OWNER LLC
North Sacramento
1830 Del Paso Blvd.
Sacramento
CA
95815
GPT GIG BOA PORTFOLIO OWNER LLC
Oak Park Branch
3810 Broadway
Sacramento
CA
95817
GPT GIG BOA PORTFOLIO OWNER LLC
Pico-Vermont Brnch
1232 S. Vermont Blvd.
Los Angeles
CA
90006
GPT GIG BOA PORTFOLIO OWNER LLC
Pomona Main*
444 S. Garey Avenue
Pomona
CA
91766
GPT GIG BOA PORTFOLIO OWNER LLC
Riverside Main
3650 14th Street
Riverside
CA
92501
GPT GIG BOA PORTFOLIO OWNER LLC
Salinas Main Brnch
405 Main Street
Salinas
CA
93901
GPT GIG BOA PORTFOLIO OWNER LLC
San Bernadino Main
303 N. D Street
San Bernadino
CA
92401
GPT GIG BOA PORTFOLIO OWNER LLC
Santa Barbara
834 State Street
Santa Barbara
CA
93101
GPT GIG BOA PORTFOLIO OWNER LLC
Santa Maria Branch
300 Town Center East
Santa Maria
CA
93454
GPT GIG BOA PORTFOLIO OWNER LLC
Sepulveda-Devonshr
10300-10306 Sepul Veda Blvd.
Mission Hills
CA
91345
GPT GIG BOA PORTFOLIO OWNER LLC
Sunnyvale Main
444 S. Mathilda Avenue
Sunnyvale
CA
94086
GPT GIG BOA PORTFOLIO OWNER LLC
Century Park
1000 Century Park Road
Tampa
FL
33607
GPT GIG BOA PORTFOLIO OWNER LLC
Gulf to Bay - Main Bldng
1640 Gulf to Bay Blvd.
Clearwater
FL
33755
GPT GIG BOA PORTFOLIO OWNER LLC
Jacksonville #100
9000 Southside Blvd.
Jacksonville
FL
32256
GPT GIG BOA PORTFOLIO OWNER LLC
Jacksonville #700
9000 Southside Blvd.
Jacksonville
FL
32256





Schedules to Term Loan Agreement - 13

--------------------------------------------------------------------------------





OWNER
PROPERTY NAME
ADDRESS LINE
CITY
STATE
ZIP
GPT GIG BOA PORTFOLIO OWNER LLC
Jacksonville Daycare
9000 Southside Blvd.
Jacksonville
FL
32256
GPT GIG BOA PORTFOLIO OWNER LLC
Jacksonville Garage
9000 Southside Blvd.
Jacksonville
FL
32256
GPT GIG BOA PORTFOLIO OWNER LLC
Jacksonville School
9000 Southside Blvd.
Jacksonville
FL
32256
GPT GIG BOA PORTFOLIO OWNER LLC
Port Charlotte-Main Bldng
21175 Olean Blvd.
Port Charlotte
FL
33952
GPT GIG BOA PORTFOLIO OWNER LLC
San Jose - Main Building
3535 University Blvd. West
Jacksonville
FL
32217
GPT GIG BOA PORTFOLIO OWNER LLC
South Region TPC
17100 N.W. 59th Avenue
Miami Lakes
FL
33015
GPT GIG BOA PORTFOLIO OWNER LLC
Westshore Mall
100 N. Westshore Blvd.
Tampa
FL
33609
GPT GIG BOA PORTFOLIO OWNER LLC
Bull Street
22 Bull Street
Savannah
GA
31401
GPT GIG BOA PORTFOLIO OWNER LLC
Mission Facility
9500 Mission Road
Overland Park
KS
66206
GPT GIG BOA PORTFOLIO OWNER LLC
Annapolis Church
10 Church Circle
Annapolis
MD
21402
GPT GIG BOA PORTFOLIO OWNER LLC
Highlandtown - BAL
3415-3417 Eastern Avenue
Baltimore
MD
21224
GPT GIG BOA PORTFOLIO OWNER LLC
Richland Faclty-Mn Bldng
112 McClurg Street
Richland
MO
65556
GPT GIG BOA PORTFOLIO OWNER LLC
South Glenstone-Mn Bldng*
2940 S. Glenstone Avenue
Springfield
MO
65804
GPT GIG BOA PORTFOLIO OWNER LLC
West Sunshine-Mn Bldng*
710 W. Sunshine Street
Springfield
MO
65807
GPT GIG BOA PORTFOLIO OWNER LLC
Carrollton-Mn Bldng
1101 S. Josey Lane
Carrollton
TX
75006
GPT GIG BOA PORTFOLIO OWNER LLC
Greenspoint
12400 Interstate 45 North
Houston
TX
77060
GPT GIG BOA PORTFOLIO OWNER LLC
Mission - Main Building
1101 N. Conway Avenue
Mission
TX
78572
GPT GIG BOA PORTFOLIO OWNER LLC
Bellingham
112 E. Holly Street
Bellingham
WA
98255
GPT GLENVILLE DRIVE OWNER LLC
Nortel - Glenville Drive
1460 N Glenville Drive
Dallas
TX
75081
GPT GREAT VALLEY OWNER LP
Great Valley
175-205 Great Valley Parkway
Malvern
PA
19355
GPT GROVEPORT OWNER LLC
Almo Distributing Pennsylvania, Inc.
6700 Port Road
Groveport
OH
43125





Schedules to Term Loan Agreement - 14

--------------------------------------------------------------------------------





OWNER
PROPERTY NAME
ADDRESS LINE
CITY
STATE
ZIP
GPT HACKETTSTOWN OWNER LLC
Astrodyne TDI
36 Newburgh Road
Hackettstown
NJ
7840
GPT HACKS CROSSING OWNER LLC
Hacks Crossing - Five Below
9105 Hacks Cross Road
Olive Branch
MS
38624
GPT HAGERSTOWN OWNER LLC
Lenox Corporation
16507 Hunters Green Parkway
Hagerstown
MD
21740
GPT HAMPTON MAIN OWNER LLC
Hampton Main
4301/4400 Hampton Avenue
St. Louis
MO
63109
GPT HARRISBURG OWNER LP
Harrisburg - Allentown Boulevard
8051 Allentown Boulevard
Harrisburg
PA
17112
GPT HENDERSON OWNER LLC
Coremark
855 Wigwam Parkway
Henderson
NV
89014
GPT HIALEAH GARDENS OWNER LLC
Preferred Freezer - Hialeah Gardens
13801 N.W. 112th Avenue
Hialeah Gardens
FL
33018
GPT HIGH HILL ROAD OWNER LLC
Heritage Bag
2321 High Hill Road
Swedesboro
NJ
8085
GPT HOUSTON TERMINAL OWNER LLC
Houston - YRC Truck Terminal
9415 Wallisville Road
Houston
TX
77013
GPT HOWELL ROAD I OWNER LLC
Scannell
1171 Howell Road
Spartanburg
SC
29334
GPT HUNTER ROAD OWNER LLC LLC
Insight
1600 Hunter Road
Hanoer Park
IL
60133
GPT INDUSTRIAL DRIVE OWNER LLC
Ball Metal
6600 North Industrial Drive
Milwaukee
WI
53223
GPT JUDGE ADAMS ROAD OWNER LP
BEACON
6550 Judge Adams Road
Whitsett
NC
27377
GPT KATRINE OWNER LLC
Valid USA
5300 Katrine Avenue
Downers Grove
IL
60515
GPT KENDALL POINT OWNER LLC
Radiac Abrasives, Inc
101 Kendall Point
Oswego
IL
60543
GPT KENOSHA OWNER LLC
Emerson Electric Co d/b/a Insinkerator
5612 95th Avenue
Kenosha
WI
53144
GPT KNOLLWOOD OWNER LP
Expo Dye
1365 North Knollwood
Anaheim
CA
92801
GPT LAKE ZURICH OWNER LLC
Food Equipment Technologies Company (FETCO)
600 Rose Road
Lake Zurich
IL
60047
GPT LEVEE OWNER LLC
Saint Gobain S.A.
507 North Levee Road
Puyallup
WA
98371





Schedules to Term Loan Agreement - 15

--------------------------------------------------------------------------------





OWNER
PROPERTY NAME
ADDRESS LINE
CITY
STATE
ZIP
GPT LF ML 1 OWNER LLC
LifeTime Fitness
8310 Wilkens Boulevard
Deerfield Twp
OH
45040
GPT LF ML 1 OWNER LLC
LifeTime Fitness
3470 Houston Levee Road
Collierville
TN
38139
GPT LF ML 2 OWNER LLC
LifeTime Fitness
5000 East Dry Creek Road
Centennial
CO
80122
GPT LF ML 2 OWNER LLC
LifeTime Fitness
6233 Baker Road
Eden Prairie
MN
55344
GPT LF ML 2 OWNER LLC
LifeTime Fitness
10642 South Memorial Drive
Bixby
OK
74133
GPT LITTLETON OWNER LLC
Potpourri
3 Distribution Center Circle
Littleton
MA
1460
GPT MANASSAS WAREHOUSE OWNER LLC
Manassas - Owens Drive
9101 Owens Drive
Manassas
VA
20111
GPT MANASSAS WAREHOUSE OWNER LLC
Manassus - Euclid Avenue
8485 Euclid Avenue
Manassas
VA
20111
GPT MAPLE AVENUE OWNER LP
Equinix - Maple Avenue
1920 E Maple Avenue
El Segundo
CA
90245
GPT MCCOOK OWNER LLC
Golden State Foods
8901 47th Street
McCook
IL
60525
GPT MIDWAY OWNER LLC
Tradeport
1421 Sunbury Road
Midway
GA
31320
GPT MILFORD OWNER LLC
Milford - Fed Ex
250 Research Drive
Milford
CT
6460
GPT MONTGOMERY OWNER LLC
Fed Ex
191 Neelytown Road
Montgomery
NY
12549
GPT MORELAND AVE OWNER LLC
Atlanta Fedex
2701 Moreland Avenue
Atlanta
GA
30315
GPT MORRISTOWN OFFICE OWNER LLC
Morristown Office
21 South Street
Morristown
NJ
7960
GPT MORROW OWNER LLC
Global Stainless Supply, Inc.
1260 Southern Road
Morrow
GA
30260
GPT MOSELLE OWNER LLC
Superior Manufacturing
133 Superior Drive
Moselle
MS
39459
GPT MURFREESBORO DAVIDSON OWNER LLC
PTB, LLC - Crowne Group
690/1106 Davidson Street
Nashville
TN
37213
GPT MURFREESBORO DAVIDSON OWNER LLC
PTB, LLC - Crowne Group
5018 Murfreesboro Road
La Vergne
TN
37086
GPT N. SCHMIDT ROAD OWNER LLC
KeHE Distributors, LLC
900 N Schmidt Road
Romeoville
IL
60446
GPT NASHVILLE OWNER LLC
Nashville - Nolensville Pike
5880 Nolensville Pike
Nashville
TN
37211





Schedules to Term Loan Agreement - 16

--------------------------------------------------------------------------------





OWNER
PROPERTY NAME
ADDRESS LINE
CITY
STATE
ZIP
GPT NEW BRAUNFELS OWNER LLC
Simpson Performance Products, Inc.
328 Farm to Market Road 306
New Braunfels
TX
78130-2556
GPT NORTH HOLLYWOOD OWNER LP
Deluxe Digital Media
2130 N. Hollywood Way
Burbank
CA
91505
GPT NORTHERN STACKS OWNER LLC
Northern Stacks
41 Northern Stacks Drive
Minnesota
MN
55421
GPT NORTHVILLE STREET OWNER LLC
LKQ - Northville
1100 Northville Street
Houston
TX
77038
GPT NW 112 STREET OWNER LLC
International Data Depository
3350 / 3450 NW 112 Street
Miami
FL
33167
GPT NW 32ND AVENUE OWNER LLC
National Auto Parts Warehouse, Inc
11150 NW 32nd Avenue
Miami
FL
33167
GPT NW 42ND AVENUE OWNER II LLC
OPA LOCKA
12691 NW 42nd Avenue
Opa Locka
FL
33054
GPT NW 42ND AVENUE OWNER III LLC
OPA LOCKA
12705 NW 42nd Avenue
Opa Locka
FL
33054
GPT NW 42ND AVENUE OWNER LLC
OPA LOCKA
12700 NW Le Jeune Avenue
Opa Locka
FL
33054
GPT NW 75TH STREET OWNER LLC
Fisner Corporation (Cisneros)
7321 NW 75th Street
Medley
FL
33166
GPT OAK CREEK OWNER LLC
United States Postal Service
7620 South 10th Street
Oak Creek
WI
53154
GPT OAKLEY BOULEVARD OWNER LLC
USAA North American Logistics
1595 Oakley Boulevard
Fairburn
GA
30213
GPT OBETZ OWNER LLC
Nautilus, Inc.
5415 Centerpoint Parkway
Obetz
OH
43125
GPT ODELL SCHOOL ROAD OWNER LP
HD Supply Waterworks (Beacon Portfolio)
75 Odell School Road
Concord
NC
28027
GPT OLD PEACHTREE ROAD OWNER LLC
Siemens
675 Old Peachtree Road
Suwanee
GA
30024
GPT ORCHARD PARKWAY OWNER LP
Vander-Bend Manufaturing
2701 Orchard Parkway
San Jose
CA
95135
GPT ORLANDO TERMINAL OWNER LLC
Orlando - YRC Truck Terminal
1265 LaQuinta Drive
Orlando
FL
32809
GPT PACIFIC AVENUE OWNER LP
Cott Beverage
11751 Pacific Avenue
Fontana
CA
92337
GPT PAGE INDUSTRIAL OWNER LLC
Alpha Packaging
1555 Page Industrial Boulevard
St. Louis
MO
63132
GPT PARROTT DRIVE OWNER LP
Scannell
3830 Parrott Drive
Charlotte
NC
28214
GPT PARSIPPANY OWNER LLC
Solix Inc.
20-30 Lanidex Plaza West
Parsippany
NJ
7054





Schedules to Term Loan Agreement - 17

--------------------------------------------------------------------------------





OWNER
PROPERTY NAME
ADDRESS LINE
CITY
STATE
ZIP
GPT PERU OWNER LLC
Peru - 20 Unytite Drive
20 Unytite Drive
Peru
IL
61354
GPT PINELLAS PARK OWNER LLC
Davidoff of Geneva, Inc.
3001 Gateway Centre Parkway
Pinellas Park
FL
33782
GPT RASKULINECZ ROAD OWNER LLC
CORE PLUS
100 Raskulinecz Road
Cateret
NJ
7008
GPT RIDGEVIEW OWNER LLC
Lewisville
1301 Ridgeview Drive
Lewisville
TX
75057
GPT RIVERSIDE OWNER LLC
KeHE Distributors, LLC
1851 Riverside Parkway
Douglasville
GA
30135
GPT ROLLING MEADOWS LLC
JC Restoration
3200 Squibb Avenue
Rolling Meadows
IL
60008
GPT ROUND ROCK OWNER LLC
Sysco USA 1, Inc
101 Chisholm Trail
Round Rock
TX
78681
GPT ROYAL PINE DRIVE OWNER LLC
LifeTime Fitness
4410 Royal Pine Drive
Colorado Springs
CO
80920
GPT SAN BERNARDINO OWNER LP
Gerdau Reinforcing Steel
5425 North Industrial Parkway
San Bernardino
CA
92407
GPT SANTA CLARA OWNER LP
Enterprise - San Francisco
2750 De La Cruz Boulevard
Sant Clara
CA
95050
GPT SANTA FE SPRINGS OWNER LP
VOTAW
10947 Painter Avenue
Santa Fe Springs
CA
90670
GPT SANTA FE SPRINGS OWNER LP
VOTAW
11010 Shoemaker
Santa Fe Springs
CA
90670
GPT SANTA FE SPRINGS OWNER LP
VOTAW
13000-13132 Lakeland Road
Santa Fe Springs
CA
90670
GPT SELIG DRIVE OWNER LLC
Selig Drive - Kapstone
655 Selig Drive
Atlanta
GA
30336
GPT SERGO DRIVE OWNER LLC
Scannell
9500 Sergo Drive
Chicago
IL
60525
GPT SHEILA STREET OWNER LP
Unified Western - Sheila Street
5200 Sheila Street
Commerce
CA
90040
GPT SNOWDEN RIVER PARKWAY OWNER LLC
Snowden
9325 Snowden River Parkway
Columbia
MD
21046
GPT SOUTH PAULINA OWNER LLC
Preferred Freezer BTS
2357 S. Wood Street
Chicago
IL
60608
GPT SOUTH RIVER OWNER LLC
LKQ - Medley
9800 NW South River Drive
Medley
FL
33166
GPT SOUTH ROCK BOULEVARD OWNER LLC
Scannell
1185 S. Rock Blvd.
Reno
NV
89502





Schedules to Term Loan Agreement - 18

--------------------------------------------------------------------------------





OWNER
PROPERTY NAME
ADDRESS LINE
CITY
STATE
ZIP
GPT ST. ELMO ROAD OWNER LLC
Veritiv
210 East St. Elmo Road
Austin
TX
78745
GPT STARKEY ROAD OWNER LLC
LKQ - Largo
11900 Starkey Road
Largo
FL
33773
GPT SUMMERVILLE OWNER LLC
Thorne
259 Drop Off Drive
Summerville
SC
27703
GPT SUSSEX OWNER LLC
Quad Graphic Inc.
N53 W24700 Corporate Circle
Sussex
WI
53089
GPT SW 12TH AVENUE OWNER LLC
Sun-Sentinel
333 SW 12th Avenue
Deerfield Beach
FL
33441
GPT SW 80TH STREET OWNER LLC
Crawford - SW 80th Street
1600-1601 SW 80th Street
Plantation
FL
33324
GPT SWEDESBORO FACILITY OWNER LLC
Swedesboro - Albert's Organic
1155 Commerce Boulevard
Swedesboro
NJ
8085
GPT SYLVAN WAY OWNER LLC
Avid - Sylvan Way
6 Sylvan Way
Parsippany
NJ
7054
GPT TAMPA ACLINE OWNER LLC
Tampa - Acline Boulevard
4506 East Acline Boulevard
Tampa
FL
33605
GPT THUNDERBIRD LANE OWNER LLC
Heritage Bag
4255 Thunderbird Lane
Fairfield
OH
45014
GPT TRANSPORT OWNER II LLC
Magical Cruise Capital
8633 Transport Drive
Orlando
FL
32832
GPT TRANSPORT OWNER LLC
Kratos Defense
8601 Transport Drive
Orlando
FL
32832
GPT TUSTIN LAGRANGE OWNER LP
Sunny D
1230 North Tustin Avenue
Anaheim
CA
92807
GPT TUSTIN LAGRANGE OWNER LP
Sunny D
7000 Lagrange Blvd.
Fulton
GA
30336
GPT TUSTIN LAGRANGE OWNER LP
Sunny D
7050 Lagrange Blvd.
Fulton
GA
30336
GPT TWIN CREEKS COURT OWNER LP
Peter Millar
1002 Twin Creeks Court
Durham
NC
27703
GPT UTICA AVENUE OWNER LP
CORE PLUS
9121 Utica Avenue
Rancho Cucamonga
CA
91730
GPT VERNON OWNER LP
Vernon - 5764 Alcoa Avenue
5764 Alcoa Ave and 3311 Slauson Ave
Vernon
CA
90058
GPT VICKERY DRIVE OWNER LLC
CEVA - Vickery Drive
15350-15390 Vickery Drive
Houston
TX
77032
GPT VV OWNER LP
Vacant Vernon
5708 Alcoa Avenue
Vernon
CA
90058
GPT W. ROYAL LANE OWNER
Connection Drive-Vacant Parcel
1200 W Royal Lane
Irving
TX
75039





Schedules to Term Loan Agreement - 19

--------------------------------------------------------------------------------





OWNER
PROPERTY NAME
ADDRESS LINE
CITY
STATE
ZIP
GPT W. WASHINGTON STREET OWNER LLC
XPO Logistics Worldwide, Inc.
8691 W. Washington Street
Tolleson
AZ
85353
GPT WALLISVILLE ROAD OWNER LLC
LKQ - Wallisville
9314 Wallisville Road
Houston
TX
77013
GPT WASHINGTON BOULEVARD OWNER LLC
Parcel Delivery
6525 Washington Boulevard
Elkridge
MD
21075
GPT WEST DIEHL ROAD OWNER LLC
Party City
2727 Diehl Road
Naperville
IL
60563
GPT WILSON OWNER LP
Cott Beverage
4843 International Blvd
Wilson
NC
27893
GPT WOODS CHAPEL ROAD OWNER LLC
Lear Corp/LeSaint Logistics (Beacon Portfolio)
1201 Woods Chapel Road
Duncan
NC
29334
GPT WORCESTER OWNER LLC
Polar Corp.
1075 Southbridge Street
Auburn
MA
1610
GREENPOINTE COMMERCE CENTER, LLC
Hillwood
6201 Green Pointe Drive
Groveport
OH
43125
GW 316 COMMERCE CENTER, LLC
Hillwood
Industrial Way, Hurricane Shoals, Old Norcross and Raco Drive
Atlanta
GA
30046
I-80 COMMERCE CENTER, LLC
Hillwood
7950 W. 185th; 7979 W. 183rd, 18801 Oak Park
Tinley Park
IL
60477
LEGACY PARK DISTRIBUTION, LLC
Hillwood
6701 and 6750 Legacy Blvd.
Olive Branch
MS
38654
MASON CREEK COMMERCE CENTER INC.
Hillwood
2105, 2104, 21301, 21201 Park Row Drive, Katy
Katy
TX
77449
RICKENBACKER 717 DEVELOPMENT INC
Hillwood
3099 Rohr Road
Groveport
OH
43125
RT AIRTECH, LLC
445 Airtech Parkway
445 Airtech Parkway
Indianapolis
IN
46231
RT ALBERIGI DRIVE, LP
14-46 Alberigi Drive
14-46 Alberigi Drive
Jessup / Scranton
PA
18434
RT ATWATER HOLDING, LLC
1400 Atwater Drive
1400 Atwater Drive
Philadelphia
PA
19355
RT AURORA COMMERCE C, LLC
Aurora Commerce Center Bldg. C
22100 E 26th Avenue
Denver
CO
80019
RT BELLINGHAM, LLC
140 Depot Street
140 Depot Street - Best Buy
Boston
MA
2019
RT BLACKSTOCK ANNEX, LLC
Community Cash 3
117 Littlejohn Street
Spartanburg
SC
29303
RT BLACKSTOCK COMPLEX, LLC
Community Cash 4,5
3001 N. Blackstock Road
Spartanburg
SC
29303





Schedules to Term Loan Agreement - 20

--------------------------------------------------------------------------------





OWNER
PROPERTY NAME
ADDRESS LINE
CITY
STATE
ZIP
RT BOLINGBROOK, LLC
Bolingbrook Point III
530 W North Frontage Road
Chicago
IL
60440
RT CAPITAL ROAD, LP
125 Capital Rd
125 Capital Road
Pittston / Wilkes-Barre
PA
18640
RT CENTERPOINT BLVD, LP
325 Centerpoint Blvd
325 Centerpoint Blvd,
Pittston / Wilkes-Barre
PA
18640
RT DRALLE ROAD, LLC
2400 Dralle Road
2400 Dralle Road
Chicago
IL
60484
RT ENCLAVE, LLC
Enclave on the Lake
1255 Enclave Parkway
Houston
TX
77077
RT FAIRFOREST BUILDING 1, LLC
Fairforest Building 1
404 Centura Court
Spartanburg
SC
29303
RT FAIRFOREST BUILDING 2, LLC
Fairforest Building 2
405 Centura Court
Spartanburg
SC
29303
RT FAIRFOREST BUILDING 3, LLC
Fairforest Building 3
320 John Martin Road
Spartanburg
SC
29303
RT FAIRFOREST BUILDING 4, LLC
Fairforest Building 4
310 John Martin Road
Spartanburg
SC
29303
RT FAIRFOREST BUILDING 7, LLC
Fairforest Building 7
294 John Martin Road
Spartanburg
SC
29303
RT FAIRFOREST LAND, LLC
Unimproved Land
John Martin Road
Spartanburg
SC
29303
RT GATEWAY II, LLC
Gateway at Riverside
4606 Appliance Drive
Baltimore
MD
21017
RT GATEWAY, LLC
Gateway at Riverside
4608 Appliance Drive
Baltimore
MD
21017
RT GREENVILLE/SPARTANBURG PARK BUILDING, LLC
Greenville/Spartanburg Industrial Park
115 USAC Drive
Spartanburg
SC
29303
RT HIGHWAY 290 BUILDING 1, LLC
Highway 290 Commerce Park Building 1
201 Commerce Court
Spartanburg
SC
29334
RT HIGHWAY 290 BUILDING 2, LLC
Highway 290 Commerce Park Building 2
215 Commerce Court
Duncan
SC
29334
RT HIGHWAY 290 BUILDING 5, LLC
Highway 290 Commerce Park Building 5
240 Commerce Court
Spartanburg
SC
29334
RT HIGHWAY 290 BUILDING 6, LLC
Highway 290 Commerce Park Building 6
230 Commerce Court
Duncan
SC
29334
RT HIGHWAY 290 BUILDING 7, LLC
Highway 290 Commerce Park Building 7
1825 E. Main Street
Spartanburg
SC
29334





Schedules to Term Loan Agreement - 21

--------------------------------------------------------------------------------





OWNER
PROPERTY NAME
ADDRESS LINE
CITY
STATE
ZIP
RT HJ PARK BUILDING, LLC
HJ Park Building 1
1 Austrian Way
Spartanburg
SC
29303
RT JEDBURG COMMERCE PARK, LLC
Jedburg Commerce Park
1090 Newton Way
Charleston
SC
29483
RT KATY, LLC
22535 Colonial Pkwy
1400 Ravello Drive
Houston
TX
77449
RT KIMBALL DRIVE, LLC
100 Kimball Drive
100 Kimball Drive
Northern
NJ
7054
RT KINGS MOUNTAIN III, LP
Kings Mountain III
120 Woodlake Parkway
Charlotte
NC
28086
RT KINGS MOUNTAIN LAND, LP
Unimproved Land
Woodlake Parkway
Charlotte
NC
28086
RT MID-ATLANTIC A, LLC
Mid-Atlantic Distribution Center Bldg. A
511 Chelsea Road
Baltimore
MD
21001
RT MIDWEST COMMERCE I, LLC
Midwest Commerce Center I
17150 Mercury Street
Kansas City
KS
66031
RT MILLERS FERRY ROAD, LLC
Millers Ferry Road
500 South Millers Ferry Road
Dallas
TX
75141
RT MIRAMAR I, LLC
Miramar I
2300 SW 145th Ave
Miramar
FL
33027
RT MIRAMAR II, LLC
Miramar II
2200 SW 145th Ave.
Miramar
FL
33027
RT NORMAN POINTE I, LLC
Norman Pointe I
5601 Green Valley Dr.
Bloomington
MN
55437
RT NORTH RHETT III, LLC
North Rhett III
255 Eagle Drive
Charleston
SC
29445
RT NORTH RHETT LAND, LLC
Unimproved Land
Eagle Drive
Charleston
SC
29445
RT OAK RIDGE ROAD, LP
550 Oak Ridge Blvd
550 Oak Ridge Road
Hazelton
PA
18202
RT ORCHARD BUSINESS PARK 2, LLC
Orchard Business Park 2
4241 Orchard Park Blvd.
Spartanburg
SC
29303
RT RESEARCH TRIANGLE LP
3900 North Paramount Parkway
3900 N. Paramount Parkway
Raleigh
NC
27560
RT RESEARCH TRIANGLE LP
3900 South Paramount Parkway
3900 S. Paramount Parkway
Raleigh
NC
27560
RT RESEARCH TRIANGLE LP
1400 Perimeter Drive
1400 Perimeter Park Drive
Raleigh
NC
27560
RT SAUGET LLC
1659 Sauget Business Blvd
1659 Sauget Business Blvd.
East Saint Louis
IL
62206
RT SKY HARBOR, LLC
Sky Harbor Operations Center*
1820 E Sky Harbor Circle South
Phoenix
AZ
85034
RT TEXAS INDUSTRIAL LP
660 North Dorothy
660 North Dorothy
Dallas
TX
75081





Schedules to Term Loan Agreement - 22

--------------------------------------------------------------------------------





OWNER
PROPERTY NAME
ADDRESS LINE
CITY
STATE
ZIP
RT TEXAS INDUSTRIAL LP
505 Century
505 Century Parkway
Dallas
TX
75013
RT TEXAS INDUSTRIAL LP
631 International Parkway
631 International Parkway
Dallas
TX
75081
RT WEST POINT JAX, LLC
West Point Trade Center
2300 Pickettville Rd
Jacksonville
FL
32220
RT WOODS CHAPEL LLC
1200 Woods Chapel Road
1200 Woods Chapel Road
Spartanburg
SC
29334
TINLEY PARK 18504 WEST CREEK, LLC
Hillwood
18504 W. Creek Drive
Tinley Park
IL
64077
TINLEY PARK DISTRIBUTION CENTER, LLC
Hillwood
7600 & 7650 W 185th Streetand 18501 Graphic Court
Tinley Park
IL
64077
WESTRIDGE COMMERCE CENTER, LLC
Hillwood
418+ 450 Westridge Parkway
McDonough
GA
30253



1Properties denoted by * are subject to Eligible Ground Leases.






Schedules to Term Loan Agreement - 23

--------------------------------------------------------------------------------






SCHEDULE 3.06
DISCLOSED MATTERS
All material Contingent Obligations disclosed in the financial statements
referred to in Section 3.04 of the Agreement.










Schedules to Term Loan Agreement - 24

--------------------------------------------------------------------------------






SCHEDULE 3.14
SUBSIDIARIES
Part (a) – Material Subsidiaries
ENTITY
TYPE OF ENTITY
JURISDICTION
485 MISSION INDUSTRIAL, INC.
Corporation
Delaware
2301 ELLIS INDUSTRIAL, INC.
Corporation
Delaware
I-80 COMMERCE CENTER, LLC
Limited Liability Company
Delaware
DH ANSON, LLC
Limited Liability Company
Delaware
Dh Buckeye, LLC
Limited Liability Company
Delaware
DH FRANKLIN, LLC
Limited Liability Company
Delaware
DH JACKSONVILLE, LLC
Limited Liability Company
Delaware
DH TAMPA, LLC
Limited Liability Company
Delaware
DH WEST JEFFERSON, LLC
Limited Liability Company
Delaware
DH WILMER, LLC
Limited Liability Company
Delaware
DP WEST LAKE AT CONWAY, LLC
Limited Liability Company
Delaware
EASTPOINT DISTRIBUTION, LLC
Limited Liability Company
Delaware
GIJV MEZZ IL 6, LLC
Limited Liability Company
Delaware
GIVJV IL 6, LLC
Limited Liability Company
Delaware
GIJV MEZZ IL 7, LLC
Limited Liability Company
Delaware
GIJV IL 7, LLC
Limited Liability Company
Delaware
GPT 7TH STREET OWNER LP
Limited Partnership
Delaware
GPT 7TH STREET OWNER GP LLC
Limited Liability Company
Delaware
GPT 190TH STREET OWNER LLC
Limited Liability Company
Delaware
GPT 900 TERMINAL ROAD OWNER LLC
Limited Liability Company
Delaware
GPT 1000 Terminal Road Owner LLC
Limited Liability Company
Delaware
GPT 3883 Steve Reynolds Boulevard Owner, LLC
Limited Liability Company
Delaware
GPT 3950 Steve Reynolds Boulevard Owner, LLC
Limited Liability Company
Delaware
GPT 8955 HACKS CROSS OWNER LLC
Limited Liability Company
Delaware
GPT 8989 HACKS CROSS OWNER LLC
Limited Liability Company
Delaware
GPT 74TH STREET OWNER LLC
Limited Liability Company
Delaware
GPT 74TH STREET OWNER LLC
Limited Liability Company
Delaware
GPT 85TH AVENUE OWNER LP
Limited Partnership
Delaware
GPT 85TH AVENUE OWNER GP LLC
Limited Liability Company
Delaware
GPT ALAMEDA DRIVE OWNER LLC
Limited Liability Company
Delaware





Schedules to Term Loan Agreement - 25

--------------------------------------------------------------------------------





ENTITY
TYPE OF ENTITY
JURISDICTION
GPT ALCOA AVENUE OWNER GP LLC
Limited Liability Company
Delaware
GPT ALCOA AVENUE OWNER LP
Limited Partnership
Delaware
GPT ARLINGTON HEIGHTS OWNER LLC f/k/a GPT Sauget Owner LLC
Limited Liability Company
Delaware
GPT ATLANTIC BOULEVARD OWNER LLC
Limited Liability Company
Delaware
GPT AUSTIN OWNER LLC
Limited Liability Company
Delaware
GPT B STREET OWNER LLC
Limited Liability Company
Delaware
GPT BALL GROUND OWNER LLC
Limited Liability Company
Delaware
GPT BARTLETT DRIVE OWNER LLC
Limited Liability Company
Delaware
GPT BEDFORD PARK OWNER LLC
Limited Liability Company
Delaware
GPT BELCAMP OWNER LLC
Limited Liability Company
Delaware
GPT BELLMAWR OWNER LLC
Limited Liability Company
Delaware
GPT BLACK CREEK OWNER LLC
Limited Liability Company
Delaware
GPT BLOOMINGDALE OWNER LLC
Limited Liability Company
Delaware
GPT BOA PORTFOLIO MEMBER LLC
Limited Liability Company
Delaware
GPT BOLINGBROOK OWNER LLC
Limited Liability Company
Delaware
GPT BROOKSHIRE ROAD OWNER LLC
Limited Liability Company
Delaware
GPT BUFFALO GROVE OWNER LLC
Limited Liability Company
Delaware
GPT BURR RIDGE OWNER LLC
Limited Liability Company
Delaware
GPT BUSINESS CENTER DRIVE OWNER LLC
Limited Liability Company
Delaware
GPT BYHALIA OWNER LLC
Limited Liability Company
Delaware
GPT CABOT PARKWAY OWNER LLC
Limited Liability Company
Delaware
GPT CALABASH BRANCH OWNER GP LLC
Limited Liability Company
Delaware
GPT CALABASH BRANCH OWNER LP
Limited Partnership
Delaware
GPT CANTON SUBOWNER LLC
Limited Liability Company
Delaware
GPT CHARTER STREET OWNER LLC
Limited Liability Company
Delaware
GPT CHICAGO DEPOT OWNER LLC
Limited Liability Company
Delaware
GPT CHICAGO MANNHEIM OWNER LLC
Limited Liability Company
Delaware
GPT Chisholm Trail LENDER LLC
Limited Liability Company
Delaware
GPT CINNAMINSON OWNER LLC
Limited Liability Company
Delaware





Schedules to Term Loan Agreement - 26

--------------------------------------------------------------------------------





ENTITY
TYPE OF ENTITY
JURISDICTION
GPT COMMERCE CITY OWNER LLC
Limited Liability Company
Delaware
GPT CURTIS BAY OWNER LLC
Limited Liability Company
Delaware
GPT DANIA BEACH OWNER LLC (f/k/a GPT East Holmes Avenue Owner LLC)
Limited Liability Company
Delaware
GPT DEAN FOREST ROAD OWNER LLC
Limited Liability Company
Delaware
GPT DEER PARK TERMINAL OWNER LLC
Limited Liability Company
Delaware
GPT E DEBBIE LANE OWNER LLC
Limited Liability Company
Delaware
GPT EAST BRUNSWICK TERMINAL OWNER LLC
Limited Liability Company
Delaware
GPT ELGIN OWNER LLC
Limited Liability Company
Delaware
GPT ELK GROVE OWNER LLC
Limited Liability Company
Delaware
GPT ELKRIDGE TERMINAL OWNER LLC
Limited Liability Company
Delaware
GPT EMMAUS BRANCH OWNER GP LLC
Limited Liability Company
Delaware
GPT EMMAUS BRANCH OWNER LP
Limited Partnership
Delaware
GPT EXPLORATION DRIVE LLC
Limited Liability Company
Delaware
GPT FORT WAYNE OWNER LLC (f/k/a GPT Freeport Avenue Owner LLC)
Limited Liability Company
Delaware
GPT FRIDLEY OWNER LLC
Limited Liability Company
Delaware
GPT FULTON DRIVE OWNER GP LLC
Limited Liability Company
Delaware
GPT FULTON DRIVE OWNER LP
Limited Partnership
Delaware
GPT GALESBURG OWNER LLC
Limited Liability Company
Delaware
GPT GARLAND OWNER LLC
Limited Liability Company
Delaware
GPT GLENVILLE DRIVE SUBLEASE OWNER LLC (f/k/a GPT Mansfield Owner LLC)
Limited Liability Company
Delaware
GPT GREAT VALLEY OWNER GP LLC (f/k/a GPT Malvern Owner GP LLC)
Limited Liability Company
Delaware
GPT GREAT VALLEY OWNER LP (f/k/a 175 Great Valley Parkway Associates, LP)
Limited Partnership
Delaware
GPT GROVEPORT OWNER LLC
Limited Liability Company
Delaware
GPT HACKS CROSSING OWNER LLC
Limited Liability Company
Delaware
GPT HAGERSTOWN OWNER LLC
Limited Liability Company
Delaware
GPT HAMLET OWNER GP LLC
Limited Liability Company
Delaware
GPT HAMLET OWNER LP
Limited Partnership
Delaware





Schedules to Term Loan Agreement - 27

--------------------------------------------------------------------------------





ENTITY
TYPE OF ENTITY
JURISDICTION
GPT HAMPTON MAIN OWNER LLC
Limited Liability Company
Delaware
GPT HARRISBURG OWNER GP LLC
Limited Liability Company
Delaware
GPT HARRISBURG OWNER LP
Limited Partnership
Delaware
GPT HENDERSON OWNER LLC
Limited Liability Company
Delaware
GPT HIALEAH GARDENS OWNER LLC
Limited Liability Company
Delaware
GPT HIGH HILL ROAD OWNER LLC
Limited Liability Company
Delaware
GPT HIGHWAY 101 & 417 OWNER LLC
Limited Liability Company
Delaware
GPT HOUSTON TERMINAL OWNER LLC
Limited Liability Company
Delaware
GPT HOWELL ROAD I OWNER LLC
Limited Liability Company
Delaware
GPT HUNTER ROAD OWNER LLC
Limited Liability Company
Delaware
GPT INDUSTRIAL DRIVE OWNER LLC
Limited Liability Company
Delaware
GPT JUDGE ADAMS ROAD OWNER LP
Limited Partnership
Delaware
GPT JUDGE ADAMS ROAD OWNER GP LLC
Limited Liability Company
Delaware
GPT KATRINE OWNER LLC
Limited Liability Company
Delaware
GPT KENDALL POINT OWNER LLC
Limited Liability Company
Delaware
GPT KENOSHA OWNER LLC
Limited Liability Company
Delaware
GPT KNOLLWOOD OWNER LP
Limited Liability Company
Delaware
GPT KNOLLWOOD OWNER GP LLC
Limited Liability Company
Delaware
GPT LAKE ZURICH OWNER LLC
Limited Liability Company
Delaware
GPT LEVEE OWNER LLC
Limited Liability Company
Delaware
GPT LF ML 1 OWNER LLC
Limited Liability Company
Delaware
GPT LF ML 1 OWNER LLC
Limited Liability Company
Delaware
GPT LF ML 2 OWNER LLC
Limited Liability Company
Delaware
GPT LF ML 2 OWNER LLC
Limited Liability Company
Delaware
GPT LF ML 2 OWNER LLC
Limited Liability Company
Delaware
GPT LITTLETON OWNER LLC
Limited Liability Company
Delaware
GPT MANASSAS WAREHOUSE OWNER LLC
Limited Liability Company
Delaware
GPT MANASSAS WAREHOUSE OWNER LLC
Limited Liability Company
Delaware
GPT MCCOOK OWNER LLC (f/k/a GPT Carrier Drive Owner LLC)
Limited Liability Company
Delaware
GPT MIDWAY OWNER LLC
Limited Liability Company
Delaware





Schedules to Term Loan Agreement - 28

--------------------------------------------------------------------------------





ENTITY
TYPE OF ENTITY
JURISDICTION
GPT MIDWAY OWNER II LLC
Limited Liability Company
Delaware
GPT MILFORD OWNER LLC
Limited Liability Company
Delaware
GPT MONTGOMERY OWNER LLC
Limited Liability Company
Delaware
GPT MORELAND AVE OWNER LLC
Limited Liability Company
Delaware
GPT Morristown Office Member LLC
Limited Liability Company
Delaware
GPT MORRISTOWN OFFICE OWNER LLC
Limited Liability Company
Delaware
GPT MORROW OWNER LLC
Limited Liability Company
Delaware
GPT MOSELLE OWNER LLC
Limited Liability Company
Delaware
GPT Murfreesboro Davidson Owner LLC
Limited Liability Company
Delaware
GPT N. SCHMIDT ROAD OWNER LLC
Limited Liability Company
Delaware
GPT NASHVILLE OWNER LLC
Limited Liability Company
Delaware
GPT NEW BRAUNFELS OWNER LLC
Limited Liability Company
Delaware
GPT NORTH HOLLYWOOD OWNER GP LLC
Limited Liability Company
Delaware
GPT NORTH HOLLYWOOD OWNER LP
Limited Partnership
Delaware
GPT NORTHERN STACKS OWNER LLC (F/K/A/ GPT ML Owner 2 LLC)
Limited Liability Company
Delaware
GPT NORTHVILLE STREET OWNER LLC
Limited Liability Company
Delaware
GPT NW 32ND AVENUE OWNER LLC
Limited Liability Company
Delaware
GPT NW 42ND AVENUE OWNER LLC (f/k/a GPT NW 52nd Avenue Owner LLC)
Limited Liability Company
Delaware
GPT NW 42ND AVENUE OWNER II LLC
Limited Liability Company
Delaware
GPT NW 42ND AVENUE OWNER III LLC
Limited Liability Company
Delaware
GPT NW 112 STREET OWNER LLC
Limited Liability Company
Delaware
GPT NW 75TH STREET OWNER LLC (f/k/a GPT Whittaker Road Owner LLC)
Limited Liability Company
Delaware
GPT OAK CREEK OWNER LLC
Limited Liability Company
Delaware
GPT OAKLEY BOULEVARD OWNER LLC
Limited Liability Company
Delaware
GPT OBETZ OWNER LLC
Limited Liability Company
Delaware
GPT ODELL SCHOOL ROAD OWNER LP
Limited Partnership
Delaware
GPT OLD PEACHTREE ROAD OWNER LLC
Limited Liability Company
Delaware





Schedules to Term Loan Agreement - 29

--------------------------------------------------------------------------------





ENTITY
TYPE OF ENTITY
JURISDICTION
GPT ORCHARD PARKWAY OWNER GP LLC
Limited Liability Company
Delaware
GPT ORCHARD PARKWAY OWNER LP
Limited Liability Company
Delaware
GPT ORLANDO TERMINAL OWNER LLC
Limited Liability Company
Delaware
GPT PACIFIC AVENUE OWNER LP (f/k/a GPT 260 North Pioneer Avenue Owner LP)
Limited Partnership
Delaware
GPT PACIFIC AVENUE OWNER GP LLC (f/k/a GPT 260 North Pioneer Avenue Owner GP
LLC)
Limited Liability Company
Delaware
GPT PAGE INDUSTRIAL OWNER LLC
Limited Liability Company
Delaware
GPT PARSIPPANY OWNER LLC
Limited Liability Company
Delaware
GPT PARROTT DRIVE OWNER LP
Limited Partnership
Delaware
GPT PARROTT DRIVE OWNER GP LLC
Limited Liability Company
Delaware
GPT PERU OWNER LLC
Limited Liability Company
Delaware
GPT PINELLAS PARK OWNER LLC
Limited Liability Company
Delaware
GPT RASKULINECZ ROAD OWNER LLC
Limited Liability Company
Delaware
GPT RIDGEVIEW OWNER LLC (f/k/a GPT El Paso Owner LLC)
Limited Liability Company
Delaware
GPT RIVERSIDE OWNER LLC
Limited Liability Company
Delaware
GPT ROLLING MEADOWS OWNER LLC
Limited Liability Company
Delaware
GPT ROUND ROCK OWNER LLC
Limited Liability Company
Delaware
GPT ROYAL PINE DRIVE OWNER LLC
Limited Liability Company
Delaware
GPT SAN BERNARDINO OWNER GP LLC
Limited Liability Company
Delaware
GPT SAN BERNARDINO OWNER LP
Limited Partnership
Delaware
GPT SANTA CLARA OWNER GP LLC
Limited Liability Company
Delaware
GPT SANTA CLARA OWNER LP
Limited Partnership
Delaware
GPT SANTA FE SPRINGS OWNER LP
Limited Partnership
Delaware
GPT SANTA FE SPRINGS OWNER GP LLC
Limited Liability Company
Delaware
GPT SANTA FE SPRINGS OWNER LP
Limited Partnership
Delaware
GPT SANTA FE SPRINGS OWNER GP LLC
Limited Liability Company
Delaware
GPT SELIG DRIVE OWNER LLC
Limited Liability Company
Delaware





Schedules to Term Loan Agreement - 30

--------------------------------------------------------------------------------





ENTITY
TYPE OF ENTITY
JURISDICTION
GPT SERGO DRIVE OWNER LLC
Limited Liability Company
Delaware
GPT SNOWDEN RIVER PARKWAY OWNER LLC
Limited Liability Company
Delaware
GPT SOUTH PAULINA OWNER LLC
Limited Liability Company
Delaware
GPT SOUTH RIVER OWNER LLC
Limited Liability Company
Delaware
GPT STARKEY ROAD OWNER LLC
Limited Liability Company
Delaware
GPT ST. ELMO ROAD OWNER LLC
Limited Liability Company
Delaware
GPT SUMMERVILLE OWNER LLC
Limited Liability Company
Delaware
GPT SUMMIT OWNER LLC (f/k/a GPT Florence Owner LLC)
Limited Liability Company
Delaware
GPT SUMMIT OWNER LLC (f/k/a GPT Florence Owner LLC)
Limited Liability Company
Delaware
GPT SUSSEX OWNER LLC
Limited Liability Company
Delaware
GPT SW 12TH AVENUE OWNER LLC
Limited Liability Company
Delaware
GPT SW 80TH STREET OWNER LLC
Limited Liability Company
Delaware
GPT SWEDESBORO FACILITY OWNER LLC
Limited Liability Company
Delaware
GPT TAMPA ACLINE OWNER LLC
Limited Liability Company
Delaware
GPT THUNDERBIRD LANE OWNER LLC
Limited Liability Company
Delaware
GPT TRANSPORT OWNER II LLC
Limited Liability Company
Delaware
GPT TRANSPORT OWNER LLC
Limited Liability Company
Delaware
GPT TUSTIN LAGRANGE OWNER LP
Limited Partnership
Delaware
GPT TUSTIN LAGRANGE OWNER GP LLC
Limited Liability Company
Delaware
GPT TWIN CREEKS COURT OWNER LP
Limited Partnership
Delaware
GPT TWIN CREEKS COURT OWNER GP LLC
Limited Liability Company
Delaware
GPT UTICA AVENUE OWNER LP
Limited Partnership
Delaware
GPT UTICA AVENUE OWNER GP LLC
Limited Liability Company
Delaware
GPT VERNON OWNER LLC (f/k/a GPT Fresno Owner GP LLC)
Limited Liability Company
Delaware
GPT VERNON OWNER LP (f/k/a GPT Fresno Owner LP)
Limited Partnership
Delaware
GPT VV OWNER LP (f/k/a GPT Great Oaks Owner LP)
Limited Partnership
Delaware
GPT VV OWNER GP LLC (f/k/a GPT Great Oaks Owner GP LLC)
Limited Liability Company
Delaware
GPT W ROYAL LANE OWNER LLC
Limited Liability Company
Delaware





Schedules to Term Loan Agreement - 31

--------------------------------------------------------------------------------





ENTITY
TYPE OF ENTITY
JURISDICTION
GPT W. WASHINGTON STREET OWNER LLC (f/k/a GPT Reston Owner LLC)
Limited Liability Company
Delaware
GPT WALLISVILLE ROAD OWNER LLC
Limited Liability Company
Delaware
GPT WASHINGTON BOULEVARD OWNER LLC
Limited Liability Company
Delaware
GPT WEST CHARLESTON BLVD OWNER LLC
Limited Liability Company
Delaware
GPT WEST DIEHL ROAD OWNER LLC
Limited Liability Company
Delaware
GPT WESTLAKE OWNER GP LLC (f/k/a GPT Huntington Park Owner GP LLC)
Limited Liability Company
Delaware
GPT WESTLAKE OWNER LP (f/k/a GPT Huntington Park Owner LP)
Limited Partnership
Delaware
GPT WOODS CHAPEL ROAD OWNER LLC
Limited Liability Company
Delaware
GPT WORCESTER OWNER LLC
Limited Liability Company
Delaware
Greenpointe Commerce Center, LLC
Limited Liability Company
Delaware
GW 316 Commerce Center, LLC
Limited Liability Company
Delaware
Legacy Park Distribution, LLC
Limited Liability Company
Delaware
Mason Creek Commerce Center INC.
Corporation
Delaware
Rickenbacker 717 Development, INC.
Corporation
Delaware
RT Airtech, LLC
Limited Liability Company
Delaware
RT Albergi Drive LP
Limited Partnership
Delaware
RT Atwater LP
Limited Partnership
Delaware
RT Atwater GP LLC
Limited Liability Company
Delaware
RT Atwater Holding LLC
Limited Liability Company
Delaware
RT Atwater Holding II LLC
Limited Liability Company
Delaware
RT Aurora Commerce C, LLC
Limited Liability Company
Delaware
RT Avion, LLC
Limited Liability Company
Delaware
RT Bellingham, LLC
Limited Liability Company
Delaware
RT Blackstock Annex, LLC
Limited Liability Company
Delaware
RT Blackstock Complex, LLC
Limited Liability Company
Delaware
RT Bolingbrook, LLC
Limited Liability Company
Delaware
RT Burlington LLC
Limited Liability Company
Delaware
RT Capital Road LP
Limited Partnership
Delaware
RT CCC Las Colinas LLC
Limited Liability Company
Delaware
RT Celebration LLC
Limited Liability Company
Delaware
RT Centerpoint Blvd LP
Limited Partnership
Delaware
RT Crest Ridge LLC
Limited Liability Company
Delaware
RT Diamond Lake, LLC
Limited Liability Company
Delaware
RT Dralle Road, LLC
Limited Liability Company
Delaware





Schedules to Term Loan Agreement - 32

--------------------------------------------------------------------------------





ENTITY
TYPE OF ENTITY
JURISDICTION
RT Dublin Properties, LLC
Limited Liability Company
Delaware
RT Enclave, LLC
Limited Liability Company
Delaware
RT Ewing, LLC
Limited Liability Company
Delaware
RT Fairforest Building 1, LLC
Limited Liability Company
Delaware
RT Fairforest Building 2, LLC
Limited Liability Company
Delaware
RT Fairforest Building 3, LLC
Limited Liability Company
Delaware
RT Fairforest Building 4, LLC
Limited Liability Company
Delaware
RT Fairforest Building 7, LLC
Limited Liability Company
Delaware
RT Fairforest Land, LLC
Limited Liability Company
Delaware
RT Gateway II, LLC
Limited Liability Company
Delaware
RT Gateway, LLC
Limited Liability Company
Delaware
RT Goodyear LLC
Limited Liability Company
Delaware
RT Greenville/Spartanburg Park Building, LLC
Limited Liability Company
Delaware
RT Highway 290 Building 1, LLC
Limited Liability Company
Delaware
RT Highway 290 Building 2, LLC
Limited Liability Company
Delaware
RT Highway 290 Building 5, LLC
Limited Liability Company
Delaware
RT Highway 290 Building 6, LLC
Limited Liability Company
Delaware
RT Highway 290 Building 7, LLC
Limited Liability Company
Delaware
RT HJ Park Building, LLC
Limited Liability Company
Delaware
RT Holdco, LLC
Limited Liability Company
Delaware
RT Jedburg Commerce Park, LLC
Limited Liability Company
Delaware
RT Katy, LLC
Limited Liability Company
Delaware
RT Kearny Mesa, LLC
Limited Liability Company
Delaware
RT Kimball Drive, LLC
Limited Liability Company
Delaware
RT Kings Mountain III LP
Limited Partnership
Delaware
RT Kings Mountain III GP LLC
Limited Liability Company
Delaware
RT Kings Mountain Land LP
Limited Partnership
Delaware
RT Kings Mountain Land GP LLC
Limited Liability Company
Delaware
RT Mid-Atlantic A, LLC
Limited Liability Company
Delaware
RT Midwest Commerce I, LLC
Limited Liability Company
Delaware
RT Millers Ferry Road, LLC
Limited Liability Company
Delaware
RT Miramar I, LLC
Limited Liability Company
Delaware
RT Miramar II, LLC
Limited Liability Company
Delaware
RT Northpoint III, LLC
Limited Liability Company
Delaware
RT North Rhett IV, LLC
Limited Liability Company
Delaware
RT North Rhett Land LLC
Limited Liability Company
Delaware
RT Oak Ridge Road LP
Limited Partnership
Delaware
RT Orchard Business Park 2, LLC
Limited Liability Company
Delaware
RT Pacific Boulevard, LLC
Limited Liability Company
Delaware
RT PA Property Holdings LLC
Limited Liability Company
Delaware





Schedules to Term Loan Agreement - 33

--------------------------------------------------------------------------------





ENTITY
TYPE OF ENTITY
JURISDICTION
RT Parkcenter Circle, LLC
Limited Liability Company
Delaware
RT Point West I, LLC
Limited Liability Company
Delaware
RT Research Triangle LP
Limited Partnership
Delaware
RT Sauget LLC
Limited Liability Company
Delaware
RT Sauget Member, LLC
Limited Liability Company
Delaware
RT Sky Harbor, LLC
Limited Liability Company
Delaware
RT Texas Industrial, L.P.
Limited Partnership
Delaware
RT Texas Industrial LLC
Limited Liability Company
Delaware
RT Tri Valley, LLC
Limited Liability Company
Delaware
RT West Point Jax, LLC
Limited Liability Company
Delaware
RT Woods Chapel LLC
Limited Liability Company
Delaware
TINLEY PARK 18504 WEST CREEK, LLC
Limited Liability Company
Delaware
TINLEY PARK DISTRIBUTION CENTER, LLC
Limited Liability Company
Delaware
WESTRIDGE COMMERCE CENTER, LLC
Limited Liability Company
Delaware







Schedules to Term Loan Agreement - 34

--------------------------------------------------------------------------------






Part (b) – Material Investment Affiliates
JOINT VENTURE NAME
INVESTMENT AFFILIATE
GPT OWNERSHIP ENTITY
TYPE OF ENTITY
JURISDICTION OF ORGANIZATION
Morristown Office
GPT P/H Morristown Office Holdings LLC
GPT Morristown Office Member LLC
Limited Liability Company
Delaware
Philips Building
200 Franklin Trust
GPT Property Trust LP
Statutory Trust
Delaware
GPT TPG
GPT TPG Single Tenant Venture LLC
GPT Operating Partnership LP
Limited Liability Company
Delaware
Gramercy Europe
Gramercy Property Europe plc
Gramercy European Fund Owner LLC
Private Limited Company
Jersey (UK Crown Dependency)
Goodman JV (Jersey)
Goodman Princeton Holdings (Jersey) Limited
RT Princeton UK Holdings, LLC
Private Limited Company
Jersey (UK Crown Dependency)
Goodman JV (Lux)
Goodman Princeton Holdings (Lux) S.À R.L.
RT Princeton CE Holdings, LLC
Société Á Responsabilité Limitée
(Limited Liability Company)
Luxembourg



Part (c) – Subscription, Options, Warrants, Call Rights, etc.
None.








Schedules to Term Loan Agreement - 35

--------------------------------------------------------------------------------






SCHEDULE 6.07
EXISTING RESTRICTIONS
None.








Schedules to Term Loan Agreement - 36

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Term Loan Agreement
identified below (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Loan Agreement”), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest of the Commitment identified below and all the
outstanding Loans and a corresponding interest in and to all other rights and
obligations of the Assignor under the respective facilities identified below
(including any guarantees included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Loan Agreement, any other documents or instruments delivered pursuant thereto or
the loan transactions governed thereby or in any way based on or related to any
of the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Effective Date as if Assignee were an original Lender under and signatory to
the Loan Agreement, which obligations shall include, but shall not be limited
to, the obligation to make Loans to the Borrowers with respect to the Assigned
Interest and to indemnify the Administrative Agent as provided therein (such
obligations, together with all other obligations set forth in the Loan Agreement
and the other Loan Documents are hereinafter collectively referred to as the
“Assigned Obligations”). Assignor shall have no further duties or obligations
with respect to, and shall have no further interest in, the Assigned Obligations
or the Assigned Interests.





--------------------------------------------------------------------------------





1. Assignor:
______________________________________
2. Assignee:
______________________________________
[and is [a Lender] [an Affiliate/Approved Fund of [identify Lender]]]
3. Borrowers:
GPT Operating Partnership LP (f/k/a CSP Operating Partnership LP) and GPT
Property Trust LP
4. Administrative Agent:
Capital One, National Association, as the administrative agent under the Loan
Agreement
5. Loan Agreement:
The Amended and Restated Term Loan Agreement dated as of October 13, 2017 among
GPT Operating Partnership LP (f/k/a CSP Operating Partnership LP), Gramercy
Property Trust (f/k/a Chambers Street Properties), GPT Property Trust LP, the
Lenders from time to time party thereto, and Capital One, National Association,
as Administrative Agent for the Lenders
6. Assigned Interest:
 

Aggregate Amount of Commitment/Loans
for all Lenders
Amount of Commitment/ Loans Assigned
Percentage Assigned
of
Commitment/Loans
$
$
%
$
$
%
$
$
%



In consideration of the assignment made pursuant to this Assignment and
Assumption, Assignee agrees to pay to Assignor on the Effective Date, an amount
equal to the “Amount of Commitment/ Loans Assigned” set forth in the table
above.
Effective Date:         , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Borrowers, the Loan Parties
and their Related Parties or their respective securities) will be made available
and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.





--------------------------------------------------------------------------------





The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]
By:
Name:
Title:


 
ASSIGNEE
[NAME OF ASSIGNEE]
By:
Name:
Title:
[Consented to and] Accepted:
Capital One, National Association, as
Administrative Agent
By:
Name:
Title:


 
[Consented to:]
[NAME OF RELEVANT PARTY]
By:
Name:
Title:


 










--------------------------------------------------------------------------------






ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
2. Representations and Warranties.
2.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim created by the
Assignor, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Loan Agreement,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Agreement or any collateral thereunder, (iii) the financial
condition of the Company, the Borrowers, any of their Subsidiaries or Affiliates
or any other Person obligated in respect of the Loan Agreement or (iv) the
performance or observance by the Company, the Borrowers, any of their
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Loan Agreement.
2.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Loan Agreement, (ii) it satisfies the
requirements, if any, specified in the Loan Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Loan Agreement, together with copies of the most recent
financial statements referred to in Section 3.04 thereof or delivered pursuant
to Section 5.01 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption and to purchase the Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and (v) attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Loan Agreement, duly
completed and executed by the Assignee; (b) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers as are reasonably incidental thereto pursuant to the terms of the
Loan Documents; and (c) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Agreement, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Agreement are required to be
performed by it as a Lender.





--------------------------------------------------------------------------------





3.     Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date. All payments to
Assignee under the Loan Agreement shall be made as provided in the Loan
Agreement in accordance with the separate instructions delivered to
Administrative Agent.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.











--------------------------------------------------------------------------------






EXHIBIT B
FORM OF BORROWING REQUEST
Date: _________, 201_
To:    Capital One, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Term Loan Agreement,
dated as of October 13, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Loan Agreement”; the terms
defined therein being used herein as therein defined), among GPT Operating
Partnership LP, a Delaware limited partnership (f/k/a CSP Operating Partnership
LP), and GPT Property Trust LP, a Delaware limited partnership (the
“Borrowers”), Gramercy Property Trust, a Maryland real estate investment trust
(f/k/a Chambers Street Properties), the Lenders from time to time party thereto
and Capital One, National Association, as administrative agent for the Lenders
(the “Administrative Agent”).
The undersigned hereby request a Borrowing of Term Loans as follows:
1.
On [_________________], 201_ (the “Borrowing Date”).

2.
In the principal amount of $_______________.

3.
Comprised of [Eurodollar Borrowing][ABR Borrowing].

4.
For Eurodollar Borrowings: with an Interest Period of _____ months.

5.
To be wired to the following account in accordance with Section 2.07 of the Loan
Agreement: [Location] [Name] [Account Number].

The Borrowers hereby certify to the Administrative Agent and the Lenders that as
of the Borrowing Date and after giving effect to the requested Borrowing:
(a)    The representations and warranties of the Borrowers set forth in the Loan
Agreement are true and correct in all material respects (other than any
representation or warranty qualified as to “materiality”, “Material Adverse
Effect” or similar language, which shall be true and correct in all respects) on
and as of the Borrowing Date (except to the extent that any such representation
and warranty expressly relates to an earlier date, in which case such
representation and warranty is true and correct as of such earlier date); and
(b)    No Default or Event of Default has occurred and is continuing.
If notice of the requested Borrowing was previously given by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.03 of the Loan Agreement.


1

--------------------------------------------------------------------------------





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE TO FOLLOW]




2

--------------------------------------------------------------------------------







 
Borrower
GPT OPERATING PARTNERSHIP, LP
By: GRAMERCY PROPERTY TRUST, its general partner


By: _____________________________
Name:
Title:
 
 
 
GPT PROPERTY TRUST LP
By: COLUMBUS MERGER SUB, LLC, its general partner


By: _____________________________
Name:
      Title:









3

--------------------------------------------------------------------------------






EXHIBIT C-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Amended and Restated Term Loan Agreement,
dated as of October 13, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Loan Agreement”; the terms
defined therein being used herein as therein defined), among GPT Operating
Partnership LP, a Delaware limited partnership (f/k/a CSP Operating Partnership
LP), and GPT Property Trust LP, a Delaware limited partnership (the
“Borrowers”), Gramercy Property Trust, a Maryland real estate investment trust
(f/k/a Chambers Street Properties), the Lenders from time to time party thereto
and Capital One, National Association, as administrative agent for the Lenders
(the “Administrative Agent”).
Pursuant to the provisions of Section 2.17(f)(ii)(B)(3) of the Loan Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of [name of Borrower] within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to [name of Borrower] as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[NAME OF LENDER]
By:    
Name:
Title:


Date: ________, 201[_]









--------------------------------------------------------------------------------






EXHIBIT C-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to that certain Amended and Restated Term Loan Agreement,
dated as of October 13, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Loan Agreement”; the terms
defined therein being used herein as therein defined), among GPT Operating
Partnership LP, a Delaware limited partnership (f/k/a CSP Operating Partnership
LP), and GPT Property Trust LP, a Delaware limited partnership (the
“Borrowers”), Gramercy Property Trust, a Maryland real estate investment trust
(f/k/a Chambers Street Properties), the Lenders from time to time party thereto
and Capital One, National Association, as administrative agent for the Lenders
(the “Administrative Agent”).
Pursuant to the provisions of 2.17(f)(ii)(B)(4) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Loan
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, none of its direct or
indirect partners/members is a ten percent shareholder of [name of Borrower]
within the meaning of Section 881(c)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to [name of Borrower] as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8ECI from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Administrative Agent, and (2) the undersigned shall have
at all times furnished the Borrowers and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[NAME OF LENDER]
By:    
Name:
Title:





--------------------------------------------------------------------------------







Date: ________, 201[_]







--------------------------------------------------------------------------------






EXHIBIT C-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Amended and Restated Term Loan Agreement,
dated as of October 13, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Loan Agreement”; the terms
defined therein being used herein as therein defined), among GPT Operating
Partnership LP, a Delaware limited partnership (f/k/a CSP Operating Partnership
LP), and GPT Property Trust LP, a Delaware limited partnership (the
“Borrowers”), Gramercy Property Trust, a Maryland real estate investment trust
(f/k/a Chambers Street Properties), the Lenders from time to time party thereto
and Capital One, National Association, as administrative agent for the Lenders
(the “Administrative Agent”).
Pursuant to the provisions of 2.17(f)(ii)(B)(4) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of [name of Borrower] within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to [name of Borrower] as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[NAME OF PARTICIPANT]
By:    
Name:
Title:


Date: ________, 201[_]









--------------------------------------------------------------------------------






EXHIBIT C-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Amended and Restated Term Loan Agreement,
dated as of October 13, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Loan Agreement”; the terms
defined therein being used herein as therein defined), among GPT Operating
Partnership LP, a Delaware limited partnership (f/k/a CSP Operating Partnership
LP), and GPT Property Trust LP, a Delaware limited partnership (the
“Borrowers”), Gramercy Property Trust, a Maryland real estate investment trust
(f/k/a Chambers Street Properties), the Lenders from time to time party thereto
and Capital One, National Association, as administrative agent for the Lenders
(the “Administrative Agent”).
Pursuant to the provisions of 2.17(f)(ii)(B)(4) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of [name of
Borrower] within the meaning of Section 881(h)(3)(B) of the Code and none of its
direct or indirect partners/members is a controlled foreign corporation related
to [name of Borrower] as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8ECI from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[NAME OF PARTICIPANT]
By:    
Name:
Title:







--------------------------------------------------------------------------------





Date: ________, 201[_]







--------------------------------------------------------------------------------






EXHIBIT D
FORM OF TERM LOAN NOTE
$[_____________]    [Date]
FOR VALUE RECEIVED, the undersigned, GPT OPERATING PARTNERSHIP LP, a Delaware
limited partnership, and GPT PROPERTY TRUST LP, a Delaware limited partnership
(the “Borrowers”), jointly and severally, promise to pay, without offset or
counterclaim, to the order of [______________] (hereinafter, together with its
successors in title and permitted assigns, the “Lender”) in care of the
Administrative Agent to the Administrative Agent’s address 299 Park Ave., 31st
Fl., New York, NY 10171, or at such other address as may be specified in writing
by the Administrative Agent to the Borrowers, the principal sum of [__________]
Dollars ($[________________]) or, if less, the aggregate unpaid principal amount
of all Term Loans made by the Lender to the Borrowers pursuant to the Amended
and Restated Term Loan Agreement, dated as of October 13, 2017, among the
Lender, the Borrowers, Gramercy Property Trust (f/k/a Chambers Street
Properties), the other lending institutions named therein and Capital One,
National Association, as administrative agent (the “Administrative Agent”) (as
amended, restated, replaced, extended, supplemented or modified from time to
time, the “Loan Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Loan Agreement.
Unless otherwise provided herein, the rules of interpretation set forth in
Article I of the Loan Agreement shall be applicable to this Note.
The Borrowers also, jointly and severally, promise to pay (a) principal at the
times provided in the Loan Agreement and (b) interest from the date hereof on
the principal amount unpaid at the rates and times set forth in the Loan
Agreement and in all cases in accordance with the terms of the Loan Agreement.
Late charges and other charges and default rate interest shall be paid by
Borrowers in accordance with, and subject to, the terms and conditions of the
Loan Agreement. The entire outstanding principal amount of this Note, together
with all accrued but unpaid interest thereon, shall be due and payable in full
on the Maturity Date. The Lender may endorse the record relating to this Note
with appropriate notations evidencing advances and payments of principal
hereunder as contemplated by the Loan Agreement. Such notations shall, to the
extent not inconsistent with the notations made by the Administrative Agent in
the Register, be conclusive and binding on the Borrowers in the absence of
manifest error; provided, however, that the failure of any Lender to make any
such notations shall not limit or otherwise affect any Obligations of the
Borrowers.
Payments of both principal and interest are to be made in dollars in immediately
available funds to the account designated by the Administrative Agent pursuant
to the Loan Agreement.
This Note is issued pursuant to, is entitled to the benefits of, and is subject
to the provisions of the Loan Agreement and the other Loan Documents. The
principal of this Note is subject to prepayment in whole or in part without
premium or penalty (but subject to the provisions of Section 2.16 of the Loan
Agreement) in the manner and to the extent specified in the Loan Agreement. The





--------------------------------------------------------------------------------





principal of this Note, the interest accrued on this Note and all other
obligations of the Borrowers are full recourse obligations of the Borrowers.
In case an Event of Default shall occur and be continuing, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Loan Agreement.
The Borrowers and all the parties hereto, whether as makers, endorsers, or
otherwise, hereby waive presentment for payment, demand protest and notice of
any kind in connection with the delivery, acceptance, performance and
enforcement of this Note (except for notices expressly required by the Loan
Agreement), and also hereby assent to extensions of time of payment or
forbearance or other indulgences without notice.
THIS NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[Signature Page to Follow]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrowers have caused this Note to be duly executed in
their names as of the date first above written.
 
BORROWERS:
GPT OPERATING PARTNERSHIP, LP
By: GRAMERCY PROPERTY TRUST, its general partner
By: _____________________________
Name:
Title:
 
 
 
GPT PROPERTY TRUST LP
By: COLUMBUS MERGER SUB, LLC, its general partner


By: _____________________________
Name:
     Title:








--------------------------------------------------------------------------------







TERM LOANS AND PRINCIPAL PAYMENTS
Date
Amount of
Loan
Made
Interest
Period
(If Applicable)
Amount of
Principal Repaid
Unpaid
Principal Balance
Total
Notation Made By
ABR
Eurodollar Rate
ABR
Eurodollar Rate
ABR
Eurodollar Rate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 












--------------------------------------------------------------------------------








EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE
For the Fiscal [Quarter][Year] ended______________, ____
To: Capital One, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Term Loan Agreement,
dated as of October 13, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among GPT Operating
Partnership LP, a Delaware limited partnership (f/k/a CSP Operating Partnership
LP), and GPT Property Trust LP, a Delaware limited partnership (the
“Borrowers”), Gramercy Property Trust, a Maryland real estate investment trust
(f/k/a Chambers Street Properties), each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), and Capital One,
National Association, as the Administrative Agent.
Each of the undersigned Financial Officers hereby certifies as of the date
hereof that [he][she] is the __________________________________ of the Borrower
listed above [his][her] name, and that, as such, [he][she] is authorized to
execute and deliver this Compliance Certificate (this “Certificate”) to the
Administrative Agent on the behalf of such Borrower, and that:
[Use the following paragraph 1 for fiscal year-end financial statements]
1. The Company has delivered the year-end audited financial statements required
by Section 5.01(a) of the Agreement for the fiscal year of the Company ended as
of the above date, together with the report of an independent certified public
accountant required by such section.
[Use the following paragraph 1 for fiscal quarter-end financial statements]
1. The Company has delivered the unaudited financial statements required by
Section 5.01(b) of the Agreement for the fiscal quarter of the Company ended as
of the above date. Such financial statements fairly present in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP as
of such date and for such period, subject to normal year-end audit adjustments
and the absence of footnotes.
2. [To the knowledge of the undersigned, no Default has occurred and is
continuing.] [To the knowledge of the undersigned, the following is a list of
each Default that has occurred and is continuing and the actions taken or
proposed to be taken with respect thereto:]
[Use the following paragraph 3 for a Compliance Certificate delivered pursuant
to Section 5.01(d)]







--------------------------------------------------------------------------------





3. The Borrowers are in compliance with the financial covenants in Section 6.11
as of the last day of the [fiscal quarter][fiscal year] ended as of the above
date. The financial covenant analyses and information set forth on the schedules
attached hereto are true and correct in all material respects on and as of the
date of this Compliance Certificate.]
[Use the following paragraph 3 for a Compliance Certificate delivered pursuant
to Section 4.01(c)(vii)]
3. The Borrowers are in compliance with the financial covenants set forth in
Section 6.11 on a pro-forma basis as of the Effective Date based on the
condensed consolidated financial statements for the fiscal quarter ended June
30, 2017 and after giving effect to the Transactions (assuming a borrowing of
all amounts intended to be borrowed on the Effective Date and the application of
proceeds of such borrowings to the repayment of Indebtedness intended to be
repaid therefrom). The financial covenant analyses and information set forth on
the schedules attached hereto are true and correct in all material respects on
and as of the date of this Compliance Certificate.
4. [No change in GAAP or in the application thereof has occurred since the date
of the audited financial statements referred to in Section 3.04 of the
Agreement.] [The following is a list of each change in GAAP or in the
application thereof that has occurred since the date of the audited financial
statements referred to in Section 3.04 of the Agreement and the effect of such
change on the financial statements referred to in paragraph (1):]
5. [Attached hereto as Exhibit A are updates to Schedule(s) [CDOS], [EGL], [ES]
and [3.05]]
[Signature Page to Follow]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Compliance Certificate as
of __________, ____.
 
GPT OPERATING PARTNERSHIP, LP
By: GRAMERCY PROPERTY TRUST, its general partner


By: _____________________________
Name:
Title:
 
 
 
GPT PROPERTY TRUST LP
By: COLUMBUS MERGER SUB, LLC, its general partner


By: _____________________________
Name:
      Title:








--------------------------------------------------------------------------------





[Attach Schedule of
Financial Covenant Compliance]











